Case 1:19-cv-03619-VSB Document 33-2 Filed 10/18/19 Page 1 of 47

EXHIBIT B
 

Case 1:19-cv-03619-VSB Document 33-2 Filed 10/18/19 Page 2 of 47

OPUS

INTERNATIONAL

 

BSG Resources Limited (In Administration) v (1) Vale S.A. (2) Filip De Ly (3)
David A.R. Williams (3) Michael Hwang

Day 1

September 4, 2019

Opus 2 International - Official Court Reporters

Phone: 0203 008 6619
Email: transcripts@opus2.com
Website: https: //www.opus2.com

 
September (C288 1:19-cH2OSOtSS BI" GUA B32 Filet GH S/ieorel sag ees of 47 Day I

 

mo i oh Wl m i BF FS

ee ee ee ee ee
uP Whe Oo WD ow a mo eo bb oe oO 8

a —) oh ip & & bs

a oe
Noe Oo Ao

13
d4
15
16
17
18
19
20
21
22
ai
24
25

er

Wednesday, 4 September 2019

(10.30 om)

Application by MR FOXTON

MRS JUSTICE MOULDER; Yes, Mr Paxton,

ME FORTON: My Lady, good morning. As you know | appear
with Mr Willan for Vale. My learned friends,

Mr Gruder QC and Mr Quirk, appear for BSGE ond Mr Heoker
of Boles Schiller appeura for Sir David Williaa and
Dr Michael Hwang, two ofthe arbltratora .

MRS JUSTICE MOULDER: Right.

ME FOXTON: My Lady, there ia o preliminary point of debate
between the partles a6 to whether this hearing should
take place in public or in private,

MRS JUSTICE MOULDER: Yea,

ME FOXTON: And we're currently in private pending
a determination of that question,

MRS JUSTICE MOULDER: Yes.

MR FOXTON: My Lady, my clients® position is the hearing
should be In public, The principal reason for that la
the award ond Indeed BSGR grounds of challenge are all
already in the public domain, because, as a result of US
enforcement proceedings, the material can be accessed
from the US court e- filing system. For whntit ts
worth, the award haaolso been published by
Global Arbitration Review on 25 April with a link to it

1

in an article by Sebastian Perry, hendlined, “Award in
Guinea bribery dispute mode public’. Therefore, as it
were, the horae har left the stable jn any event.

In addition to that overwhelming practical argument,
the court has a discretion. We accept that the
challenge to the oward would presumptively be in private
but with the court having a discretion to hear it in
public, Hut we any the oppoaite is true of the
enforcement action in which Mr Gruder’s cliente bring
an application, So we have u position where the court
as it were could start «=

MRS JUSTICE MOULDER: I think Lord Mance described it as
a atarting point rather than a presumption in Hankers
Trust ¥ Moscow, eo] think public js a starting, point.
That includes arbitration, that is what he was dealing
with,

MR POXTON: My Lady, one can see thatin a dispute thar
remained entirely confidential, it mightbe a pretty
algnificant starting polnt but we say in one where the
terme of the award are already in the public domain,
plainly it cannotbe. So, my Lady, for those rensons we
nsk for onarder it be in public.

MRS JUSTICE MOULDER: Yea, Thank you,

Submissions by MR GRUBER
ME GRUDER: My Lady, it's necessary ta go ta the rules which

2

ine wa

wt oh

Nh hee ERP RP Eee Re
Sw NF OM Dl mh & he Oo Ww om

Bo
Ww

 —J ch Lf & Wo ho

25

one finds at CPR 62.100t 706, Whatthat anya ix the
Oourt may order an arbitration claim be heard either in
public of in private. Rule 39.2 does not apply:

“Subject to any order made under paragraph 1, the
determination of a preliminary point of law [which does
not apply here] or an appen! under seetlon 69 will be
heard in public and all other arbitration claima will be
heard in private”

So the starting point is that the sectlon 68 which
will come on in November will be heard in private,
subject to the court's power under CPR 62,10(1). Again,
the starting point, and the presumption, jg that the
arcurity for the claim application under gection 7OUFO)
or the security for cout application ayain should be
heard in private.

The other side contend that the enforcement
proceedings == enforcement part of thia hearing, our
npplication to get agide or to slay the onler ef
Mr Justice Bryan presumptively should be heard in public
but in our respectful submission that js a misreading of
the rules, beesuse what one has to logk ot is Port 4,
which one finds at page 711, which deals with
enforcement, 62,17;

“BECTON a. applies to all arbitration enforcement
proceedings other than a claim on the award,

3

“AG application for permission under section 66 to
enforce an award in the same manner oe 4 judgment or
un order may be made without notice in an arbltratlon
claim form.”

That has already happened and the order hag been
granted, But 3 ia important:

“The parties upon whom the arbitration claim form in
served must acknowledge service and the enforcement
proceedings will continue as If they were an arbitration
claim under section 1 of this Part,”

Se cur application to set agide or atay
Mr Justice Bryan's order js continuing today as ff it
were on arbltration claim undersection 1 of this Part.

Tf on that basis one then gars bnek ta 62,16, ond
one goes to 62.10(4)(b):

“All other arbitration claima will be heard in
private"

$0 we gay that the presumption is that all the
applications today should be heard in private and we
would submit that la the right positian,

The fact that detaila have leaked out, whether by
way of US court proceedings or by way of the
Global Arbitration Review, should not mean that this
court should subvert the confidentiality of the
arbitration award ond the grounds of our application

4

 

 

Gpus 2? International
Official Court Renarters

transcripts@opus2.com
A2n3 ANA ARTS
September e288 1:19-cHOSHTHVSB MS dlifeMt BS-2 Pilkared/1 SfiroeIPa REM of 47 Bays

 

 

Oo TF Ue la Be

Pee PPP eee
Dosa whee oo ie

20
21
22
a3
aq
25

OO ie eb

ita)

1a
11
12
13
14
15
16
i?
iB
19
20
21
2a
23
24
25

more than it hak been subverted already.

There is a reporter walting quiside. He approached
us. And if my Lady anys that this ia in public, then
potentiolly everything we say todoy will be able ta be
reported in the preav, and in my respectful submisalan
that would be wrong and contrary ta the position, bath
tinder the rules and the authorities, that the
presumption is that arbitration hearings and
npplications reloting thereto should be In private,

In my reapectful aubmisaion, suppoalng [im wrong on
my construction of CPR G62, thon in my sublimiasion the --
and my learned frend ie right, then the enforcement
purt of today's hearing would be potentially in public,
but that would, in my submission, subvert the other
parta of this hearing which unequivceally, ind 1 don't
think It's denied, should be in private.

so im my respectful submission, the whole of today's
hearing ehould be in private.

Submissions by MR FOXTON
MR FOXTON: My Lady, very briefly, details have not leaked,
They hove come tate the public domainaga result of che
praper application ef US court pracedure where
proceedings have been commenced. So far as enforcement
is concerned, we do say that Mr Gruder hos misunderstood
the effect of the section on enforcement that he wna

5

quoting from page 711 of volume 2, which is dealing with
the time limits (n case management steps,
On his argument it would appear te be that

an enforcement action will be public if na
acknowledgement of service js filed and then becomes one
that should be private as a matter of a starting polnt
if one is, Thotalmply isn't whatthart rule is obout,
But the overwhelming point, my Indy, is that the matter
is In the publle domain netas a result of any improper
behaviour or breach of confidence but ax the result of
the application of US procedural law.

Submissions by MR HOOKER

ME HOOKER: My Lady, [ find myselfin the curious position
of endorsing many of Mr Gruder's aubmizelong, In my
submiseion today's praceedings should be in private and
I only add that of course my ellents, who are the
arbitrators are parties only to the action to set aside
the award, they're not parties to the actlan on
enforcement, But for the reasons that have been set our
in my aubmisalon the strong presumption in favour of the
set aside belng in private should be maintained.

MRS JUSTICE MOULDER: Sorry, you just referred to
submissions, Have you put== ['mafrald, if you've put
in a skeleton 1 haven't received one,

ME HOOKER: No, I haven't.

mao Lm La A oR

ee a el el eel el eel cee ee el
PW eK OW DN Ae ee

25

@ oom wom ee fF oe

a eo ce
oe i Re oO Mm oo em we

MRS JUSTICE MOULDER: I'm sorry, I juat wanted to
double-check because it does happen that skeletons don't
make thelr wayto me, All right. Thonk you.

Judgment removed for approval

MR FOXTOM: My Lady, Tam obliged, I think the sign may
need to come off the door, | think the gentleman who
appeared was in fact a low reporter who may well come
back towards the day in any event but nonetheless it
should reflect the order that your Ladyship haa juse
made,

MRS JUSTICE MOULDER; Could you make the change, please?

Thank you, Yea,

Submissions by MR FOXTON

MR FOXTON: My Lady, there are three applications today,
there ore my cllenta’ spplicationa for canditiona on
BSGR's pursuit of ita section 68 application, There's
BSGR's application ta set aside Mr Justice Bryan's order
diving permission to enforce and then there is, if time
permits, HSGR's application for permission to amend ita
section 68 application, 1 think Mr Hooker in particular
wanteto be heard on that amendment application,

My Lady, what] was proposing and] discussed this
with Mr Gruder, is that | would open Vale's
npplications, [ would then let Mr Gruder open his own
opplications while responding to my application and then

7

I would reply on mine, respond to hia and he would get
a last word on his own applications ot the end.

MRS JUSTICE MOULDER: All right,

MR FOXTON: Naw, on that basis waa going ta briefly tke
the court the underlying arbitration and award, then
look ot the prinelples relevant to the court's
discretion to Impose conditions under section 77, and
then within that framework lonk at two points, Briefly ,
the fimey nature of BSGR's challenge and, second, why
wesay that there is a real risk of prejudice to Vale in
relation to enforcement and recovery as a result of the
challenge that BSGR has brought to the award,

Thea finally on security for coata the laaue is
purely one of quantum, I'm going to be very brief an
that when we came te Lt,

Now, so far as the background js concerned, | think
the court will hove seen from the skeletons that BSOR
had been granted certain concessions by the Government
of Guinea, and in 2010 my clients entered inte a joint
venture agreement and shareholders’ agreement with BSGR
to exploit those concessions. In April 2014 the
Government of Guinen revoked BSGR's concessiona after
having determined that BSGR had obtained them by
bribery, Obviously that rendered the concessions
worthlose and Vale commenced an LCIA arbitration againat

4

 

 
September C288 1:19-cHSSSTSNSB™BGdUn MAT 8a F Fikered/l s/o" Rages of 47

Day 1

 

Bo

al mo & Le

Oo -] om Oo me te bo oe

Boe eee
eww Poo we

Ls
16
1?
18
19
29
ai
ze
24
24
25

BSGR in April 2014,

Tr Is fale to gay that the couree of that
arbitration did not run smoothly, When the parties were
before Mr Justice Popplewellin 20617, 1 described BSGR's
strotegy as being one of guerrilla arbitration tactics
and returning to the dispute two years on that
description remains entirely accurate, Now, the
procedural history is summarised inasection at the
beginning of the award In bundle 4, tab 16, beginning on
page 24.

My Lady, taking the matter I hope relatively
effielantly , one sees from paragraph 29 that In
October 2014 BSGR fled the firet af what were three
applications in the event to seek to stay the firet --
the LCIA arbitration. The first of those stay
applications seeking on order pending the outcome of
a separate arbitration, an TCS1D arbitration, an
Investment treaty arbitration berween BSGR and the
Republic of Guinea, That application was rejected by
the tribunal essentially becnuse lt wastoo enrly, Hs
one can see from paragraph 30, to know how the ICSID
dispute would develop,

Notwithatanding that, the atay application waa
renewed gome five months later by BSGR on 20 May 2015,
One sees that from poragraph d6 at the bottom of pnge 25

a

and that application was refuaed because the tribunal
aiid there had been no material change of circumstances
alnce they had previougly ruled on the some lsaue flve
months before,

Now, the tribunal did order, effectively by consent,
abject ta one exception -- and thig ie in
paragraph 37 -- that there would be record-sharing
between the two arbitrations so that documents and
preductiona In one, in the LCIA arbitration, would be
available for BSGR inthe ICS(D arbitration and
aimilarly material that BSGR gotin the ICSID
arbitration would be mode available in the LOLA
arbitration, subject to certain matters where BSGR sold
that there wox separate issues of confidentiality that
aroac, Hut that waa effectively ordered wlth the
consent of the parties.

Now, what then happens, if one goes on to
paragraph 66 on page 30, ia that HSGR brought challenges
to remove all three arbitrators on five grounds, That
challenge waa brought on 5 May 2016, leaa than three
manthé before the merits hearing wae due te start at the
end of August 2016. Andchallenges were initially
brought to the LCTA court and if one jumps ahead, but
perhaps keeping a finger in page dO, to paragraph 82 on
page 23, one of those challenges succeeded, Thia was

10

maj mink wh

=e
FP Oo WW

Ia
13
14
15
16
L?
18
19
20
21
22
23
24
25

23

a challenge to the appointment of

His Honour Judge Charles Brower aa chairman based upon
remarks he had made shout the arbitration at

a conference. None of the other challenges succeeded
andin particular none of the chollenges to

Dr Michael Hwang and Slr David Willlama succended,

So whilat BSGR make much of the fact that they con't
be sald to be completely frivolous because one of their
challenges hos been upheld, it is Importint ta note the
wholesale rejection of the other grounds,

The removal of His Honour Judge Charles Brower
obviously led to the requirement thot a new chairman of
the arbitration be appointed. BSGR ralaed complaints
about how the tribunal went about that, whieh at one
stage formed one of the grounds of the section 68 but os
that challenge is no longer pursued 1 don't say anything
more about it,

In the event the chairman was appointed by the LCIA
court anid it was Professor Dr De Ly, and one can see
that, if necessary, from pirngraph 96 on page 35.

Now, my Lady, what then happened at porograph 100 on
the same page la BSCR then brought a second challenge to
Dr Hwang and to the other arbitrator and brought i Yat
further stay application pending the owtcome of that

challenge.

11

The LCLA court heard and rejected that challenge.
Their ruling (6 at paragraph 120 on page 39. Now,

1 mentloned to my Lady a moment ago that the merits
heoring hod been fixed for the end of Anguat and
beginning of Seprember 2016, In the event, what the
tribunal did waa cancel the evidentiary hearing -- this
is paragriph 101 on page 36 -- but held what was to be
an educutional hearing, the purpose of which would be to
bring the members ofthe tribunal up to speed with the
materials andthe dispute and aluo to resolve various
oltetinding procedural issues,

But BSGR wrote to the tribunal on 25 August saying
that they would not participate in the educatory hearing
and they would not provide written submissions,
including written submissions on whether the tribunal
should adopt decialons made by the previous constitution
of the tribunal at the stage when Hia Honour Judge
Chorles Brower was the chair.

Now, the challenge that had been brought to
Sir Dovid Williams and Dr Michoel Hwang came before the
Commercial Court becauge it was renewed by BSGR, and It
wie heard by Mr Justice Popplewell and was wholly
unsuccessful. And] do want briefly just to show your
Ladyship what Mr Justice Popplewell, and indeed
Lord Justice Christopher Clarke anid about the challenge

12

 

 
September 4cA¥e 1:19-cVOOTOW SBI HG dUIAL BA-2* Pika GH S/S" PAGBKs of 47 MAN

 

mm =) oF Wm be BP pe

PPP PP Pp
mon mm Ww Be BP oo AD

17
Le
13
20
21
22
23
24
a5

od hin e ww A

a
oa

11
12
13
14
15
16
i?
18
19
20
21
22
a3
24
25

in the context of reviewing it and for that one needs te
go to bundle 1, mb 7,

Now, the cost ruling by Popplewell ix at bundle 1,
tab 7, page 7, and he noted at paragraph J that the
challenges were totally without merit, that the decision
of the LCA court should hove put on end to the matter,
He noted at paragraph 6, for example, thar there wna
almply na evidence of substantial injustice, And
paragraph 7 la interesting because there le, ['m afraid,
an elementof déja vu for those of who participated in
that hearing when it comes to the present one, when
Mr Justice Popplewell noted:

“Serious allegations which had only been made after
careful consideration and should have been formulated
with precision were advanced, but the application was
conducted in an entirely inapproprinte manner, with the
allegations shifting ona regulnr basis and there were
aspects of Mr Dale's witness statement (he waa the
partner at Misheon de Reyn with the conduct of the case)
which mischaracterized the nature of some of the
underlying proceedings in a way which wos seriously
misleading. For example, choracterlsing the
record-sharing decision ag an unpreeedented decision
when lt waa, in its relevant partd, a consent order,”

And at paragraph 9 he noted that:

1d

“The court should mark ita diaappraval of the
conduct by ordering conte on an indemnity baale ”

My Lady will know that those costs were never paid
becouse BSGR claim that they regarded themselves as
having been the victims of an injustice by the order
made ogalnet them and decided the appropriate reapanse
to that was not to comply with I,

Permission to appeal was sought and refused by --
refused by Lord Justice Christopher Clarke, page 9 of
the sume tab, wha cectifled the applicotion as totally
without merit, 08 one aces at the top, And
Lord Juatice Christopher Clarke 1 think fully
understanding the game that wag being played noted at
the bottom of page 10 that:

“The grant of permission might involve, os may be
intended, wholly undesirable digruptian of the
arbitration process”

Now, my Lady, reverting back to the award, the
tribunal did confirm the decisions of the previous
tribunal, that was paragraph 113 on page 38. Whatthen
happened was there was a dispute about when the
evidentiary hearing should tke place, I'm going to
deal with that very briefly, becange that is no longer
purdued asa live ground, BSGR said it should be fixed
for June 2017 because of Mr Wolfson, their deslred

14

Ma mh & Ww he

Pe eee
ne Wwe Oo Ww

16
1?
18
19
20
21
22
a3
24

25

ox ee whe

BROOM RR Me pe pe pp pe
We wee Oo i om ue bo ee uo

counsel'a availability. The tribunal reserved dates, sa
one secu from paragraph 115, in February and April 2017
for the hearing. That was once sald to be evidence of
apparent bias, but that ls n6 longer pursued.

It is worth noting in poseing paragraph 118 and 119,
that BSGR also brought a challenge to the tribunal
hearlag the [CSID dispute, a completely different
tribunal, That muatbe, 7 think, lt third challenge to
tribunals in this matter but that challenge was also
rejected .

Then moving onto para 1300n page 40, it announced
that it would nothe participating in the merita
hearing, So that hearing went ahead without BSGR being
present, albeit regular correspondence was put in by
BEGR to the tribunal in the course of the hearing.

If one goes to porn 139, your Ladyship will see
varlous witnesses gave evidence and the first three of
those, Sounré, Condé and Nahd, ave the three witnesses
who were later the aubject of BSGR's attempt, alter the
merits hearing had ended, to adduce evidence of the
trandcripts of their evidence in the ICSID arbitration.

Now, moving forward to para 147, page 43, after the
tribunal had closed the record -- ond my Lady will know
that that js a standard feature of International
arbitration in order to bring some finality and mark the

16

atage when one moves from the process of evidence ta the
process of deliberation -- they made the standard order
that sald no further submissions elther without the
other side‘s consent or permission of the tribunnl,

Andat para 147 there were various applications,
Vale applied to put In oxhibite relating to the recent
criminal convietion of a former Minister of Mines,
Mr Thiam. That was consented to by BSGR, a8 one sees
from pura 149, BSGR agreed to Vale's requeat to nmend
the submission on costs and te submitthree exhibits
from the Thiam trial, BSGR algo requested to pur in
material relating to Mr Thiam but in addition
transcripts from the [CSID hearing ond o forensic expert
report which had yet to be produced in the ICSID hearing
hut which it intended te produce in due course,

Now, Vale did nat object to the exhibits from
Mr Thiam’s trial going in. So both sides, by consent
and with the consent of the other, put in material
relating to Mr Thiam, but Vaile did object to the attempt
to put in evidence of transcripts from the ICSI
arbitration and indeed later to an attemprto put in che
closing brief filed by BSGMin the ICSID arbitration .

What the tribunal did, at para 152, Is say that they
would consider that application, they stayed their
consideration of it pending thelr deliberations and

16

 

 
september 4o2828 1:19-cHOIStA SBI" OdUINAY Ba. 2*: FideantdAs/ts** PAGE" of 47

Day 1

 

 

Oo ~J mW em LF Be oe

—
o

11
la
13
14
LS
16
1?
18
19
20
21
22
23
2d
25

Soo un gm ia Bo fe

Be
oH oO Ww om

13
14
15
16
1?
18
19
20
21
22
23
24

preparation of the award, Somewhat similar to the
process one sometimes sees where applications for fresh
evidence in the Court of Appealare not uctunlly ruled
upon, save og part of the final judgment, allowing
a tribunal to consider all of the evidenee, including
the attemptto introduce the fresh evidence, together
and forma view aa to ite significance and what effect
it might have.

Now, Mr Gruderin his skeleton tries to say there Is
a contrast between the tribunal ollowing Vales
application to adduce evidence from Mr Thiom’s trial and
ite ultimate refusal to allow BSGR to adduce transcripts
of the ICSID evidence. But, with respect to my learned
friend, that is a false point in many respects. First,
because BSGR consented to Vale's application the
tribunal did not need to rule on it at all because the
terms of the order closing the proceedings, fe one soo8
from para 166, on page 47, allowed either party to put
in further material with the consent of the other party.

So that, ['moafraid, is a non-point.

In any event, ench party waa allowed, with the
consent of the other, to put In Thiam-related material,

Third, because there is just a fundamental
difference between putting in material from a criminal

trinl in which neither of the parties were involved,

ly

iin attempt by one party to put in trangeripta of
cross-exumination froma different arbitration to which
Vale were nota party before o different tribunal when
it had had the chance to cross-examine three of those
witnesses In the LCTA arbitration and had refused to
avail {teelf of that opportunity,

Now, in the event, the tribunal decided not to allow
that application to admit the additional material.

They were placed, by BSGR's guerrilla toetles , I'm
afraid ina very difficult position, but they dealt with
the matter professionally and fairly throughout, And
one gets o sense of the position they found themselves
in from concluding comments at paras 162 and 163 on
page 46, which I would invite your Ladyship to enat
aneye through. (Fauae),

MES JUSTICE MOULDER: Yes.

MR FOXTOMN: My Lady may feel thatis a very measured and
professional response to what had been an undoubtedly
ongoing attemptto harass the tribunal and make its life
aa difficult aa possible,

Now, the tribunal's conclusions for not admitting
the material are set out at paras 167 to 169, and once
again I would invite my Lady to rend through those
paragraphs, They begin on page d?, (Pause),

25 MRSJUSTICE MOULDER: Yes, I read it yeaterday but I've

18

mos om ot Se Wh

Lid
la
13
14
15
16
1?
18
19
20
21
22
23
24
25

eee
Me OW OS moe oe

13
14
15
16
1?
18
19
20
a1
22
23
24
25

reread this morning,

MR FOXTON: My Lady, I'm grateful, Now, we make two points

Firat of all, that ig, wesay, on
lis face a very clear, falr and wholly rational exercise

in relation tea that,

of an undoubted procedural discretion, and with respect,
we find it almost impossible to envisage ony court or
tribunal having reached the contrary conclusion.

But, second, at paragraph 169 the tribunal are
absolutely ¢lear that thia material would not have
affected the overall outcome of the arbitration, because
it found multiple misrepresentations by HSGR other than
thoge that depended upon proof of actual corruption.

So even absent a finding of corruption, the tribunal
eaidl they would have reached the same conclusion that
the contract could be set aside and reseinded lor
froudulent misrepresentation by reason of other
misrepresentitions made fraudulently by BSGR that did
net depend upon proof af corruption by BSGR,

Now, Mr Grader and Mr Quirk underatandably seck to
say whether there had been actual corruption, in
particular in relation to Mamadie Touré, was a critical
and fundamental issue in the arbitration ond therefore
if thia material Is relevant to that it opens the whole
thing up, But with reapect te them, {t la almply
impossible for them to go behind the very clear

19

atatement of the tribunal to the contrary, and I'm not
going to track through at any length, but if one goes,
for example, to para 676, on page 186, my Lady will see
that there were ten findings of fraudulent
misrepresentations by BHSGR, only the tenth of which is
concerned with whether HSGR had actually engaged in
bribery or corruption in relation to benelite granted to
Madame Touré,

So absolutely clear that this material would not
have changed the outcome of the arbitration and the
tribunal ja not only better placed to make that deelaion
thin anyone élae, but that je the tribunal’s rele to
decide. Tt is for the tribunal to review the material
in the context of the rest of the evidence and reach
a view on the significance of this material,

Now, my Lady with thar run-up then turn to the
principles that govern the exercise af the court's power
to impose conditions under section 7O(7) and J don't
think those ore substantially in dispute, not least
becauae 1 think Mr Quirk ond] hadan outing relatively
recently before Mr Juatice Picken in a case called
Progas on very similar pointe and] think we're both
content to tuke the statement of the applicable
principles from there.

It is common ground, | think, that in contrast to

20

 

 
September C389 1:19-cVGSTVSB MOM Bala BidemedAl dieses Baye of 47

Oo oo em we A pe

PRP RPRP PPE
TH wee ow

La
19
20
21,
22
23
24
25

CJ mh ink we

a
MP oo

13
14
Lo
16
1
18
19
20
ai
22
23
#4
25

i purty who attempts to impose condition on a challenge
on jurisdictional grounds under section 67, for
challenges under acetion 68 the party seeking the
imposition of a condition does nat need to show the
challenge is flimey, but wedo any that here lt Is
flimsy ond that is o motter thot is relevant to ond
informe the court's diseretion,

Second, we secept on the bowls of the current
quthorithes thetethesgeneral-principleisthecaurt-will

bward whi there dia cisk evtablished-of prejadice te
sthe-ability—te-enlorce or recavercunder the wwart as
ora |bootthe- action he challenyte,

MRS JUSTICE MOULDER: Sorry, ] know there'd a transcript
heing taken but ean you just run that by me again.

1 note yousny it wha cammon ground, [ have to any
there were parta of the skoletona where 1 wasn't clear
that there was common ground berween you, 20 perhapa you
had better just tell me again what you say the general
principle ts,

MR FOXTON: My Lundy, before your Ladyship, because ft think
there ls an isaue aa to -- all the cages are firat
instance cases [ think on this point. Before your
Ladyship weacept-thit.the. gener) principle cies that
aeeendition-of-pay mental part-ol-the-awardintowourt

21

af the challenge creates-a-risk- of prequdieetn
snloreing-orrecoveringeaniorthr award, It ia nor
meant to be a mechanism for making enforcement easier
thin it would have been if there had been no section 68
challenge,

MRS JUSTICE MOULDER: Right. Sa that’s not quite the same,
is it, a8 perhaps how lvead the autharity? Sa your --
I mean, Mr Justice Picken -- it might be worth looking
at Mr Justice Picken in Progus becouse he cites
Sir Jeremy Cooke in Erdenct, and | think It is referred
to in one af the skeletons,

MR FORTON: My Lady, | was folng to go to Progam next.

MRS JUSTICE MOULDER: All right, that's fine.
It seemsto me it is very Important that we understand
what risk or prejudice we're wlking about, [ mean,
you've just sald It creates a riek of prejudice, wherena
Sir Jeremy Cooke, the quotation is:

“Tf the existence of the challenge prejudices the
ability to enforce or diminishes ability to honour the
award,”

Now, we may be dancing on the head of a pin because

But as I sy

I don't know where I'm going to come out, but it does
seem to me there's a dilference between a risk of
prejudice and actual prejudice,

22

mat om i m& te AF oe

ee pe pe pe
ln he a A Ro

16
Ll?
L8
19
20
41
22
a3
24
a5

os oO We Ast BI

Ww

10
il
12
13
14
15
16
17
18
19
20
21
22
23
24
25

Day 1

MR FOXTON: Save ta this, that he says a rlek of dissipation
Is prejudice.

MRS JUSTICE MOULDER: Well, yes, Ast any, it may come down
to the same thing but £ think it la quite important that
1 know what teat you think [' im applying.

MA FOXTOM: Certainly my Lady, Progas ie at tab 40 of the
nuthorities bundle nnd! think, os my Lady hos probably
seen, Mr Justice Picken quotes fairly extensively from
Mr Justice Flaux and Indeed fram Sir Jeremy Cooke, so
1 was going to use Progad as a sort of portmanteat way
of picking up the position as it appears from more than
one nuthority,

MES JUSTICE MOULDER: Is there some reason = 1 soem to have
two veriona of almout every cage, in there a reagon why
Progas appears twite at 40 and 41?

MR FOXTON: There ian'tn good renson, my Lady. 7 think
what has happened js that the portles hod used different
forma of cage citation in their respective skeletons
when cithig the same authority, and I'm alraid those wha
prepared the bundle -- and in o sense this lies at my
door of those here today == thought they were separite
caaga When in fact they were the sume case,

MRS JUSTICE MOULDER: Allright. So I'm notlooking for any
nuances in the headnoter?

MR FOXTON: No.

a3

That does at least have the benefit that the
authorltlea bundle may be slightly less foreboding than
it firat appeared,

So 1 was going te goto the Lloyd's report If my
learned fends are comfortable with that, which la ot
tab 40,

MRS JUSTICE MDULDER; Right.

ME FOXTON; Now, in his summary af the authorities,

Mr Justice Picken firet of all wentto Mr Justice Flaux
in Av B, ond he sets oul fairly extensive quotations
from that judgment ot pura 52 of the judgment in Frogas.

MRS JUSTICE MOULDER; Yea,

MR FOXTON: I don’t know whether your Ladyehip las had
a chance to read through 47 to 50 internally, a it
were, within para 52, the three quotations fromAv &,
for me just to pick up various polnts once you've had
a chance te look at that, (Pause),

MRS JUSTICE MOULDER: Yea.

MR FOXTON: In pora 4? we pick up the emphials on risk of
disalpotion, The quote from Lord Saville in the DAC
report, the riak of the abiliry of the losing party to
hanour-- the tisk that the ability of the loging party
to honour the award made by design or otherwise be
diminished, ondthen risk of dissipation in 50 o8 well.
There Mr Justice Flaux alap noved;

24

 

 
September 42248 1-19-cBSIRYOATSBIINA GUNMAN bal oR: Aiea ahegeetsGI oF 47

Day 1

 

od mh em lok oe

Wee ee PPP PP Pe
Pow eT mM ewe ow}

2a
23
24
25

_—
oven me we he

ii
12
13
14
15
16
1?
18
19
20
21
22
23
24
25

‘a fot advisable to lay dewn hard and fiat rales.”

But the general prineiple, and we don't object to
thls:

“The court should not order security unless the
applicant can demonstrate the challenge will prejudice
ita obility to enforce the award."

Now, iny Lady, the reason that [ talk about the loa
of opportunity or the exiatence of a risk might itmelf
be treated ag a formof prejudice andin relatlon to
risk of dissipation, that's plainly how the court treats
it. It's not saying that it*s not enough ta show n risk
af dissipation, you must show actual dissipation will on
the balance of probability or inevitably occur,

Weeay that similarly if there are other events that
may diminish, in Lord Saville ‘a wards, enforcement of
the award, once agnin we're concerned with catablishing
a risk of such prejudice, not lent because the court ls
looking at a position proapectively where the ueual
upproach, be it security for costa or freezing orders or
anything else, is assessment of risk rather than
retrospectively, where the court is concerned with
findings onthe balance of probabilities of actual
fneta

So it is certainly the cave that T have applied the

word “risk” to prejudice, That becomes a debate without

a5

a difference if the creation af a rlak of diminiehing or
dissipating is treated os iteelf prejudice, but I do
think it ja importintto note thot the court Is not
requiring proof on the balance of probability that
something will happen which would not otherwlie hoppen,
The caurt la concerned with the exlatence af

a sufficient risk of dissipation of a kind that would
justify o court acting prospectively in, for example,

a freezing order context,

So, my Lady, that's what we say about the
terminological debate.

MRS JUSTICE MOULDER: Yes, although [ think one has to go on
ond read whotis then said in 53, where
Mr Juatice Picken quotea Mr Justice Teare in Xv ¥,
because | think there are twa polata there, [ mean,
firetly Mr Justice Teare makes the point that:

"Section 7O should not be used as a means of
ussisting a porty to enforce on mward”

Then he joes on and says:

“Anordercan only be justified if the exlatence of
the challenges in game way prejudices the ability to
enforce the award or diminishes the ability to honour
the awnrd”

Now, think you're saying the same thing because
1 think you're saying other events which may diminish

26

Oa nn Se wwe

ony

10
11
la
13
14
15
16
i?
18
19
20
21
22
2a
24
25

Dew mote le be

ee
awe OW Ome ee ow

23

enforcement,

MR FOXTON: My Lady, certainly it must be, my Lady, the
exletence of the 67 and 68 that creates the risk that

My, I hope
core in using the terminology is simply ta draw that
distinction between when a court ldentifies a risk of
something happening ag against when the court makes
findings on the balance of probability that it has
happened or will happen. [ don't at all cavil with the
need for the link between the risk and the challenges,
but le is the risk that is the thing, os it were,

MRS JUSTICE MOULDER: Yes,

MR FOXTON: My Lady, there's then alao quotations fram
Sir Jeremy Cooke In Erdenet and once again the judge
quotes, | think at para 54, and then there is © summary
of the facts in Erdenet at porograph 68 and
porngraph 69, We are more than content with that
formulation, We say once again the focus la on rlak of
dissipation, riek of diminishing the ability tj pay
resulting fromthe existence of the sectlon -- in our
cose section G8 == challenge.

It’s quite interesting, looking at the facta of
Erdenct aa summarised in paragraph 64, indeed, an ta why
Sir Jeremy fele that the order was appropriate:
“The lack of any evidence of the claimant's

would not exist absent those 67s and 68s,

27

financial paaltion or evidence to show security would
stifle the lack of a reallatic prospect of enforcement
until the challenges have been resolved .. no aagete in
the UK. aceounting Irregularities chorncterised as
finnneial delinquency =..."

And coming on to para 61, quoted by
Mr Justice Picken at 59, the fact that a 49% in
a shareholding In a company had been transferred, and
looking at the lust ==

Ms JUSTICE MOULDER: Yea, think you're going to get
limited assiatance fromthe facta because! think if we
yo Into the ficte of Erdenee the timing of what wae ot
issue there is very different from the Uming here.

So ==

MR FOXTOM: Mo, well =

MES JUSTICE MOULDER: = I'm not aure it fa helpful to pick
out those factors unlosa you want to take me through the
facts of Erdenet becouse my recollection, reading it
yesterday, wos that the timing, os | any, is rother
different .

MR FOXTON: There la different timing. I took your Ladyahip
te them It part because | wouldn't wantte it be sald
that I had glossed aver those timing differences in the
course of taking your Ladyshipto the cose, But your

Ladyahip la plainly fully olive ta those differences ond

ad

 

 
September 6 48h -19-cRASETONSB "ECU eHE I 3!2 "ANSE 1O/A B'S mH ya"do of 47

 

14
Ls
16
L?
14
15
20
21
22
23
24
25

om he

ma 2 oh

10
11
12
3
14
15
16
1?
18
13
20
21
22
23
“4
25

therefore I can rest asaured on that Ge pect,

Now, my Lady, what those cases don't nay anything
specie about is what significance one attaches, in
this context, to o sectlon GAchollenge that Is flimsy
in ite nature, Wede any that that ia p matter that ts
relevant. [t's relevant because section 7O(7)
Wleimately remain & discretionary provision, but also
because (f a party that seeks to bring and pursue
on obviously weok and flimsy challenge with a low
prospect of success inevitably raises the issue: well,
what is your purpose in doing that? Now,1 don't aay
that that on its ownls aufficiont to role an inference
that the purpose of bringing the challenge ia to buy
time to make enforcement more difficult, but it Is
certulnly m matter which in canjunctlon with other
material we any can suppart that conclusion,

My Lady, thirdly » because it con be seen here aa
part of a peralstent courte of conduct polng right back
to the start of the arbitration in whichit ie clear
BSGR is doing everything it con to prevent Vole
obtaining relief for the wrang It has auffered,

MRS JUSTICE MOULDER; Well, we're obviously poling te come on
to that but ne doubt it's going ta be sald that life fs
a very different now beciuse the company ia in

administration,

2?

MR FOXTON: Thatle and will be said and, my Lady, alas the
reality on the ground is not anything ike ns different
as the formoallty of putting the company inte
administration might suggest.

Sa, my Lady, 1 was then going to turn -- 1 deal very
briefly with this with the merits of the challenge,
We've got those In bundled at tab 11, | think beginning
at page 6. My Lady, we have the fact that of the four
mattera in that poragraph? Initially relled upon --

MRS JUSTICE MOULDER: Sorry, 1 missed the crags reference,

I was just thinking about a point and got distracted ,

MR FOXTON: You, lt is volume 3 of the bundles, tab 11,
page 6, (Pouse).

Three of those four challenges hove gone, so we only
have number 1 left, the refudal to admit the hearing
transeript and post-hearing brief from the ICSID ease.
I've in a sense taken your Ladyship to the material, we
do suggest thot the attemptto suggest thot that
representa apparent blog is an absolutely hopeless
submission, It's overwhelmingly likely that any court
In the same position would have reoched the same
outcome, ond in any event the test {s not would the
court do something differently but have the arbitrators
acted in a genge in a wayso far outside what might have
been expected that the very high threshold for court

J0

fom om on me to ko

Tl
1a
13
14
15
16
1?
18
19
20
21
22
23
24
25

alm We bo

a

1a
11
1a
13
14
LS
16
1?
18
19
20
21
22
23
ad
25

intervention la triggered,
So wedosay that that is hopeless,
There is also then --

MES JUSTICE MOULDER: I'm sorry, what's bothering me Is If
you have to show that there js a risk of dissipation or
diminution, haw docs the merits of the cnae affect that?
1 mean, if 1 -- T aceept I'mnotapplying balance of
probabilities , but I'm erying to work out whether or nat
there's a flak of dissipation or diminution. How is
that offected by the merits of the challenge? I don't
think I follow that.

MR FOXTON: Well, my Lady, that waa the point, 1 =-

MRS JUSTICE MOULDEE: I know you aay well, there's
a discretion so you just throw it into the mix, but
1 don't understand where it could affect where] am
setting the bar for risk.

ME FOXTON: The submission went a little further than that,
my Lady, because we make two paints --

MRS JUSTICE MOULDER: All right,1 obviously haven't grasped
it then,

MR FORTON: The firat is that o porty who brings
an obviowgly hopeless application inevitnbly rcalses the
issue: whatla the purpoge of thia if not to try and, sa
it were, kick the can down the road in order to allow

an opportunity to make enforcement more difficult?

at

Now,1 don't aay that on ite own that factor could
be decisive but I da say that lt is a factor that can be
welhed In the balance with other factors when deciding
whether the risk of the adverse consequence flowing from
the section 68 application has been made out,

My Lady, the secand ground le it evidences, we aay,
a continued course of conduct, und this is where your
Ladyship came bock to me and said well, it has all
charged with the administrators, and 1 will come back to
that, Buta party whols absolutely determined to de
everything if canto frustrate Vale's recovery or
vindication of the loss it suffered ag a result of the
frnudulent misrepresentation, and that is a mindset or
an attitude that does ralse a greoter risk of
diasipation and prejudice during the perled in which the
section 6B application {a live.

Now, my Lady, the only other matter relied upon is
a suppestion that the tribunal falled to deal with
an argument that was raised. I'm going to look over ond
agk Mr Gruder whether thia really is live os a point,

MR GRUDER: Da you mean the frustration argument? Ne.

MR FOXTON: So the frustration point ls not live go in fact
now we're then down from five originn! complaints to
one, and my Lady will see why we find echoes of
Mr Justice Popplewell's comments back in 2017 coming

oe

 

 
September 2021-19. ROSELONSE BOLURHOHt'dalo® MHUbMDABMSabHye C1 of 47

ie Ww AD

fe
Oo Ww wo =] oh

Ld
12
13
14
15
16
1?
18
19
20
21
ie
23
24
25

oat mn Ue whe

a
PrP Oo Wo om 2 Un me i hoe oS ie

23
24
25

hack.

Now, my Lady, given that, T then wantto turn to why
we say that the threshold for identifying a risk of
dissipation or diminishing of the obility of BSGR to pay
or of Vale to recover ns a result of the existence of
the section GH challenge Ia made out here,

Now, my Lady, if this were an application for
i freezing order and that analogy ls drawn as we've seen
in some of the cases, drown by Mr Justice Picken in
Progos, for example, [1 stort froma cose in which
a tribunal of highly experienced arbitratora in
an extremely thorough award haa found that BEGR made
repeated dishonest representations and that BSGR moved
compinies around between different ownership chalna to
aalet In carrying out {ts deceptlona, And alaa BSGR
Went to #rene lengths te conceal matters from Vale.

So if ene conaiders the freezing order application
coming to the court, we would be starting in that
context from an extremely strong base of n party
persistently found to have engaged in dishoneaty and
manipulation of the ownership chains of assets te
perpetrate that dishonesty.

Second, BSGR has been found guilty of serious
corruption by the Government of Guinea and almilar
findings by the tribunal, ond BSCR’s principal,

ag

Mr Steinmetz, haa been indicted in Switzerland on
charges of corruption and forgery,

In considering the suggestion {t's oll the
administrators now and not BS6K, my Lady should know
that BSGR's solicitors have refused to confirm whether
they are atlli In contact with Mr Steinmetz.

My Lady, third, the trifunal found that $500 million
had been pald to BSGR in 2010 a8 0 result of fraud and
it reseinded the contract under which that $500 million
wos pold, Now,the result of that is it ia apento Vale
to eek fo trace those proceeds into the hands of thore
who receive them and, of course, if money was paid owt
of BSGR ota stage when it had contingent exposures as
a result of ita dishonesty, BSGR fiself would have
remedies for the benefita of ite creditors againgt those
lo whom the money has been paid.

Now, my Lady, if one nsks whether the existence of
the challenge opplication haa made the vindication of
theae rights more diffieult , we would aay the answer la
clearly yes. Firat of all, BSGRis using the challenge
upplication os a basis for resisting the enforcement of
the owardin the (S. It hos even gone ns fir as to
argue in the US thar by reason of bringing the challenge
the award haa been suspended under the lawa af the
United Kingdom.

a4

owt om oe Ww he

BMP PPP Pe PP ee
Ne OW GN aoe we Oo ow

23
24
25

e-em & he

Day 1

Now, that I'matraid ia aimply a completely false
statementaf English low and one whieh Mr Grider and
Mr Quirk would never have associated themselves with.
But the result Js anyway that their application to
resist enforcement hoa led to the == hna pone off, na it
were, to be determined and ls pending determination now,
so it has been successful in buying time,

Secondly the existenoe of the challenge application
Jenders it impractical for Valo.to-wind upisGe and
pursue. tho.somediesthatswould-benvallnblemeBSGR

ewiticll agelieLdicectors,..haccholdon.andethorsywho

Now, my Lady,in addition we de say there ip
evidence of BSGR dissipating assets, The 500 million
pald in 2010 was immediately moved out of BSGR to
a Licehtenstein fimily trust, whodistributed ik ta --
at least to cho extent we have visibiliry -- related
entities and companies,

Now, Mr Gruder says that happened before any
allegntions of bribery were made but by definition it
happened ata stage when HSGR knew of ita own conductin
bribing and knew af Ita own conduct in giving dishonest

a6

answers to Vale in the context of the due diligence ,

So we aay there la a strong inference that moving
the 660 million out at that stage wasintended to moke
enforcement more difficult, if ever these matters came
to lighr,

And there is no properexplanation for why thia was
done, There's beena suggestion from Mr Libson in
evidence that some of these amounts were poid in
repayment of indircet loans from the foundation. We
asked for the loan documents and we were reluaed,

In addition, we say there is strong evidence that
during the arbitration BSGR took steps to make
enforcement more difficult, My Lady, far that we need
to go to Mr Kelly's witness statement in bundle 1 at
tab 3. ¢Pawse),

My Lady, It's paragraph 26, So paragraph 26(a),
this happened in 2015, shares in BSGR’s subsidiary Octen
were charged to © Bermudan company called Star Weat og
gecurity fer | think effectively contingent lability
undera guarantee for a loan, So there was a charge
there to Stur Westin 2015,

Whotia sald to bea claim opento BSGR againar
Mr George Sores has been secured in favour of a company
called Litigation Solutions Limited, 26(b). New,

despite It name, we are not aware of any bonn fide

36

 

 
september © 480)1:19-cV O36 TON/SB "BSCUMAttsal2" PHBE TOM ete PAYe4 2 of 47

17
1a
L9
20
ai
a2
23
24
25

=) oh un em AF pe

ee ee ee
ns Wh be oo

16
Ly
18
15
20
21
22
23
24
25

litigition funder of that name, and my Lady will see
from sub-paragraph (¢) that we believe these companies,
litigation Solutlona Limited and Star Weat, are
connected bhecauae they have commen directors and there's
also 4 link between Star West and a company called
Global Special Opportunities, which Is a shareholder in
Niron, a compnny that now stands to benefit from the
concessions In Guinea os o result of a settlement
arrangement=- 1 will comeback to the atatia of It in
due course -- with Guinea, which was announced | think
at same point in the course of this year.
$a we very much Iny down the gauntlet that we
believe all of these companies ore linked, Whatdo we
get In reapenae? Effectively there ia no attempt to
engage in that material at all, If one goes ta
Mir Libgon on this, tab 6 of the same bundle, page 9,
there js in poragraph ld simply a refusal to engage.
Now, my Lady, the third matter, and 1 would hope to

be able to deal with it in perhapa-- 1 don't know
whether your Ladyehip would be willing to then have
a ahort break for the transcript writers?

MRS JUSTICE MOULDER: I think we should, yes.

MR FOXTON: My Lady, the third matter la covered relatively
extenalvely In the skeleton, which ia the settlement of
the claim in the [CSID arbitration, where my Lady may

a?

have seen that In February of thla year BSGR's parent,
Nyaco and the Government of Gulnes announced the
aetlement of their dispute, And the announcement dald
that a new group of investors presented by ond including
Mr Steinmete will exploit the deposit in their place,

So one haa there what appeara to be a very
significant , on ita owncase, asset of BSOR being the
abject of highly relevant agreement between Nysca, its
parent and Guinea, Mr Steinmet: being invalved in
relation to the so-called new investors coming in to
tuke the benefit, and that all appears to have been done
with no of minimal Involvement from the adminiatratara,

I'm juke folng to pick this up very briefly at
bundle 2, tab 16, page 104.

MES JUSTICE MOULDER: I'm sorry, what was the reference
agnin?

MRE FOXTON: Bundle 2, my Lady, tab 10, at page 104,
(Pause),

My Lady, what happened on | March, in the third
paragriph, we were told thot the porties, and I think
that means BSGR and the Government of Guinea, although
clearly BSGR's sharcholdera were also closely involved
in thig, provigionally agreed terme for a settlement
that would Involve on entity known as Niron Metals being
granted a concession of one of the mines and then

a8

Wm am we Wm oe

eee ee
Awe Ww PO

1?
La
19
20
a1
a2
23
24

Wwe a ie bon oe

a
ne we oo Hm ee we

Day 1

entering Into a revenuec-sharing arrangement under which
BSGR would be pald an agreed proportion of the revenuca
of that concedsion, And there's reference in that
paragraph to the need tor due dillgence to be performed
by the administrators, andthe administrators take the
position that this Js not a binding settlement becouse
the termaof it, na it were, are subject to contract,
But my Lady will see at the bottom of the page that thay
wore provided with the digned term sheet on
24 February --

MES JUSTICE MOULDER: Sorry, ['m not sure I'mon the right
page. Can you give me the poge reference again?

MR FOXTON: My Lady, it’s the large number, 104, ot tho
bottom of the page, It ahould be the firat page of
a letter from BDO,

MES JUSTICE MOULDER: Sorry, 1 wae out by a page. ['m
looking at the wrong ..

MR FOXTON: No, the numbers are, alns, different but very
close to each other, which never helpa,

MES JUSTICE MOULDER: Right.

MR FOXTON: Perhaps l could ask my Lady to read the third
and fourth poragraphs on puge 104, (Pause),

MRS JUSTICE MOULDER: Yes,

MR FOXTON: So, my Lady, juat a couple of points belefly to
pick upon this, The first is although apparently the

39

administrators have done due diligence or are going to
be doing due diligence on Miron, they have refused ta
engage with our queries as to who benefielally lies
behind Niron and what role Mr Steinmetz hos in relation
to it, Certainly the press releases would suggest that
he clearly la involved In thia, and my Lady will wall
understand our concern that the effect of thie
settlement, leaving its legal status aside for the
moment, is that those against whom claims would
undoubtedly lie and who are very closely linked with the
dighoneuty the tribunal haa found will be benefiting
from the proposed deal with the Government af Guinea,
and as at the moment no indication at all as to how it
is BSGR will benefit from this arrangement.

My Lady, secondly, although it is anid by the
administratera and ia still anid by them this ja all
subject fo cenkract and nothing has chanped, the reality
is that on the ground things are changing. The
Government of Guinea and Nysco have announced this
settlement os though it is a done deal.
release [a at bundle 1, tab 7, page 70. The words “done
deal” sre nol mine, they come from a Nyseo sLAlement as
reported by The Sunday Times.

And, my Lady, the Government of Guinea has already
lnunched a tender for the award of the new mining

That presa

40

 

 
September 48097 -19-cPOSETSVSB "BHEtUhett aslo * YL THEME PHye"d 3 of 47 a

 

1 right#. Onesees that in bundle 2, tab 10, page 94.

a One has the tender notice and the Government of Guinea

3 anying:

4d “To rench a full amienble agreement in March 2019

5 the Republic of Guinen and BSGR finally ended thelr

6 diapute before the ICSID and the blocka are now in the

7 portfolio of the state free of any dispute."

B So whatever the position may be in terms of paper,

9 the reality is that the eventa on the grounds are moving
Lo fist andthe administrators’ ability to influence or
Li control them ie plainly nan-exiatent,
l2 My Lady, [ don’t knew if that would be a convenient
13 moment?

14 MRSJUSTICE MOULDER: Well, yes, | don't know to what

15 extent you're golng ta come back on thia but it seemata

16 me that Mr Kelly -- and ['mlooking at hia third witness

L? statement -- makes a number of statements whieh indicate

14 that he doesn't seem to believe what Mr Cohen is saying,

19 andsa even if you're right that practically Guinea hos

20 lnunched o tender or things are moving on, what Mr Cohen

ad anya la, “Well, we're getting aomething in return"

22 Now,as [ soy, | don't know to whatextent you're

23 going to take me through this, but it seema ta me thot

a4 I have evidence saying, “Well, yes, this may be

a5 happening or ls happening, we're negotiating it, but we
41

1 are the odministrators and we are negotiating something

2 in return” WNow,os [ say, Mr Kelly mokes o number of

3 quite striking assertions that he doesn't belleve o word

4 of what Mr Cohen Is saying and 1 don't know, as I say,

5 whether you intend to rely on that evidence or pursue

6 it, but I'm notsure that [t's enough te aay, well,

7 practically these rights are being mined If in inet

a something Is being recelved in return.

9 MR FORTOM: Nothing le belng received now, that la not
LO Mr Cohen's evidence, Hesays, "Weare negotiating" --
11 MRS JUSTICE MOULDER: Yes, he doesn't -- well, as 1 say,

12 1 think we should have the brenk now butl don't read
ae this os Mr Cohen anying, “Oh yes, terribly sorry, we
14 seom to have given away an aeset here’, Mr Cohen saya,
Ls “Weare administrators, Weactin the beat interests of
16 the company and the creditora’, and although he doesn’t
1? any, “guess what", he says, “We don't go around giving
18 away oggets”, In effect he saya, "We are galng to get
a something back",

20 Now, ne 1 gay, Mr Kelly anya effectively , “I don't
al believe a wordof it’ 1 leave it ta youas to whether
22 ar not that woe netually ==

23 MR FOXTOM: Well, my Lady,I don't accept that ==
24 MRSJUSTICR MOULDER:; = the case that you're pureuing,
25 MRFOXTON; --1 don't accept that characterisation of

42

20)
21.
22
23
24
25

La
L3
14
L5
16
17
LB
19
20
21
22
23
a4
25

Mr Kelly's evidence --

MRS JUSTICE MOULDER: As Tsay perhaps we should look at
it =» | think we should take the brenk now but Mr Kelly
certainiy seems ta malice ==

MR FOXTON: -- and! will come back to that,

MRS JUSTICR MOULDER: -- some quite surpriging atlatements,

MR FOXTON: Well, they are in reaponge to very surprising
statements by Mr Cohen, my Lady.

MRS JUSTICE MOULDER: Ag lany, if you want to go there but
I don’t think we can juat ignore It.

MR FOXTON: No, I will certainly go there to the extent te
whieh] put the matters to your Ladyship and they do not
involve --

MRS JUSTICE MOULDER: As Tsay, what I'm putting to you, the
reason | amralsing it is not that I == It's upto you,
obviously how you put your case, But yau are saying to
me this aaset has gone, look ot the prepa releases,
Guinea are now going out to tender, That's dissipation,
or risk of dissipation. What! amsiying to you la you
cannot, [ would hove thought, just ignore the facet that
there fa evidence fram Mr Cohen anying thia la not
a cade of the anger juat going, there {a something being
received in return.

MRE FOXTON: No. Well, ['mnotignoring it, my Lady, but one
can only make the submissions in sequence sol will come

ag

back to that after the brenk.

MRS JUSTICE MOULDER: Fine. We will take ten minutes.
Thank you,

(1149 am)

{A short break)

(11.59 am)

MRS JUSTICE MOULDER: Yes, Mr Foxton,

ME FOXTON: So, my Lady, juat coming back to the settlement
of the ICSID tribunal, the fiat polat fa of eourse the
entire structure was apparently negotiated by management
and Guinea without the administmtora’® invalyement. The
administrator tells ws that on 24 February, I think,
they are presented with the draft terms of settlement
and told, “That's it, non-negotiable”

Secondly, it's quite clear that the terms of any
revenue-sharing agreement by which BSGR would get
anything out of this have yet to be agreed. Thot was
the position aa confirmed by the administrators on
27 March thia year and we have had nothing through [rom
BSGR or the administraters to suggest that mattera have
moved on in relation to revenuc-sharing.

The problem is matters are moving on on the ground
in relation to the concession, and so anying, “Well, we
will doa deal in which we will get something back yet
ta be determined", does net address the fundamental

4a

 

 
september ©488"1:19-cPOS ETO SB" DatuMert' 33/2" Pee TO;eMioMPHYed4 of 47

Day 1

i

 

20
21
22
23
24
25

10
ol
L2
13
ld
15
16
1?
16
19
20
21
22
23
24

25

difficulty that the ability to roll any of this back if
no acceptable deal is offered is being compromised by
the apeed with which events are setunlly moving on the
ground in relation to the concessions,

My Lady, the third point ia thi; the structure of
the deal Involves at least an indeterminate part, and we
don't know of the value of any settlement going off to
no different entity other than the creditors, namely the
new Investor, And we have no knowledge, but a good deal
of auapleion, that part of the benefit will be going ta
those Invalyed in the management of the company and
indeed those closely Involved lin the matters that have
given rise to such serious findings by the tribunal ond
investigations by others, The existence of the
administration ond the ndminisientora has bean powerless
to prevent that state of affaira coming into existence.

My Lady --

MRS JUSTICE MOULDER: $0 when Mr Cohen anys:

“No binding deal had been reached, and none would be
reached without the joint odminiatrators being satiafied
that sucha deal is overall in the beat interests of
BSGR and ite creditors”

You say that's not right?

ME FOXTOM: No, I'm saying whether there is a binding deal
aa fo matter of contract or not olga docs not answer the

a5

question, because meanwhile Guineno, ond Indeed BSGR's
shareholders In their announcements and the new
investor, ore all charging on regardless,

MRS JUSTICE MOULDER: Yes, but the second halfef that
BEntence states

“» none would be reached without the jalnt
administrators being satlafied that such o deol Is
overall in the beat Intereata of BSR and ita
ereditare

Now, whether or not payments are going off to third
parties, whether or not they ore connected portles, I*m
not sure what you say to the Inet that the
administrators say even if we-= well, they do say,
“Yoa, we were given thie deal. No, we didn't get any
Invelvementin negotlating it, but we wouldn't have dene
it if weweren't sathfied it worin the best
interests “So ore you asking me to say that the
administrators are mistaken?

MR FOXTON: Well, they haven't done the deal yet, The
administrators don't say they have committed themselves
to anything as yet. They are soying, “We will not do
o deol unless weore antiafled “, ond 1 take them at
their wordenthat, The problem ia thelr statement, “We
will not doa deal in the furure*, deer not change the
fuct that the new investor is currently working away and

46

Om On a Ga BS oe

DD
Mr OW Mal mh We Whe OW of

23

BP
=

a3

alo ie & be

wo

10
11
12
13
14
15
16
17
LB
19
20
21
22
23
24
25

all that not doing a deal would achieve is BSGR nat
getting ony revenue share. It's not golng to be able to
change what's actually happening on the ground ot the
nines and who is extvacting economic benefit from them
in Guinea,

The problem ls the administrators’ focus on the
status of the settlement document a regards BSGR does
not answer our concern that regardless of that state of
aifaira , the people in control of the position on the
ground are moving ons though that In neta signifleant
threshald that needa to be crosaed before anything
happens.

Now, if that’s right, all that the administrators’
refusal to dow deol would achieve is BSGR not getting
the revenue share of the revenue that the new investors
were making fram this,

My Lady, one suspects, although 1 understand why
they don't po inte this, that the administraters would
far rather have been involved in all these discussions
with Guinea while they were going on, rather than simply
being presented with a term aheet at the and of February
and told, “That's it"

MES JUSTICE MOULDER: And the fact that they say:

“We would be entitled to recommence the ICSID
arbitration at our dlacretion if o binding agreement

47
appropriately benefiting BSGR and ite creditors is not

reoched,”
You take no comfort fram that either?

MR FOXTON: Well, the problem ia certalnly a world in which

the concessions might be relnetated will have been
fundamentally changed if someone elae ia in there on the
ground, and to the extent to which management who moy be
érucial elements in supporting ond giving evidence at

that hearing are in faet deriving benefita under the new
arrangements, it's hardly conducive to a world in which
that arbitration will be --

ME GRUDER: My learned friend is in fact mistaken, There is

ne further evidence to be given in the ICSID
arbitration, The evidence has finished, All that Ja
awalled ig an award but the arbitrators have been told

to suspend work on that pending a possible settlement.

MR FOXTON: Well, my Lady, if that award comes out and saya,

“You can have the concession hack”, how, in practical
terma can that ever be accomplished if in reality new
investors are in onthe ground exploiting the
concession, having been asked to tender by the
Government of Guinea on the bosls that there's been

a deal done between BSGR's parent, Nysca and the
Government of Guinea, and these blacka are now entirely
free of third-party clalma?

46

 

 
September 48891 -19-cRESOTONSB- "HEL UMeHt dala": PYBWTO/TaMS Hye S of 47

Day 1

 

m-wW2 mh Wm ke AD oe

pu
uD

Li
1a
Ee
1d
15
16
1?
18
19
20
ail
22
23
24
25

Gam ue le he

See ee ee ee
im LS Be eo

16
1?
18
19
20
21
22
23
24
25

U'mofrald sometimes you cnnnot get the wine back in
the bottle, and thot is the renllty of the position that
the adminiatraters, through no fault of thelr own, were
presented with when handed this term sheet at the end of
February.

Now, my Lady, in relation to just -- before [ finish
there's one other matter | should pick up, and
Mr Gruder's rlalng to hia feet just now reminds me of
lt, that in the break we were tald that he had milsepoken
ondin fet the failure to deal with the frustration
point la not being nbundoned,sol'm afraid that we have
another fip-flop hock on that polnt, 1 think the
fastest on record in relation w BSGR'a positiona to
date.

Now, my Lady, in relation to other matters on the
administration, first of all, the fact that they were
putin, in the worda of one of BSOGR‘s directors ,

Mr Cramer, “To put sharka in the mont and make sure BSGR
con stay the distance on the arbitration and lithfation
even If there ore adverse awards or developments’, is
not o particularly encournging posltlon for o creditor

of BSGR ta be feed with,

My Lady will have seen the funding arrangements of
the administration give Nysco, the shareholder

effectively owned by Mr Steinmetz und his Liechtenstein

49

foundation, extensive practical control over what is
done because they have to approve the budget, approve
drwdowns and approve the purpose for which finda will
be used,
And the drnwdown requests hnve to be sent to

a Mr Honnant who ls Mr Steinmets's personal Swiss lawyer
and friend, So, my Lady, the result of that is the
terms on which the administration hive been established
give Mr Steinmetz, give Nysco, extensive influence over
what will be done and the result of thot is the
aiministratora are never going ta be an effective meana
of pursuing claime against the management of BSOR or
parties related to Mr Stelnmetsor Nyscoin respect of
any benefits thot they have received. Thot is simply
on inevitable product --

MRS JUSTICE MOULDER: So, back to the beginning, how does
the fact thot you say the administratora are nat
an effective means of pursuingclaims link with n risk
of dissipation arising fromthe challenge? Becnuse it's
the cage in all administrations that the administrators
cnn only met to the extent that they are funded, bur the
administrators are very clear, at least in thelr own
evidence «= it appears to be challenged in yours -- that
they are taking the decisiona and at the end of the day
it in their decision whether something isin the best

50

mdm ie i be

1i
12
13
14
15
16
LY
1B
L9
20
21
22
23
24
25

aol om Ww & Ww be

MR FOXTON: My Lady, for these reasons.

interesta of the ereditars,

So I'm not dure that T have followed the link
between what you say are the limitations on the
ndministratora ond how those limitatlons, which, as
1 any, appenrto me to apply to all administrations,
mean that this challenge ia giving rise to o risk of
diminuthon.

Firat of all, as

1 mentioned atthe outset, but for the challenge we
could wind up BSGR, One could appoint receivers by way
of equitnble execution over ita nageta, So instead of
purt -- administrators being funded by and subject to
finonclal control by Mr Steinmetz and Nyaco, you would
have parti¢a in control of the claims of BSGR or in
control of ite aggets that would not be subject to those
constraints .

And, my Lady, secondly, the distinguishing feature
of the funding arrangement here is the fuct that those
with their handaon the purse strings are very clourly
linked, or In some cages the samens, Individuals about
whose conduct there is very serious cause for concern,

In relution ta Mr Steinmetz obviously the eriminal
investigations of him, But also in relatlon simply to
the whole underlying faetunl strata af bribery and
fraudulent misrepresentation, my Lady, 1 would suggest

b1

that a situation in which those funding the

ndministration are the most credible third party agoinat

whom potential claims might be brought is far from

A routine aspect of ndministrotions, in my experience,
So, my Lady, In brood termathat is why we soy thot

the sectlon FOC?) erlteria are methere, | should just

deal with one other point, were nob-bycthigorallef

 

So were not looking to advance our position,
We're simply looking to preserve it from the detriment
that would otherwise fallow,

My Lady, that leaves, in terms of my applications,
security for coste, Where the eve ie principally ene
of quantum.

Now, ourestimare is in bundle 1, tab 7, pages 86 to
BB, (Pause),

My Lady, the total estimate is $845,000, It's on
page Aa, But we have made it clear the amount of
accurity that weseck ls 86% of that figure, which is

a

 

 
september &480?1:19-cPOS6TO NSB "BBCUMAHts3!2" PHC Tol TES PHYA 4 6 of 47

am ~b om im & bs

i |
We we eS OW wm wm we Be oS

Goal on ie me Be

wo

10
11
12
13
14
15
16
1?
18
15
20
él
a2
23
24
25

$710,000, Weare not secking 100% security.

Now, my Lady, the first point we make is that there
fa a real prespect here of Indemnlty costs being ordered
if this challenge fails , and where prospect of indemnity
costé ls reasonable rather than speculative, the
appropriate perspective from which to view security is
the amount that would be recovered when costa are
ordered onan indemnity basla, Wedoso agalnat the
baekground ofthe prior histary of BSGR's failed
challenges to many tribunals, the seriousness of the
challenges that have been made and abandoned and in due
course the fact that the frustration defence la
advanced, then abandoned, then advanced again within the
apace of n few moments,

$o we do say that the prospect of indemnlty costa
ure high. At the hearing before Mr Justice Popplewell
we recovered nbout 47% of ourcosia on an indemnity
basis,

BSOR suggests the appropriate figure Ia $511,000 or
about 56% of the amount claimed. Now, if we are right
that security should be agsessed on the assumption
there's a reasonable prospect of indemnity costa, that
in itself would involve a very significant uplift to be
BSGR's figure, But in any event wesay thar thie ta
clearly a huge underlying claim, $2 billion now

53

including intercar, o case with an incredibly lengthy
procedural histery -- arbitrations started in 2014 --
nlimerous decisions, prior court applications that are
folng to be part of both parties’ evidence, ond in those
clrcumstances it is o matter for which algnificnnt
solicitor time in relntion te preparation and filing of
evidences ia appropriate,

The ratea that Misheon de Reya are charging BSGR are
aignificantly below current market rates ind, my Lady,
tuking those matters together, ond (t is one of those
issues I think | approach witha bread brush, not with
ony lack of reapeet for the polite but 1 sometimes think
that courts may be more interested in the highlight
lesues than delving Into detail, but the figure of
security we have put forward Is a rensonable one that
1 would invite your Ladyship ta order,

So, my Lady, that T think is all [ wanted to say in
relation to our applications, and will obviously
respond to BSGR's applications after you've heard from
Mr Gruder.

MIS JUSTICE MOULDER: Thank you,
Submisalons by MR GRUDER
ME GRUDER: My Lady, | will deal with my learned friend's
applications in the same order be put them forward,
Now, my Lady has already looked at Progns ond

54

Gs) mm LA & ke bo

Fee ee
oe ee eo |

1?
148
13
20
21
22
a3
24
25

P=

me won

2 oo ~ o La

1a

L2
L3
14
15
16
Li
18
19
20
21
22
23
24
25

Day 1

I won't go to that agnin but there ure a number of
principles which come from that, that you are looking
for prejudice arlging fram the challenge, So you'ro
only looking for prejudice fromthe date of the
challenge wotil the date of the hearing, whieh in this
case ja from May until November of this yenr.

Secondly, it‘a not prejudice that the challenge mony
delay enforcement and the purpose of the right under
aectian 77 or the court'a power la nev to make lt enaler
for the claimant to enforce the award arta provide
security for the awardasa general rule. The real
question on the facts of the cose ond the way the
autharliles go ls hos my learned friend beenable to
show that there la a rluk of dissipation equivalent te
the requirement for an aseet freezing Injunction? Well,
either from May -- it doesn't really mutter -- or indeed
from today until November?

Of course, ao much la mode by my learned friend na
to the findings in the award, the so-called -- what he
calla “guerrilla tactics “, which will possibly deal
with later, and the conduct of the previous -- of the
management, those previously in control of the company.

But we soy that if we are looking ot a test which ia
locking at the position fromthe date of the application
earlier this year until the end of November, when it's

55

the hearing, of course my Lady knows that It's not the
previous management who have got powey to act for the
company, it'a not the previoid management who have got
control of the assets of the company, it is the
administrators and the administrators are people of
experlence, repute and Integrity who ore leading
administrators working for one of the leading
aecountaney firms in this country,

Tt is significant that although my learned friend
seeks to justify some ofthe imputations -- In my
respectful submission, senndalous imputationa == in
Mr Kelly’a third withers statement, if one looka at what
they say in their skeleton argument, thelr skeleton
argument expressly disclaims any imputation as to the
condnetor the bona fides of the administritors, and
that's obviously correct.

Then If one just, as a brief overview, looks at the
two aseete which Vale focus on, the first agser is the
settlement of the ICSID arbitration .

Now, if onelooks at whutis, if they are right, the
value of that claim in the orbitratlon, because they, of
course, argued in the arbitration and at the moment have
got an award which saya that this concession was
obtained by bribery and corruption, And that ja the
basis upon which the Guinen authorities stripped the

56

 

 
September (2021-19. RSSSLONFSH BAUR AHRiLad ANLlNEDIBMIG MbHYEN 7 of 47

Day 1

 

Oo mu & Ls ho pe

f=

LL
L2
13
14
15
16
1?
1a
15
20
21
22
23
24
25

om oe i a RE

PHP PP PPE eB
ee ee ee

19
20
21
22
23
24
25

company of ita concession and that ia the matter which
wae litigated or was arbitrated in the [CS1D
arbltratlon .

If Vole ore right, if the arbltration owared is
correct, the ICSID arbitration, which ia sald to be
an aeset of such value that it hag been dissipated by
this settlement, ja actually valueless, becouse the
stripping of the company ofthe right to the concession
wis actually justified, Therefore, on one view of the
matter the settlement or the draft settlement or any
settlement of that 1¢SID arbitration which provides
value for the creditors of the company ia net
no detrimenita those é¢reditars, but a benefit, becuse
on Yale's own cose that claim is valuelese, or virtually
volucless .

Secondly, the Soroa arbitration, The Soroa
arbitration is something which Mr Kelly makea fun of,
Ho gaya, and I'm not necessarily quoting directly, it's
a sort of hobby horse of Mr Steinmets, where he treats
le slightly contemptuously. It ls something which BSGR
asked Vale to help them finance and ta co-aperate In
that claim, Vele refused, So what BSGR have done, they
have o got a ligation funder to fund it onthe basis
of a S0% recovery, Vile didn't want to finance it.
Vole laugh ot this claim and yet for the purpose of this

ay

application they seek to way that funding it on the
basis of n 50% shore to the funder, whoever that funder
ja, is stripping che company ofits naseta, Again, one
should look ot what they say witha certain amount of
commen sense, with all due respect,

Then they then say, “Well, why would a party seek to
bring a section 68 other than to provide an opportunity
to somehow dissipate lis ogsets?” With due respect, ony
commercial company, any odministraters, or indeod
company management, if a company ia nat in
tdministration, who are on the receiving end of
a $2 billion award against them, and if they are told
there is a rensonoble prospect of success =~ even if my
learned friend ja right, which we don't agree, there's
a flimay prospect of success, where the costa will be,
in comparison tothe 2 billion award, fairly minimal --
of course any sensible management would pursue
that avenue, In my respectful submission, my learned
friend is renlly barking upthe wrang tree and really
making a migconcelved application, So merely to make
the section 63 application, merely to exercise o right
available to you underthe Arbitration Act, is itself
evidence of an intention to dissipnte .

if one looks at this, the position ja that we are
dealing with a company under the control of

58

Doan em Le A ee

ee
BW NP OW OD ae we

25

soo 0 ee tal Ba

eee
MP Ow @

13
ia
15
16
1?
18
19
20
21
22
23
24
25

ndministratora, A duly of an adminiatrater, the role of
an administrator, ia to pet in the assete for the
purpose of the creditors, to act in a bona fide way for
the benefit of those creditors ond the benefit of the
company. And in my respectful submission, this ia what
theae administrators are doling and it le paragraph 56 of
Yole'a ekeletan, where they any:

“The management of BSGR are the type of people who
will do everything in thelr power to prevent
enforcement.”

But nat the admintatrators,

So weare dealing -- It ls paragraph 56 of their
skeleton on page 28 of thelr skeleton:

“The evidence shows that BSGR's management,
excluding the ndministrators and owners, are preclely
the gort of people who will do everything in their power
lo prevent Vole obtaining the sume awarded Itta by the
tribunal.”

So the people whoare in control of the company and
have the power, ind have had power since 2018, to act on
wehalf of the company are not the sort af people wha
would de everything in their power to prevent Vale
obtaining the sume awarded toit by the tribunal, That
ls their case,

So howcoan it be that they con then seck to put

54

forward submissions before you, and Mr Kelly can seek to
make those serious allegations in witness statement
number a, when they themaclyes any that the
administrators are not those type of people?

Now, if [ can come to deal with ome of the other
points my learned friend makes, both in his skeleton and
ornlly, he talks -- a lot of play is made about the
conduct of the arbitration, the guerrilla tucticn, With
due respect, whether my learned frlend is right oF
wrony, and we do net accept that that's the position, he
is making imputations about those who were in contral
and had power to net on behalf of the company before the
administration, The administrators, including Mr Cohen,
only came ta control the company and had power to act
for the company In 2018,

The award was notat that point out, but effectively
the arbitration or at lenst the evidential port of the
arbitration wos over and the arbitrators were
deliberating , ox they had for two years, over the ownrd,

Then there’a a reference to Mr Justice Fopplewell's
order, the fact that the costs have not been paid.
Again, that [s something which was done. These
applications were made under the control of the
management before the administrators were there, Agaln,
my learned friend made some play about the movement

60

 

 
September 629001 19. RESELENFSHHeblltAtte'dal® Ml TDMMG EYES of 47

Lo te RS pe

m =) of

11
12
13
14
15
16
17
18
19
20
21
22
23
a4
25

oo on Ue we ns

—
oOo

11
12
13
14
15
16
1?
16
19
20
21,
2a
24
24
25

upstream in 2010 af the 500 million paid by Vale to
BS0R. Thereare a numberof polnta on that, Again,
that pre-dated the Invelvement of the administrators by
elght years. But wealso say that, with all duc
respect, the iden that these monies were moved
immedintely ofter Vale pold the 500 milllan, because the
management of BSGR were = could have foreseen
drcumatances In which the President would dle, then
there would bea new President who would then strip them
of thelr concessions and that would thenlead at tome
point in the future to Vale bringing o claim in froud
ogoinst BSGR, with duerespeet, la very far-fetched.

Then one has the reference my learned friend sald te
the shares in Oetea, which owna a diamond mine in
Sierra Leone, They were-: and in Libson, parngraph 2,
the second witness statement of Libson,
paragraph 13(b}(1), That was a diamond mine in
Sierra Leone where the shores were previously charged te
Standard Chartered, The bank subsequently sold ite debt
to Star West investments. Again, this pre-dated ihe
arbitration, let alone the section 68 applicntion,

Then It's then said, well, the directors till
control BSGR or have some invelvement, My Cohen has
made abaolutely clear on oath that the directors do not
exercise control over BSGR, ond he says at Ad/10:

61

“Theag amount to serious allegations againat the
joint administrators which are entirely unsupported and
should not have been made”

Then one then has the position about the settlement,
Now, the settlement ia neta final settlement, and that
is the evidence of Mr Cohen and one has a term sheet
which my learned Iriend didn't take you to at bundle 2,
tib 10, page 77. Andonpage 77 jt sets out the parties
and wt Ld:

“The partios recognise that a comprehensive and
aquitable settlement of the dlepute le In the best
intereat of all partiee, FPartles waive the claims
expressed in procedure and .. are plengsed to work
together to enable dovelopment ofa world-class mining
project to profit the people of Guinea, The people af
Gulnea decides the valuation of It mineral resources,
in particular iran, to improve the living condition of
the population.”

Then if one gocs to 1,5:

“If the general terms and conditions preaentad in
this document are accepted, the parties will prepare
a transaction witha view to formalising their
agreement.”

And then at 2.2:

“Aga prior condition to any agreement, BSGR muat

G2

oon ewe

Ce ct eel cet ce et ce el
WC OO sm ie Whe oo

20
al
22
23
24
25

2 -—2 ch to me tw he

Day 1

provide the evidence that It haa the power and authority
required to conclude this agreement with the Republic of
Guinea and that the prior approval of juriadictions of
Guinea or the == Guernsey or the odminiatrators of BSGR
Guinea Ltd will not be required *

Then 2.4:

“In return that the Republic of Gulnea request the
HSGR adviser to prevent a new investor”

So this is a termeheet. Tt le not binding, It's
not golng ta be ngreed to by the administrators unless
they regard the overall transaction, the overall
setiement, as in the beat interests of the creditors,
They expressly say that there will bea --
will be subject to the sanction of the Royal Court of

any approvul

Guernsey, ond then my learned friend smya, "ah", he
says, there appearto be from press releases activities
on the ground and it may not be -- one may nat be able
to roll back those activities , With all due respect,
that’s not correct because if one tikes o step
backwards, BSGR at the moment don't have uny rights to
any mincain Guines, Those righta were stripped from
the Joint venture campany by the decision of the Guinca
fovernment, That led to the ICSID arbitration, The
ICSID arbitration wis then heard and the process has

been suspended pending the agreement.

a

JE the agreement doesn't go ahead, the rolling back
will not be BSGR effectively mining the concession, it
will be BSGR reviving the ICSID arbitration which will
nat really incur any cost, or minimal cost, because all
the evidence and the argument ia over, {t will just be
the arbitrators continuing or reviving, If 1 can put it
that way, their deliberations.

That would then, if BSGR‘sense is o good one, lead
to an mward in their favour or, if Vale’a allegations
are correct, lead to on award ngalnat them.

My learned friend then says, well, there's all these
potential claima against the previous management or the
previous controllers of BSGR and, of course, Nysco,
which finaneca the administrators, ia very unlikely to
finance a claim againat Mr Stelnmete or those who were
In control of the company previously.

Now, the funding asirecment docs not prevent -- does
not prevent the administrators getting funding from
other sourced for other claims, ond, indeed, the
adminiatratare have sald to Vale, “If YOu Want Up to
pursue claims agalist the previous management, are you
willing to fund it?" The answer was no, they were not
willing to fund it, So it il lies in thelr mouth,
having been approached to and been requested ag te thelr
willingness to fund these claime, to say that the

64

 

 
september 620% 1 9-cvV2 08ST EN/SB: HOLUh AAT 33-2" AUP TOMB MS aYe"EO of 47

Day 1

 

22
23
24
25

om We ls Bp

arbitraters -- SOrry, the administratora con't juiratie
these claime because they are being funded by Nyseo.

So, again, with oll due respect, we ean see that
many of the points here are manufactured, lf [ enn put
it this way, in order to justify a claim for security
the purpose of which la te atifle a aection 68
application,

And of course any rights thet there may bein the --
In relation ta the [CSID orbltrntion, ony settlement,
are not prejudiced until the agreementis actually
binding and approved by the court, As I've sald before,
that will not happen that has mot happened. That
will not happen unless the administrators consider the
agreement tobe in the best interests of the company and
it’s approved by the court,

Now, these administrators, some of the evidence and
some of the submissions seek to Imply that they are
really patsies of the previous management,

Now, these are people -- a firm, BDO, who ore
extremely well known and with all dug respect people
like Mr Cohen and bis co-ndministrator, with many
decades, probably 30 yeara of experience, are not going
ta prejudice their reputation and are not going to
prostitute thelr integrity merely for the suke of
pleasing the previous management for the anke of

65

whatever fees they may have got or may possibly get for
this ndministrition, With due respect, thet, | would
submit, is not a submission which should be -» which
ahould be given credence,

So if one looka -- and T should show you briefly the
funding agreement, since I've made submissions on that.
That's at volume 2, ot page 107. ['msorry, I think ==
sorry, page 26, (Pause),

The particular provision 1 would like to show you le
2.6;

“Notwithstanding the purposes of the facilitles , the
parent is not directly engaging the administrators and
this agreement does not seek to replace the statutory
requirements or any commonly accepted induatry guidance
relating to the conduct in administrations af this
nature generally, The parent hereby agrees and
acknowledges that nothing in this agreement orin the
arrangements contemplated by it ahall fetter or
prejudice the adminiatraters’ statutory duties and
obligations ”"

so at the end of the day, if they decide that they
wint to or they think it's properto pursue the previous
management, then if they can get funding for that they
will do ge,

Now, there are numerous polnts which are made in the

6G

5 oh LT me ab BR Re

NM NM MRM eH PE Pe ee Pe eS
niet WNP OU OA Ae eh eo

fel A

mimi

ee
we Whe oe eo oe wee Oo oA

skeleton which Mr Foxton never necessarily adumbrated
orally, or at lenst didn’t stress ornlly, But, for
example, [t's then sald, well, there are 268 houra in
the budget per year, or in the previous year -- T think
fram 2018 te 2019-- for meetings with the former
Mminifement.

Now, that equates to 22 hours per month and for the
administrators and thelr staff to deol with ond talk to
and get Information from the previous management wha
have got obviously a greater familiarity with the
activities of the company and the background to the
dispute ond so on ly in no why excessive.

I think they seem to =: they put it forward os eight
weeks os if it is samething unbelievable, but if you
really look at 22 houra per month, that, in my
submission, js entirely reasonable.

Wesayon this application that HSGR is in
idministration. [te joint administrators’ role is ta
bring in and preserve agseta for the sake of the company
and its creditors, That la the very opposite of
digsipation. And we soy Mr Kelly's attempta to cast
aspertionés on Mr Cohen are without any merit whatsoever,

Furthermore, we say if I'm wrong on this,

500 milllon, hows that amount justified? How do
they = they say, well, it's sort of a reasonable

67

estimate. Surely if the purpose of security is to
protect 4 claimant who la the beneficiary of

an arbitration award againat dlasipation, the amaunt of
security should bear some relationship to the value of
the assets which might be dissipated.

So, for example, if one hos a party which hus
an ownrd against It for $10 million but the evidence
shows that it doeen't have any more than $250,000, and
suppode the evidence shows that that asset, let's aay
it's a sum of money ino bank account, might be
dissipated because the evidence shows that the people in
control of the company are dishonest and are the type of
people who might dissipate thelr assets, then the
maximum the court should actually award aa security
should be the amount of the money which might be
dissipated.

Now, there is no evidence here that 500 million,
with all due reapect, ig in joopardy at all, Wf one
actually looks it the aseete which people have focused
on, there's the I€GSID arbitration which-- with all due
respect, there really ia no risk of It being dissipated
within the next twoond a half months, and the Soros
claim, which Mr Kelly treat ag a joke,

So, with due respect, there ia no relationship --
even if there was power to grant security under

68

 

 
September & 608% 1 9-cESSESWVSB BOLUaHE date ® AYP TO/ BME HYA"SO of 47 wAE

 

Oo ~m Om i bo pe

HM Wh BD BP oe Re he PR RR PP
ew NP OW Be om Le le bk oe oo ll

oe i Bp

=m =] oh

11
12
Ls
14
15
16
1?
18
19
20
21
22
23
a4
25

section 7O¢?), which in my submission there isn't, the
court should net do ga, consistent with the outhoritles,
there ix no relationship between the power and the
omeunt of money the other alde want,

So in my submission my learned friend completely
falls on that ground,

We any thot actually whatis the true purpose of
this? Gbylously, it's intended to stifle the sectlon 68
application or provide security for the award, bath of
which, onthe authorities , are not legitimate purposes,

So then it‘a then sald, although | see my learned
frend didn't pursue it orally, well, they should have
under section 7O(7) security, well, for the Popplewell
costa order or the LCIA deposits which we didn't pay,

We say that ogaln ia o totally (legitimate
application, The only power ylventa the court ls the
power given under section 70(7):

“The court may order that uny money payuble under
the award sholl be brought into court or otherwise
accured.”

‘There's no power ta aay, well, they have been
naughty boys because two yeara ago they didn't pay
a costs award ona challenge, order them to bring that
into court as a condition of pursuing their sectlon 64,
That's not legitimate ,

6?

There is olso nnother point about the LCLA deposits
which we've dealt with in aur akeleton,

So that's what we day abour that,

If 1 can just deal with perhaps one or two points on
the merits of the application, although I would submit
that -- my learned friend saya it's Mimsy. Well, with
due respect, | accept that whenn party la secking
avcurity for acctlon -- fer -- security when another —
when the unsuccessful party In-an arbitration is making
an application under section 68, it is not necessary for
him to prove that the section 68 application Is flimsy.
It's only necessary for himto prove that p section 67
application ia flimay if an application Ie made under
that gection.

But at the end of the day, whether our application
Is flimsy or stronger than flimsy is nctunlly
irrelevant, because if thia were a acetlon 67
application, whieh it is nor, there would be twe
requirements, One, for Mr Foxton to show my application
is Mimsy and, two, to satisfy the best in Progas about
dissipation of assets ond so on,

Now, if, In a section 67 application == even though
a party showathe application ia flimay, he still has to
satay, if Tecan call it this for shorthand, tha
dissipation test. Where does it get my learned friend

70

oma mim i eH

Lo fel I

a =~] oh

11
La
13
14
15
16
17
1B
19
20
21
22
a3
24
25

to seek to show that the application in this case is
flimsy? Becouse it's not a requirement und he's atill
got to satisfy the dissipation test,

The dissipation teat cannot be aotiafied here for
all the reagena which] have put forward,

And In our skeleton we ret out in some detail why we
say that this is a justifled section 68 application, We
say that in fact if onelooks «= one, it waa always the
caae thet bribery and corruption waa at the centre af
this arbitration, and I'm not going to deol with thia
for long becauge it's frankly naive ond prejudice which
the other side is seeking to put forward ta obluscute
the true legal test for security. But, for example, if
one foes to the first witness statement of Mr Kolly ane
goat Kelly 1 at parngraph 31, which le 1 think
bundle C=-- or section C, which ja tab 13 at page 10,

I think one finds that in volume 3.

So it's volume 3, tab 13, page 10. Mr Kelly anys
this, paragraph 31;

“The LEA tribunal found that BSGR wos liable for
fraudulent misrepresentation. It found that BSGR had
engaged in the deliberate concealment of ita
arrangements with an entity culled Pentler Holdings, of
which Madame Touré, the wife af a former President of
Guinea, President Condé, wou a shareholder, becauae EGR

71

wished to ensure that Yale remained ignorant of Pentler
and ita dealings with the various contacta who have
agslated BSCR Guinea In ebtalning the mining righta,

“Further, the LCIA tribunal found that Pentler, and
therefore Madame Touré, had received shares fram BSGR in
order to secure her influence over President Condé In
short, the LCLA tribunal found that BSGR hod bribed
Madame Touré and then led te Vale about it”

New, that'a how Mr Kelly, in bis firat witness
statement, eworn well after the award, summarises the
Chine.

Now, it's of course anid now, "Ah, but we were found
guilty of fraudulent misrepresentation on grounds which
were net direetly related to bribery but to indicia of
bribery, or rect flage relating to bribery. That's what
it comes to.

But if one =» wesay thet the telbunal's decision aa
ta dishonesty, because It's not enough to show that we
made misrepresentations, but the tribunal's decision
ag -- that they were fraudulent ix effectively affected
be thelr decision on bribery and corruption.

Of course, the ICSID transcripts, which we wanted to
put in and which we were refused, are transcripts that
go directly -- and we've set it out in our skeleton, and
I'm not going to repeat it -- directly ta the lssue of

72

 

 
september & 4001 :19-cRI3ETO NSE "Botllhatt sala HEH O/IEIS"*" PAYW'S1 of 47 wart

os min Se we ke

PR
HO

le
13
14
15
16
1?
18
19
20
21
a2
23
a4
25

te
oD @ Sm oe ww be

ee
bo ke

13
14
16
16
1?
18
13
20
21
22
23
24
25

bribery and corruption,

It's ane thing ta aay, “Ah, the Thinm evidence was
put in with the consent of both partles | It wae, But
of course the Thiam evidence related to criminal
procecdings to which neither party was present, and the
tribunal never snw ony problem in evaluating that in the
context af the evidence which they had,

But when we tried to put in evidence which went
directly to the question of bribery and corruption, they
never mide a ruling, despite us asking them to deal with
It. They never mode oruling for effectively nearly two
yeora until they came out with their final award ond
then decided not to admit the evidence,

Now, my learned friend's case ja, ah, well it
doesn't matter whether you're right or wrong because you
would have lost myway on other points. And we disagree
with that because of whatl‘ve sid about dishonesty and
the fact that they found dishonesty based upon the fact
that we were the type ar people who would corrupt the
Guinea government and therefore had something to hide.

Now, also T think my learned friend accepts or my
learned friend says, well, there is no substantial
injustice , he anya, because the decialon would be the
aame, but on other grounds, even if you're right,

He does accept in his skeleton argument that if

74

a party -- if the tribunal is in breach of narural
justice, then that itself je a serious irregularity .

The other point | would wish to make ls that in our
respectful submission section 68 requires the serious
irregularity to couse substantial injustice to the
applicant, Notthe same teat aa one haa under
section 69 that the serious -- that -- in section 69 the
test is does it -- does the error of law substantially
affect the rights of the purtles? In my respectful
submission, there is o difference in those cnaca
hecauge, of course, a party -- a prominent businessman
and campany in the mining fleld whieh ie found guilty of
bribery and corruption, because the arbitrators have not
allowed in evidence which would exculpote them, suffers
4 substantial Injustice, Its not enough for the other
alde to aay, “Well, you would have a loat anyway"

If T can give my Lady an example. Supposing a judge
wis involved in an arbitration and there was a claim
made that the judge wns Iinble on two grounds: one,
fraud and dishonesty and, secondly, strict contractual
obligation, Supposing the tribunal go misconducted
itself that it refused to allow in evidence which would
or might exculpate the judge from the charge of
dishonesty. Is it sufflclent for the winning party to
say to the judge when he comes in front of the court on

74

1?
18
19
20
21
22
23
24
25

ow min ® ww

ey

LO
Li
12
13
14
15
16
1?
18
19
20
41
aa
23
24
25

a section 68 application, "Well, it doesn't matter that
the arbitrators didn’t allow in evidence which might
exculpate you ona charge of dishonesty because you
would have lost ona atrict contractual baala anyway"?

Now, of course we aay that there would in those
circumstances be a substantial injustice and they, well,
does it substantinily affect your rights? But we say
that's not the teat.

But of course, our primary cage ie that if thia
evidence had been allowed In -- and we aay it waa
totally wrong not to allow it in -- we might well have
been found innocent of bribery ond corruption and that
would have affected thelr conclusion on whether we --
whether the misrepresentations were put forward
dishonestly, or at the very leaat would have affected
their decision on costs, because their decision on costs
wis expressly -- paragraph 994 of the award expressly
relied upon the findings of the tribunal regarding
bribery, and coats werel think 16 million,

If 1 can stop there, my Lady, I've virtually
finished security for the claim, il go on fo security
for costs und then my application under section 66,

MRS JUSTICE MOULDER: Allright. Thank you very much.
We'll come back at 2 o‘clock, please.
{1,01 pm)

75

(The luncheon adjournment)

(2.00 pm)

ME GRUDER; My Lady, apart from three very short polnta,
I've finished with security for the claim point and the
points ore this. One, weare are dealing with a period
of twoanda half months.

Secondly, the company docan’t have any liquid
ageeta, That'a why it's got to borrow funding or the
administrators have got to borrow money to fund thelr
operations and the exercise all of their duties.

Thirdly, when it comes to the settlement, the
question the adminiatrators have got to oak themselves
ig: ie the overall package in the beat interests of the
company and its erediters? If part of the package gives
benefits to other parties like Niron, or Mr Foxton says
Mr Steinmetz, that's part of their assessment.

So those are my submissions on security for the
claim, 1 come ta security for coats and +

MRS JUSTICE MOULDER: Sorry, just before you da, you aay,
“No liquid assets". I had gathered from the skeletons
that you weren't running an argument that the claim
would be stifled and I think the point had been taken
that there wag ne evidence oa to what other sources of
funding were there. Se I'm not quite sure when you aay,
“No liquid assets” --

76

 

 
September 2091-19. BASBEOW/SE HEUMAE'dal2 ® PHUAMDM BMS bHYEBD of 47

OI mi bw wR

1?

19
20
al
a2
23
24
25

MR GRUDER: Well, the administrators have got no =. there a
no liquid asacta, That point goes much more to the rlak
of digaipation rather than the --

MR& JUSTICE MOULDER: I see,

ME GRUDER: -- stifling. Wedon't take o stifling point,
becouse there isn't evidence before the court o9 ta ==

MRS JUSTICE MOULDER: Right, thank you,

MR GRUDER; = the wherewithal of other people,

So if we can come to the question of security for
costs, wedeal with this in paragraphs 30 and following
of our skeleton, andthe issue really has boiled --
although the other side claim 880,000codd, they now
claim 710,000 and we say it‘s 51,445 [alc], ['mnot
folng to repeat all the submissions we have made, My
Lady hag obviously read ther,

The point T would like to do is at page 1? of our
skeleton, paragraph 37, we break down the $85,000 which
the other side originally claimed and upon which the
710,000 is based and one aeea the golicitora ' estimate,
eo catimated for the future, between now and November,
$347,000,

We comment on that in paragraph 39. So they
estimate that their solicitors -- 530.5 hours of
solicitars * time between now and the challenge
application in November, forthe matters we set out

7?

there,

Now 530.5 hours in Peapect af an application where
the evidence le there, It's before the court, la, we
say, grossly excessive. And] would just -- I know
perhups it's almost an unspoken convention not to
comment on counsel's feea, but it haa not escaped -- It
wouldn't escape my Lady's attention that a 45-page
skeleton was putin by the other side, The firet 20
pages of that skeleton effectively rehearsed arguments
which will be made by the other side on the section 68.
By the Commercial Court practice, they are only entitled
to put in a 25-page akeleton AUTO,

Now, they broke that direction and perhaps one can
excuse them. Wedon't take a point on that at the
moment, but one can excuse them, because there were
a number of applications today, although we managed ta
keep our akeleton within the 25 pages,

The point I'm really saying is they are seeking
a further $365,000 security for counsel's fees and one
asks oneself has not nt least a substantial proportion
of that work already been done for the purpose of
putting In a lengthy Intreduction trying to persuade my
Lady how weak our challenge ia? That's the only paint
I make, that there must be, with all due respect, very

substantial duplication between the costa that hive

fo

om bo) Bo RS

ee
go Yo 7th Ue ee SP Oo! @ alm

Bo BJ
BR

23
24
23

Day 1

already been Incurred for today and the coats that they

aay will be incurred for the November hearing, 80

that's the pointe I make on the security for caste.
Application by MR GRUDER

MR GRUDER: If] con then come to my application, which is

the sectlon 66 application, and one needato, | think,
go to Mr Juatice Bryan’a order which one finda at
bundle 5, wb 19, 1 think it's necessary for one to
Just put it in context, one sees the order that was
obtained without notice, perfectly properly, at page i
of tab 19, Then on page ? they gave the claimant
permission under section 66 of the Arbitration Act to
enloree the award in the aame manner aa a judgment ane
po on, and then 2:

“Permission having been granted under section 66(1)
as tforesnid, the claimant may later request the
judgment be entered Into .*

Then 3:

“The defendant has the right Pursuant to
CPR 62.18(9)(a) within 14 days after service of the
order to npply to set it oxide”

Which we in fret did,

Then 4;

“Pureuantte the provisions of CPR 62.18(9)(b) the

award must not be enforced until after the end of the

79

14-day period, or, if an application ja made by the
defendant within that periad, to set aside this
order..."

And that application wasset aside:

“o wntll after that application haa been finally
disposed of”

Now, 1 would like my Lady mentally to draw a line
under the words, " finally disposed of", becuuse that's
Important. And those words =: what the order docs Is
track In terma the wording of CPR 62,18(9) which one
finds at Part ? of the White Book, 712, and
effectively -- I mean, if it's easy for my Lady to look
at it, Butin facet the words of paragraph 4 of
Mr Justice Bryon‘s order mirror the wording of
CPR 14(9)(b):

“The award must notbein force until after the end
of that period =."

That's the 14 days:

or any application made by the defendant within
that period has been finally dlaposed of ”

Now, our application to get aside or stay the order
of Mr Justice Bryan stands and falla on exactly the same
grounds as our section 68 application, which will be
heard in November, namely those grounds which are set

out in the section 68 application,

80

 

 
September 20091 19. c BEGETS "HELUHAHE'sa!2 ® MHUUOHRMS DENA of 47

Day 1

 

Om 2 Uf em Le Ba

He
YF oOo Ww

l2
13
14
15
16
1?
16
19
20
a1
Z2
23
a4
25

msm Ue i Be

el a es |
A om i ae oO WD

17
18
13
20
21
22
23
24
25

If we're correct that there waa a serious
irregularity giving thee to substantial injustice such
that the award should be set oside, we say the
enforcement order == the order of Mr Justice Bryan has
got no independent existence if the award upon which it
la baged ip aot aside,

Tlowever, by -- it is Vale's Arfument that they
should be permitted to enforce the award effectively
from today even |f in twonnda half months‘ time, os
o result of the henring on 27/24 November, the nword is
set nslde or remitted, That's their argument,

Now, ane aska onedelf if in fact, ag a final order,
because what this court would do today would inter
purtes make the order or confirm the order which
Mr Justice Bryon mode on on ex porte bosia back in
May == what would the court then do, if one sees -- in
November if we succeed on the section GA?

Because if the oward has gone, becnuse it‘s been set
aside, then there will be nothing to enforce ond that
would then make n nonsense of the order which the court
makes today,

On the ather hand, if my Lady sete aalde
Mr Justice Bryan's order, that again would bea final
order. If lt turns out we lose in November, will, by

some process of resurrection, the order be revived or

al

will there be another order? So we say that in fact the
right woyof dealing with this is to stay the order
pending the henring of the section G8 application,
becouse in foet the application can't be finally
disposed of until one knows what actually happened -- or
will happen te the section 68 application, because --

MRS JUSTICE MOULDER: Mr Gruder, if that was the cnse that
would be the position on every judgment which is aought
to be appealed and it's not the cage,

MR GRUDER: No, but this ia mot --

MES JUSTICE MOULDER: So there's no conceptual difficulty.
This is what happens -- I've no idea what the
percentages are but there's certainly no automatic stay
if o judgment ia to be appealed: even if the court
grants permission there is no nutomatic ety.

MR GRUDER: Well-- but this ia not -- thin is not
ain appenl, this la a challenge to the integrity of the
award, 1 quite accept that if one hoa a judgment and
there ls an appeal, then of course unless there la some
ather order, a stay ef execution or something of that
kind, then of course the judgment stands, I mecept that.
The appeal is not an automatic stay in itself

But In facet, CPR 69 and the terms of the order
effectively anys the order cannotbe in force until, if
one takes the wording of the order, the application has

B2

OO -<] Um GF AP ee

—
& Wt hoe oo

Is
16
1?
18
1s
20
21
aa
23
24
25

been“ Anally disposed of". Can you-- and I ask
rhetorically , how can you finally dispose of an order to
set aside Mr Justice Bryan's order until you know
whether the arbitration award upon which it's based is
finally gaing to be held to ben valid one or nor? tt
ia provisionally yalld, [ accept it's provisionally
valid, of course, but in fet the application to set
taide the ex parte order, the without notice order, is
completely hand in glave with the section 68
application, If one == one at the moment has got
an arbitration award which is prima facie valid --
I accept It's prima facie -- but it's subject to
a section 68 application. You've got un application to
set aside a without notice order of Mr Justice Bryon
whieh js bnsed upon the facet our cose that the == our
ense that the award shall be set aside under section 68,

Now, if you're Mnally going to contirm that order
and supposing we suceeed In November, it te difficult to
see how you can then effectively say, well, it now
appears that we were wrong to grant == to confirm the
order, the order of =» thia is not «= whatthe other
aide ore seeking la not gome provisional life for the
Bryan order, they're aceking a final order,

In my respectiol submission, you can't do thot until

you know thatthe challenge has failed or succeeded, So

83

in my respectful submission the right way of dealing
with tt ls to stny the order of Mr Justice Bryan pending
the section 64, where that «= where the whale lasue af
the validity of the award, and in my reapectiul
submission the validity of the without notice order
under section 66, will be finally determined.

MRS JUSTICE MOULDER: [don't think that -- whilst
[ understand the argument you're advancing about it
belng provisionally valid onthe wording of the acetion,
I'm netaware of any authority that would support lt and
looking at Rugsell, which wos includedin the bundle, at
8/10 that doesn't appear to be the approach which
Russell sold was the result of the language.

ME GRUBER: Well, there ls one authority which] would want
put before my Lady, whieh ig the judgmentof
Mr Justice Eder in ¥v 5 ot tab 28 of the authorities
bundle.

MRS JUSTICE MOULDER: I'm sorry, tab 28?

MR GRUDER: Tab 28.

MES JUSTICE MOULDER: Thank you,

MR GRUDER: If can ask -- if 1 ean ask my Lady
possibly to look at the fmets in the hendnote at
page 7043, (Prue),

MRS JUSTICE MOULDER: Yea,

MR GRUDER: And then well, if 1 can go to paragraph 23 on

sorry =~

&4

 

 
September 64891 :19-cROSETON/SB "HOCUeHt dale" FHA tO BMigmpbHyens 4 of 47

oe

NM NAN EP eB ee PS Pp
PW we OW me Roe ee Oo ow

25

mf Oh Um teh Be

MI BD BS BD oo eo Re he
Fh w he OW @ ane ew he oO

page 709 and one sees Mr Justice Eder saying:

“Tt is important to understand that the application
made by Mr MacLean under this head on behalf of § Is
that the court should sow make an unrestricted final
order frantlng leave to enforce the award in the same
manner asa judgment or arder of the court, le before
disposal of ¥'s pending section 67 chollenge which,
follawing o recent directions henrlng by
Mr Juatice Flaux, fa now fixed for a four-day hearing”

And thet in a woy-- well, effectively although it's
section 67, it ls whatthe other aide are asking for
today.

24:

“In essence Mr,”

And then he sete out in paragraph 24 Mr Diwan's
arguments, and then at paragraph 25 he says:

“In the course of the argument relating to this
application there wos much debate ag to whether
CPR 62.18 provider an excluslye code for the enforcement
af arbitration awards, [f an application la made for
leave to enforce an award pursuant thereto, where the
court le in effect inevitably bound to make an order ns
stipulated CPR62.14, le prohibiting enforcement pro tem
where the court might be able to vary or suspend the
terms of the order so ag to require respondent tj put up

Ad
security ..°

We will came to that a bit later, becaiae that's the
other alde's fallback padition,

If 1 can then go te paragraph 30 on 709;

“The second point also concerns the formulation of
paragraph 2of this suggested draft order, Following
the structure of CPR 62,18¢9) the prohibition againat
taking steps to enforce ja normally linked ta
a potential future application to set aside the order
for leave to enforce. Herel recognise on application
under section 67 has ulready been issued and thia
explains the warding auggested by Mr Diwan, However, in
my viow, and subject ta any further submission from
counsel, appropriate wording should be na follawa

And he sets it out,

Then he then sets out 1, 2, 3 and anya:

“Nodoubt the application ta set aside may refer to
the existing section 67 application and/or the same
grounds, but if seems ta me this wording is more

appropriate because it follows the structure of 62.185

And then one goes to == the next question is
security and then in 32 -- I oughtto deal -- alnce I'm
on thia case [ eughtte deal with the security polit,
because that's, aa I gaid, the other slde's argument,
that even if we're right, there should be security:

46

ines AD oe

BB bo OD BR SE eee Pe
WP eee Oo WW ms mob e NP Oo Ww mm a om

Swf = wn

PF BD BS BF BD BS oR ee pp pk pe ps pe
nt wher OW ma Roe eee 2 ee

Day 1

“In principle [ see much force in thia argument,
however it's not clear to mehow such on argument fits
in with the overall acheme of CPR 62.14, including in
particular 62.18(9) or how the approach of the court on
the question of provision of security .. fits in with
the appronch of the court under scetion 77 .."

He refera ta Konkoln:

“Further, contrary to .( Reading to the warde}.. I
Was fot péraiaded to arrive at any decisiona for
Article 6.

And then he says:

“Sadly the time allawed for the present hearlag (twa
hours including judgment) was inaufficient to permit
proper consideration of the argument. Unfortunate
because it raises a polnt of some considerable practical
importance, My tentative view is CPR G2.18(9) spenks
for itself, je in principle o successful party's prima
facie entitled to anorder nigi granting leave to
enforce an arbitration order a8 prescribed by
CPR 62.18(9). But if an application to set aside such
an order le issued, then subject possibly to
a counterstrike application, the award must not be
enforced until such application is disposed of, There's
nothing in CPR G2.18 that contemplates that such
temporary prohibition against enforcement may be made

a?

aubject ta an order of security”

So thia Is -- we're coming te It:

"Ad 1t s¢emato me it ja also conslatent with the
decision of this court In [PCO at poragraph 20, where an
enforcement order was held to be defective .

Seetion 70(7) only applies ta sectlona 67, 68 and 69 of
the 1996 Act. It does net apply to any application for
leave to enforce under section 66 of the 1996 Act.
Conslstent with section 70(7), it seems to me that any
application for an order requiring provialon of security
of the amount inthe dispute must be made in the context
of a diserete application under sections 67, 6B and 69."

Then] think probably that's where! can lenve It,

Now, in my respectful submission, ond in particular
that passage at the bottom of paragraph 30, where the
judge saya;

“No doubt the application to set aside may refer to
the existing section 67 application and/or the same
grounds —..."

He is contemplating, in my submission, that the
matter la nor-+ the application cannot he finally
dispeaed of until there ia final disposal of the -- in
that case section 67 application but in this ease the
section 68 application, And! would respectfully submit
thot that's the sensible matter becnuse otherwise you

a5

 

 
September a8 -19-cVHOSSTONSB: HSCUIneHt 3342" Pied TOMBMS Payanss of 47 vay

e
SN © alm LT & i BD ie

Sp
hh be

13
14
15
16
1?
1&
19
20
21
22
23
24
25

ow mn Ue Ww he

ee ee ee ee ee
new Ne OW mo Whi eB we PP oo ow

would have an order elther on ex porte order set aside
and then revived or on ex parte order confirmed finally
and then two months later that order ia then effectively
subverted by a further order setting aside the
arbitration award tinder dectlon GB,

Tn fact Vale come clase, at lenst to some extent, In
accepting this, because If one looks at paragraph 43 of
thele application == of their skeleton argument, they
say thia:

“Fourth, where a party has a pending challenge to
the award the correct approuch ls not to set aside the
enforcement order but to consider whether to grant
a siny of enforcement pending the hearing of that
challenge, And, if sa, on whatterma, Thin fa the
approach deserlbed in the leading warka on arbitration
and applied in Secadec.”

Now, weaccept that the right wayof looking at it
and the way to deal with this ia te decide whether it
should be stayed, but we part company on the submission
that the court should order accurity or indeed the court
hag any power to order security because of what
Mr Justice Eder said in ¥ ¥ &.

What's more, his decision In ¥v 5 is conalstent
with the declalan of the Supreme Court. [t's not on
section 7O(7), It's not on section 68, In IPCO

(Nigeria) v Nigerian Natlonal Petroleum Corp, which ane
finda at tab 33 af the authorities bundle,

Now, this ia a very -- a care with a very long
history and if one looks at the headnote at page 970,
whatin fact happened was there was an arbitration in
Nigeria with an award of $152 million and the claimanta
sought ta enforce the award through the English courta
under Part 4 of the Arbitration Act:

“Parties agreed by consent order to adjourn the
English enforcement proceedings under section 103(5) of
the 1996 Act pending reaclution of a challenge to the
award brought by the defendantin the Nigerian courta,
The defendant agreed to pay certain undisputed sume inte
court as security. The defendant subsequently became
aware of evidence the claimant had secured the
arbitration award by way of fraud ond amended Its
pleading In Nigeria accordingly, The claimant
unauccessfully applied ta get agide the consent
agreement and force the arbitration award in England on
the basis thot delays to the Nigerian proceedings
amounted to a change of circumstances, The Court of
Appeal allowed the claimant to appeal, holding that the
fraud allegation lteelf amounted to a change of
circumstances which justified lifting the stay of
English enforcement proceedings in order that rather

90

a2 oh OF me ke BS Pe

Be
Me oO ko

13
14
z=
16
1?
1B
12
20
21
22
23
24
25

15
16
L?
18
19
20
21
2a
23
24
25

than awalt the outcome of Nigerian proceedings the lasue
whether fraud was an answer to enforcement raised

an iague of publle policy undersection 103 should be
decided In the English courta and further enforcement
aware should be adjourned under section 104(5) on
condition the defendant provides security of

100 million 2.

Thot's the important part of it for our purposes,
And one aeea the holding, if [ can ask my Lady possibly
to read the holding at the bottom of the headnote,
(Pause),

And if then [ can make oné or two submissions and
perhaps show my Lady perhaps one or two pussages.

MRS JUSTICE MOULDER: Yes,
MRGRUDER: One aces what the Supreme Court la saying ja

section 103(5) of the Arbitration Act provides security
might be ordered where there wae an adjournment within
its terms, but there was nothing In gection 103(3) which
provided that a court could make its decision under that
provision conditional upan the provision of security,
And effectively the reagon la, we would submit,
tinalogous to Mr Justice Eder'e rengoning that if there
lf an express power to order security, a6 there le under
seetion 7O(7), then the court can't then, when it's
dealing with section 66 ond dealing with «= if the court

91

decides to stay a challenge to o without notlee
section 66 judgment it can't then seek to order security
aa a condition of that stay.

And one sees -- well, one sees sectlon 103 quoted in
detail at paragraph 14 of the judgment and one -- the
passage | relied uponis actunlly o very short one.

It’s in paragraph 24, What Lord Mance says ta:

"In both these respects the Court of Appeal fell , in
my opinion, Inta error, Firat, nothing in
section 103(2) or 109(3) or in the underlying provisions
of Article & of the New York Convention provides thot
an enforcing court may make the decision of on issue
ralaed under cither subsection conditional upon the
provision of security in respect of the award, In this
reapect, there la o marked contrast with sectlon 103(5),
which specifically provides that security may be ordered
where there [a an adjournment within its terms.

And we say, yea, there ia on expresa power under
section 70(7) but ane can't then seek to imply powers
which the court might have when there are provisions in
this == in the Arbitration Act which provides for the
posalbility of security In appropiate clreumatances
where there's a challenge under section 64 or
section 67. But there's nothing which makes
on application to set uside or slay a without notice

92

 

 
September 620291 19. REG AONISE: "WEnUAREda MAU DMBMIG HYAMS of 47

Golm i & Lr he ob

MW NM NNN ee ee PY ee eS Re
ne whe oO oe eee ee

mo sl oh Um tt BP

ee ee ee ee ee
rFowe Oe mee wee Oo Ww

22
23
24
25

judgment under section 66, subject to security. So in
our respectful submission we submit thot My Justice Eder
was right ond it's supported by [PCO (Nigeria),

Now, there are some other submissiona my learned
friend has made and so, for example, if F ean go to
paragraph 42.1 of tila skeleton, oneaees this, He says,
third, he says:

“An award debtor cannot oppose enforcement on the
haala that the award waa tainted by a aerloua
lrregulariry *

Now, the facta that those judgments are dealing with
tre totally different types of Inet, They've got
nothing to do with section 66 and the terms upon which
the court == whether the court should discharge or
should atay a without natice eection 6h order, Whatit
is envisaging ie somebody who is, for example, sued upon
an award orthere's an attempt to enforce an aword and
the party seeks to resist enforcement on the bosls that
the arbitrators acted unfairly, One sees this fram
section 422(1), where Lord Justice Scrutton says in the
Serimaglio cage:

“» the decisions are settled but once you have the
arbitrator properly appointed ond the objection to the
award ls that belng properly appalnted he haa conducted
himaclf improperly in the arbitration the award can be

93

sot aside onthe grounds of miscondyct, That canner be
act upas a defence to an action upon the award, the
objection must be ralaed by a motion tinder the
Arbitration Act to set oside or remit the award,”

Now, what's that's envisnging Is af course there {s
8 section 66 procedure, but of course a party could, and
perhaps at the thme of Lord Justice ferution regularly
night have done that, ta -- can sue upon the award and
aay that the party is -- there is a ciuse of nection for
a fnilure to poy the sums awarded, a couse of aetion in
debt. And whatis envianged la if that + such
an application <= if auch on action la brought, the
purty seeka to realist the claim based upon the award by
saying there was misconduct,

What the Court of Appeal is there saying is: ]'m
sorry, youcan't dothat. If you wantto ralse the
issue of misconduct, or in our language serious
jrregularity , the objection must be raised upona motion
under the Arbitration Act to set aside or remit the
award. Well, that's precisely whot we have done and we
any that that means,and] won't repeat myself, it meana
that the court should atay the sectlon 66 In order for
everything to be finally determined in November,

The other authorities really don't take the matter
further thin Scrimaglio itself. So wedo, in our

54

Oo om s] om i & ts bs

eee ee Ee
om hoe

16
1?
Le
19
20
21
22
2a
24
25

Day 1

skeleton, put forward alternative hasea for aur cnae
here, Wedealwith public policy at paragraphs 52 ond
following, andthe courts -- paragraph 54 and following,
the court's Inherent jurisdiction to suspend enforcement
pending challenge to the award.

We soy that the court haa got no power, for the
rensona I‘yve said, ta order security, bur if the court
did have power to order security, the court's power
ahould be exorclaed conelatendy with ita power under
section 7O(7), because, in our submission, it would be
wholly anomalous for the court to award security under
section 66n3 the price of staying the order pending the
hearing In November ifthe court would not order
security under section 70(7), which gives the court
express power to order security pending a aection 6B
challenge.

So unless [ can assist you further on that, those
are my submissions an that applieatian ,

MRS JUSTICE MOULDER: Thank you,
submissions by MR FOXTON
ME FOXTON: My Lady, I'm going to follow the aume order as
Mr Groder and deal with my reply submissions on our
application firat and then respond to Mr Gruder,

Now, in relation tw section 70(7) there ia an isaue

of dming: when must the prejudice occur? = [t cannot be

96

a requirement that it happenaafter the date of the
hearing of the application to impose a condition,
Otherwise the langer you were able to put off the
hearing of the other side‘s opplicotion for a condition,
a moreofa free run you would get in terma of being
able to move assets and ao forth before any matters
could be relled upon to support a candition,

[ accept it runs from the date that the application
undersection 68 ls issued and it runs of course not
until the date of the hearing in November, but until the
final disposition of the sectlon 66 application, None
of us know when that might be,

Now, In relation to the wholesale reliance upon the
ndministrators, what, with respect to Mr Gruder, that
does not adequately deal with is prejudice In the form
of the Inability to recover or trace asgeta using rights
of the company from counterparties to whom they have
been moved,

That is not wholly fanciful becnuse we know that
600 million waa immediately moved out ta the
Liechtenstein truat, We know that there have been other
movements of aageta prior to the administrators’
ippolntment. :

The administrators themselves do not control what is
happening in any recipients of funds from BSGR and they

16

 

 
September 68h" -19-cHOS6TSWVSB "BS etUMettids!2* HUY oaeyS pH Yes 7 of 47

0 J oy On me td

PrPrPrP ee PP
Mm «i m UF & ke BD -

19
20
21,
Za
23
24
25

do not pretend to have any control over that, So
nothing in relation ta whatthe adminisirators can and
cannot do answers that prejudice.
Mr Gruder says, well, you should fund the current
adminiitraters =~
MRS JUSTICE MOULDER: Sorry, just on that, I atem to recall
in Mr Colten's witness statement he sald that your
elients had been asked to provide --
MR FOXTON: The very point 1 was coming to next, my Lady --
MRS JUSTICE MOULDER: =«detalla, All right.
MR FOXTON: -- if T may.
Te je sald by Mr Grider, well you should fund these
claims yourselves. Hut that is o request that we find
idministrators who describe our complaints nbout the
conduct of BSGR management ns “unsubstantiated
assertions” and do ie notwithatanding the findings that
have been made by this tribunal in this award, in
circumshinces Where those administrators are acting on
the bnsls of funding from the very people against whom
those claims may well need to be brought.

We da aay that the suggestion that in those
dircumetnces we should fund the administrators, while
they are sul linising with management and funded by
the shareholder to investigate claims against

Mr Steinmetz and others, is, with respect, unreniistic

a7

to expect any creditor to do that,

The great benefit of being to enforce and liquidate
ja that there would be no ongoing Ink, as It were,
between the potential abjecta of auch recovery
litigation and those managing WSGK, and that ia
H fundamental point of distinction ,

The funding agreement In fact does not allow the
administrators to resign, It haga provision, from
recallection , that allowa the funding entty to give
three months’ notice to terminate, but net the
For so long a& the

ndministration continues ond they wre the

administrators, that opreementapplics, So it is not as
if one could gay, well, we would like you ta aever your
links with the funding entity before we go inte the
merits of claims against the funding entity.
There ia Just a practical problem here that makes

funding these administrators ==

MRS JUSTICE MOULDER: Sorry, so you're aaying that the
administrators have put themeelves in a podition where
they cin't resign? That sounds a very extraordinary
proposition.

MR FOXTON: [suppose if the court removed them nx
adminiatratora ar they wentto the court to be removed,
but the contract itelf inchidea a unilateral provision

ndministrators themselves,

98

owl mn a & Ww hee

VE PPP PP PPP
Oo! Oo 20 We we AP ow

21
22
a3
24
25

11
12
13
14
LS
16
1?
1a
19
20
a1
22
23
24
25

Day 1

for termination, I should probably take your Ladyship
to ft inthe 4. (Pause),

It's in volume 2, tab 10, page 3% te 34, 1 think
they would have te go to court and have themmelyea
removed but there isn't a provision for service of
eoncellation by the administrators under this, only by
the parent,

{Pause},

MRS JUSTICE MOULBER: Lobviaualy don't have the opportunity
to read this whole thing, but flicking through It
clause 1$ refers to odministrator resigning his office
by diving notice of resiguation so I'm nat reolly
sure. ==

MR FOXTON: Taceept if they cease to be adminiatrater at
all then this won't apply to them.

MES JUSTICE MOULDER: Sorry, I've missed the point.

ME FOXTON: So long aa they are ndministmtor, they ore
administrator on the terms of this funding agreement
with the parent, [t's not a contract of servitude which
requires them to carry on with that role, and it’s not
a contract in which they can both carry on with the role
of being administrator and not be subject to the terms
af thia agreement,

MRS JUSTICE MOULDER: What's your abjeetion therefore then
to the funding agreement; Just that It's connected with

99

the former management?

MR FOXTOM: In the context of the speecifie point under
disevasion, namely that we should be finding these
administrators to pursue claims or investigate claims
against parent companies and those behind parents
companies, it is the practical, deeply unattractive
nature of having that sert of a discussion with
idministrutors at the same time as they are tled by the
funding agreement to the very entitles against whom the
claima would need to be investigated and brought,

MES JUSTICE MOULDER: All right.

MR FOXTON: Naw, my Lady, in relation to the ICSID
settlement, whatever merits the claims may or may not
have had, somehow Niron, which appears to be a vehicle
with which Mr Stelnmetz has some connection, is somehow
extracting value fram the proposed aettlomentaf it and
on the ground, at least, Niron appears to be carrying on
onthe basis it will indeed be the person operating thie
concession,

The effect of that arrangementis that value from
the ICSID claim la going, nat ta the creditors but to
Niron and possibly ta Mr Steinmetz, And, my Lady, we do
any thot ogninst the background of the findings made by
the tribunal, that Is a deeply unattractive state of
affairs ,

100

 

 
september & 8891 :19-cOS6fSVSB- "HECUheHt Isla" PAY POMBMS MP HYaBS of 47

 o—~h oy OT me fab Bo RE

=
oo Ww

ay
12
13
14
15
16
1?
18
19
20
a1
22
23
24
23

Om sl om Wm te BF

Bo BB BO RO Bo ee ee ge pe pe gp pe ep
We ee Oo WW mm abn I ah ww BP Oo Ww

In addition, the JESID arbltration seeks restoration
That‘a part of the rellef sought,
It's probably worth going to that In volume 1, tab 7, at
poge 14. (Pause),

Now, this je the administrators’ report of
? March 2019 and at4.1 it summarises the claim, My
Lady will see from the lost sentence of the first

of the concession,

paragraph of 4.1:
“The company's clalm aeeke the restoration af thoae
rights =.
And that ie a formof relief in which changing
events on the ground --
MR GRUDER: If my learned friend could actually rend the
next three words,
MR FOXTON: *., together with damages."
T hope Mr Gruder knows me well enough to know that
1 would not deliberately fall to read three worda.
ME GRUDER: Absolutely not, but you might inadvertently do
ao,
MR FOXTON: Well, there we are,
Se it ig seeking that together with damages,
I don't know how that remotely helps Mr Gruder beyond
giving him on opportunity to interrupt because part of
the relief that is being soughe is rellef thar
a changing position on the ground clearly has

101

implications for them,

My Lady, it's also sald where does the figure come
from? Where le your evidence of the quantification of
prejudice? My Lady knows that the figure of 500 milllon
is the amount ofcosh fraudulently obtained at the start
thut was immediately shot upto the Liechtenatein
foundation, Tt is, with reapect, an entirely legitimate
inference that when someone fraudulently obtains
£500 million and then shoots it up te another company,
or indeed a foundation, stroightaway, that that might be
done in order to prevent recavery in the event thar the
froud comes ta light,

It ja very difficult to try to quantify in
mathematical terms what-- a risk of prejudice and what
We've souphtto go
for o figure thut hos objective rational connection with
the findings in the award, and is 25% of the amount
outstanding. ff the court kes the view that that
figure ia too high and in the light of the uncertnintles
to the assets a smaller figure would be approprinte, sa
be it, Butin freezing Injunctions it’s not a case in
which It can be anid, well, we con show you the maximum
value of assets capable of being affected by prejudice,
limit it 6 that, because we do not have disclosure of
the full extent of the value of BSGR'‘s naseta ond, more

might or might not be recoverable,

102

ow mit & & BF

wwe Pe PP ee pe
Pow © soo We WB? BM ooo

22
23
24
25

Ow Ue le we

Pee eee
ee ee oe

L6
L?
La
19
20
al
22
23
24
25

to the point, one is dealing here with prejudice in the
inability to recover asaeta from third parties ta wham
they have been wronglully pasged by HSGR, not just
against BSGR itwelf.

There wos a suggestion by Mr Gruder we had brought
this appliention with the Intentlon of stifling but
1 think he accepts that there's no evidence that the
application would, if granted, stifle the claim so
I think that point lalla wily,

Then in relation to the costs order of
Mr Justice Popplewell, of course the court has inherent
juriadietion to make thota condition of pursuing
an application ,

One of the reasons for summary assegement of conte
ia to bring home te parties the consequences of running
bad points. That is a fortlori the cose when the costs

are ordered onan indemnity basis to mark the court's

disapproval af the way in whieh the enge haa been run
and these polielea would be serloudly undermined if

a party could simply aay, “Well, [mot paying and I'm

carrying on Iitlgating the same matter at a second stage

in the court regardless *

MRS JUSTICE MOULDER: You'll have to forgive me, but I'm nat
sure [ understand haw your condition af payment of those
costs Is sitting with the Ewe applicatlons . So on the

103

one hand we have the application for arcurity In the
amount of 500-- 1 hear what you day about the amount
but leave je at that. On the other hand, and no doubt
you're coming to it, we have the opplication for o stay
or set aside, So I'mnot quite sure where the
Popplewell costa are fitting into those applications.
ME FOXTON: My Lady, it's not a seetion 70(7) or (6) and the
reason for that ia that MrGruderis right to say that
on their own terms they deal either with In the cose of
section 7O(7) amounts awarded by the tribunal == and
plainly the order of Mr Justice Popplewell is net
an amount awarded by the tribunal -- or with security
for coste of the set aside -- the section 68 application
and plainly those costs ore not costs of the section 68
applention ,

So they are not capable of falling within either of
those two heads, but the court ie itself able te impore
tia a condition of bringing any claim a requirement that
prior costs orders in the some matter have been pold.
So it reata upon anindependent juridical basis but we
would aubmita well-established one and that it ie
entirely appropriate to Invoke in the circumstances of
this cage.

MES JUSTICE MOULDER: The problem it seems to me is that
raised by Mr Cohen in his evidence, where he says that

104

 

 

Day 1
september & 48091 :19-cROSELTS NSB BOCUMAHE Is!2" PHY TOBE! PHYe"S9 of 47 vad

 

Ba

Nr RP RPP PrP PP PP Pe
oO GBS aI mot Whe Powe me em oe

b> BS
bh

43
24
25

oa min & wh

_
2

Ll
La
13
14
3
16
1?
18
15
20
al
22
23
24
25

ia a debt which was outatanding at the point of
adminiatration and were the court i@ order it, there
mist bean argument that you are thereby getting
priority for that debe,

ME FOXTON: There are,[ think, three inewers to that
difficulty. The first is thot the odministeation has
not been recognised, despite a threatened application
for recognition, auch that it haa no status a8 4 reason
net to pay debra in this jurladietion .

Secondly, that the payment of the amount could come
not simply from BSGR but from those who stand to benefit
atunding behind BSGR In much the same way as any order
for provision of accurity might so come,

Thirdly, it ia openta the court, if the court is
concerned about thig, to make the condition one of
payment of the amount into escrow or into court on the
same terms as any security, rather than outright payment
to my clients,

MRS JUSTICE MOULDER: Sorry, what would that achieve?

MRFOXTON: I'm aocry, my Lady,

MRS JUSTICE MOULDER: What would payment Into court achieve?

ME FOXTON: Because the court then has the ability to
contrel the aubsequent disposition of the payment if
an ingalvency event occura such that if would be arguced
that paying it out to my clients would invelye some form

105

of unfale advantage aver other creditora, (Pause),

My Lady, security for costa very briefly, Mr Grader
focused on counsel's feed, In fact, the counsel's fees
ore aslgnificanty higher today on his clients * port. As
we're galing there, MrGruder! think Is ona £100,000
brief compared with my £65,000, Mr Quirk on £50,000,

With respect to MrGruder, there ia a great deal
more work todo for the sectlon 68 Itself, not least
there are 2400 puges of exhibits to his clients"
challenge application alone and we have nat begun to
wade through all the foometes in para 11 of Mr Groder's
skeleton and compare the evidence said to have been
given in the SID arbitration with the evidence in the
LEILA arbitration ond matters of that nature. So there
ia a great deol more to be done, (Pause),

Now, my Lady, thac brings meto the act aside
application and [ doa have ta say that the submissiona
made ta you by Mr Gruder on this polnt are completely
heterodox as to -- whatis implicit in there is that
there ja no enforcement of owords while a section 68
challenge ja pending, That ia simply not and haa never
been the law. It's not whatMr Justice Eder sata
either.

Clearly, if the section 68 application succeeds
while enforcement is underway, /t Ix opento the court

106

Lo io BI

OO oo =] om

Lo

12
13
14
15
16
19
18
19
20
21
22
23
24
25

= i ee ee

Bee ee ee
Aue wee oS we

a7
18
19
20
al
2a
23
24
25

and the court would inevitably =» and it would not even
be opposed = set aside any enforcement order that hod
been made or any ordera following on fromthat, Just as
success before the Court of Appeallends to the sewing
uside of a judgment and any following consequential
enforcement orders made on the boule of that Judgment,
That ia becnuse the setting aside of the awnrd is

u change of elreumatance that allows the court ta

reviait the league ag ta the atatus of enforcement, and
that never causes any difficulties at all.

fut the point here is the mere possibility of
a cholleng# auceeeding In the future does not provide
a defence to enforcement in the meantime when that
challenge ia baged on aection 68 becwuse of the
presumptive validity af the arbitration aware,

My Lady, there is o fundamental distinction, and
an important one, between challenges bnged on lack of
jurisdiction under section 67 ond challenges based upen
serious irregularicy wider section 64, Because an award
where jurisdiction is disputed haa ne presumptive
valldity , In contrast to on award where it's accepted
there is jurisdiction but the challenge is on the basis
of serious Irregularity .

Now, If authority la required for that propasition,
we have it, amongatother places, In

107

Mr Justice Tomlingon‘s judgment in Peterson Farma at
tab 16 of the authorittes bundle, My Lady, it‘a at
paragraph 26 where the judge explalna the conceptual
difference between challenges under sectlon 67 and
section 64, your Ladyship [I'm sure ls familiar with the
paaange,

That conceptual difference ia also reflected in the
wording of section 66 lteelf, beenuge if one goes to
thot, and {t's in, | think amongst other places,
bundle 3, it expressly contemplates lack of jurisdiction
or a challenge to lack ef jurisdiction ga a reason to
set agide enforcement. That's whatsection 66(3) says:

“Leave to enforce an award will not be given where
or to the extent that the person against whom it is
sought to be enforced shaws the tribunal lacked
substantive jurladiction to make the award,”

There la no similar language in section 66 about
challenges under aectlon 68 or procedural irregularity .

One reason that that is important le when one comes
to Mr Justice Eder's decision in ¥¥.5, becouse that, of
course, wase cage In which there waaa jurisdictional
challenge te the award,

Now, 1 don't know whether my Lady sufficiently
recollects the matter from -- | know you were tiken to

the case a matter of moments ago, but it was

108

 

 
September & 4801 :19-cPO3 ETO NSB "BHSCUMAE 3/2" PHEY TOMBS PHYa"B0 of 47

 

GI min &® w he

23
24
25

Gwal om o e Ww B

He ES ee ee ee Ee
roo WwW mA me wee Oo

aa
23
24
25

a section G7 cose. Now,a party with a sectlon 67 is
able, undersection 66(3), to say “1 om challenging the
juriadiction of the tribunal over me", and therefore
there I a complete overlap between a legitimate defence
to the enforcement order and the challenge to the court.

There ls no such overlap when the complaint brought
by the party ia not inck of jurisdiction but serious
irregularity ,

So, my Lady, the argument that thit can all be get
aside now because there ls a future section 68 is, with
respect, hopeless,

Mr Gruder did not develop beyond hia akeleton
arguinent on the lsaue about whether this might
conatitute & public poliey defence, My Lady will know
that section 68 lteelf Inchides public policy aa one
head of serious irregularity and the court may feel that
in a section 64 application, not noticeable for the
number of the narrowing onthe polnta taken, that head
af challenge ia not brought to the award itself .

50 weare plainly nowhere near public policy. The
attempt ta elevate every serious irregularity to public
policy would mean asection 68 would automatically
prevent uny ottemptto roglatration and enforce an award
underaection 66, That, with respect, le plainly nat
the law.

109

Now, of course if judgment ia entered under
fection 66 the award stands in exactly the same position
as & domestic judgment of thik court, with the ability
of the court ta stay execution on terms, but subject to
very well-known principles, It |k not automatle, One
docan't lightly deprive the Judgment creditar of the
fruits of the judgment. One looks at the balance of
prejudice, There's no evidence of prejudice to
Mr Gruder’s ellents here. One now certainly ls oble to
take advantage of loaking ot the prospective merita of
the appeal,

And our atiggestion that stays of execution of
Judgments entered under section 66 ore decided on
conventional principles by reference to CPR 3.74 is, no
1 think my Lady haa spotted, supported both by
Russell on Arbitration and by Merkin, both of whom make
It ¢lear that once the judgment ia entered it Is that
standard CPR rule that determines the enforcement
regime, I[t is Russell porn 8-008, tab 47 of the bundle,
and Merkin, para 19-16 0c tab 48, and we de submit that
that ja well cetablished principle,

There ia ne reason ot all why theae judgments
entered under section 66 should somehow stand
differently to judgments of the court delivered
following proceedings in the court, With respect te

110

Owl mm UT & lo he

Meh Re ee ee ee
Nero Wm Me eh FP Oo Ww

23
24
25

Os We he

Pepe PP
mo We bo oe i ie

L"?
1a
19
20
21
22
23
Z4
25

MF Juatice Eder, who heard ne argument on the point, the
suggestion that section 70(7) guides the exercige of the
stay on enforcement is wrong, becaure there Ip

a fundomental difference between imposing a condition on
the right of a party to argue no point at oll and
impoalng a condition an the indulgence to that party af
ataying the execution that normally followa Inevitably
from the entering of a judgment against them, even if
under appeal.

My Lady, that fundamental difference in, of course,
reflected in the very different approach taken undor the
CPR hotween stays of exccutlon of o judgment and
a request ta the Court of Appeal to Impose a condition
on the right to bring an appeal at all, And because
impasing conditions can raise stifling orguments,
imposing a requirement before execution will be stayed
doa not raise a stifling argument, it simply raises
in argument of where ls the balance of convenience and
prejudice againgt the presumptlon that the fruits of
jud#ments are not lightly to be denied.

So my Lady, for those reasons wesoy, first of oll,
the attemptte say that the section 64 provides a reason
not to allow the applleation to enter the award aa
4 judgment to stand ja completely miscanceived and

wrong. The reliance on ¥ ¥ 5 is completely wrong

Lil

because that ie a cove whore there waa challenge te
jurisdiction , whichis a defence to an attempt to
enlorce under section G6¢3).

The relevant procedural framework for na stay of
execution Ja the atandard CPR one, aa the authoritles
make clear, and the attempt to analoglae between that
and section 7O(7) is simply wrong.

My Lady, similarly the reference to [FCO is, with
respect, not on point. That wasof course a coae in
which fraud had been mised, which would beo public
policy defence to any attempt to enforee, and is
expresely preserved, | think, by section 81 of the Act.
In any event it camein a context In which the relevant
statute expressly fave o power to order security when
a party waa eelying uponachallenge in the curlal equet
but no power to order security when a party was
exercising ite iIndependentright to resist enforcement
in the enforcement court.

Here, by contrast, section 66(3) provides no bogis
upon which section 68 challenges prevent enforcement and
ane almply falla back on the standard CPR 83.7 warding,
And, my Lady, wedo say that this ie a cage in which,
applying that well-known test, there is no woyin which
BSGR come even close to getting the order that would
satay execution af a judgment, It has adduced no

112

 

 
September ©8297 -19-cRESETSNSB "BScUett dala" AHaH TOMBS Hye’ 1 of 47

Day 1

 

oJ mnie whe

ray

10
Ll
l2
13
14
Ls
16
L?
18
19
20
21
22
a3
24
25

M3 om We & BS fe

oo

10
11
12
13
i4
15
16
1?
18
3
20
Zi
22
23

evidence at all ef any prejudice that might flow from
such an erder being imide. The merits of Ite challenge
are, with respect, exceedingly poorund in thone
clreumatances the starting presumptlon that it is fo ore
thing to deprive o successful party of the benefits of
ita Judgment debt should also be the final point of the
court's decision-making.

So, my Lady, I've dealt with that relatively briefly
but your Ladyship seemed to be allve to oll the varlous
point and] hape that that wasn't too summary a set of
submlmlons,

MRS JUSTICE MOULDER: Thank yau,

Submissions by MR GRUDER

MR GRUDER: My Lady, I've got obviously the right to reply
onthe enforcement port. 1 just would like to have
an indulgence just to give my Lady a reference which
I forget to give my Lady on the aeeurity for the claim
purt, Which la bundle 2, tab 10, page 42, which le
the -- which! forgot to show my Lady when | woe taking
ny Lady through the draft agreement at page 82,
I forgot to show my Lady the aignature page of that
memerindum of agreement ar provisional aproement,
whatever one calla it.

One sees the signature page. The first signature |s

by one of the joint administrators acting as agent

113

without personel lability , without giving any
representation:

“» Subject to fnollantion of a formal contract
with the entry into and execution of any auch formal
contract being first sanctioned by an order of the Royal
Court of Guernsey and signed in accordance with and
subject to their duty os administrator on the basis thot
this document shall be governed by the laws of the
laland of Guornaey.”

Then one of the directors of BSGR signs, one of the
direetora signingt:

“» Subject to the fnalisation of the formal

contract and signing onthe basis that this document
shall be governed by the laws of the Island of
Guerngey”

And then there is another director. The same basls.
I forgot to show my Lady to that.

Now, if 1 can come to my learned friend's argument
and ==

MRS JUSTICE MOULDER: Mr Grader, I'm not going to cut you

short but weare going to needa trinacriber break, so
I don't know how long you're going to be. Is now

f convenient moment?

24 MEGRUDER: tis a convenient moment, Thank you my Lady,
25 MRESJUSTICE MOULDER: Let's take the tranacriber break now,

114

Bm om oS Whe

Se
a Wh PrP

15
16
L?
18
19
20
al
22
23
24
25

asm Wm i RP

at [ aaid T didn't wantta eut you off shortly,
Thank you,

(2.12 pm)

(A short break)

(4.22 pm)
MROGRUDER: My Lady, can? first of all deal, perhapain

reverse order, with the arguments my learned friend made
based on CPR Order 83 to any that 1 am secklngo atay of
executlon of a judgmentind the court’: normal powers
and the discretionary factors the court takes into
account apply,

My Lady, | mean, [mm obvioualy telling my Lady what
my Lady already knows, CPR 63.7 denla -- starta:

“At the time that a judgment of order for payment of
money js made or granted or any Ume that a debtor or
other party liable to execution of a writ of control or
warrant may apply to the court for a stay of execution“

That'a paje 2396 af the White Beak,

There le a fundamental faw in my learned friend's
argument. There is no judgment. There is no judgment
in this cose, We're not seeking a stay of execution,
and | can demonstrate this to my Lady very, very enaily,
If my Lady will come ta volume 5, tab 17, one finda the
remedy -- the application notice for -- which Vale
issued which led up to the Bryan judgment. Paragraph 9:

115

“The court seeks permission to enforce the award in
the same manner as a judgment or order of the High Court
ta the same effect pursuantto section 66 excluding the
post: interest award =...”

And the reat:

“Tt regerves the right liter in ite discretion to
seck to enter judgment in terme of the award pursuant to
section 66(2) of the Arbitration Act!

They have not done that, There is no judgment,

And if one goes to the Bryan order, which one finds
at tib 19, one gees that 1 gives them permiasion to
enforce the award in the same manner as a judgment.
Paragraph 2:

“Permission having been granted under section 66[2)
aa aforesaid, the claimant may later request that
judgment be entered {in torma af the award under
section 66(2) of the Arbitration Act.”

So there is no judgment, They have liberty to
enforce the award in the same monner nso judgment, but
there Ia no judgment entered against us and therefore
all my learned friend's arguments baged on CPR 83,7 are
misplaced,

Secondly, my Lady, if then CPR 83.7 has no
application, and all those authorities obout it, which
in my submission js correct, then if youare going ta

116

 

 
September 48891 -19-cRO8STON/SB "BOCUAHE 93:2" PYBY TO BMIG Pa Ya"s2 of 47

Day 1

 

Os] mm Ww bo

Hee pe ps
mi he oO we

15
16
17
18
19
20
21
22
23
24
25

atay this order, then, In my respectful submisalon, the
ardor, if it's stayed, it prevents them from obtaining
the fruits of thelr award.

And an applleation under section 68 nlso potentially
challenges thelr right under the awnrd, If
section 7O(?) == If there ja a powerfor the court te
order security =- in my reepeethil submission there is
na power lecause Mr [ustice Eder was right -- any power
hae to be exercised conalstently with the power under
section 7O(7), and you've obviously got my submissions
on that.

If ft can then come to my learned friend's argument
that whatI'm aaying is heteredox, what my learned
friend le seeking do here -- now, in a normal situation
our section 66 pplication would actually come on at the
same time as the section 68 appliention, { mean, it
makes sense, because they are two sides of the dame
celn,

Now, there la a timing difference here. It was
managed by Mr Justice Teare in a way that our
application to set olde the order should == the Bryan
order == should come on at the sometime as the gecuricy
for costa and the security for the award application and
not at the game time ad the section 68.

$0 what my learned friend is trying to do ja to take

11?

advantage of that -- Ht waaa management deelalon, but
to take advantage of that management decision in order
ta effectively have the benefit of twoanda holf months
which, in my respectful submission, he shouldn't have,

And in my sulmisaion = my learned friend anya what
I say ja heterodox, In my auSmilsaion, it's not
heterodox for this reagon: that one can -- If my learned
friend in right, it means thatin every case where there
ls nw tlming difference, that there is effectively == the
application to set aside the ex parte order comes on
before the section 68-- let's keep section 67 lo one
side, I accept there is potentially a difference
there -- a section 68 application, o party con say well,
there ore these allegations and, you know, it's all
folng to be determined ina few montha' time but the
award la presumptively valid, you know, and therefore
mike the order final. And in my submission my
submissions are net heterodox. They ore netually bound
upin the words “finally determined* and the foet that
in == with all due respect to Mr Juatice Teare, In
a properly managed situation the -- our application
under section 66 would come on at the same dime as our
application under section 68 And that, in my
submission, is the long and short of it,

My learned friend then sort of struggled, with all

118

Goal min & Whe

ee
oO DG sa) mime Ww he Oo

21
aa
2a
24
25

due Feapect, 10 try ane Het the court te order security
for is le pay the Popplewell cone order ia somehow
security or n condition and he said it’s -- there are,
T think, very established foundations and jurisprudence
to justify that. But! note, with all due respect, that
he didn't produce ane rule of court, one statute, ene
authority to aubstantiate the face that the court can
bring In a Tability to pay a coats order ona totally
different application, albeit an arbitrathon
application, of somehow a condition for granting o stay
of a apction 66 order.

So unlegs [ can aaelat you further, those are my
submissions. (Paune).

Amendment. Yes, there is one further application,
which Is our application ta amend the application, the
arbitration application, which one finds at bundle 5, at
tab 20-- well, effectively there are a number of taba
which precede tab 28, tue it's really, | think, tab 28
which shows the amendments.

And what the amendments show Is that a number of, nis
onecungee in red, chollenges which were mode hove been
dropped ag independent challengea, but they are --
remain ae the contest which the court ahauld take inte
account.

So If onelooks at page? of that section, one sees

119

instead of there being a pattern of conduct, it just
says “conduct” and then “apparent bias", and then
there's a deletion, I think {t's fiir to any thot these
are substantially rowing back rather than adding things,
although words are put In to tryY And connect It,

So lf onesees at paragraph ?, it says:

“BSGR relies specifically onthe tribunal‘s refusal
to admit the ICSID hearing transeript and post-henring
brief on ta the record"

And that ie the meatofl the application.

Then 7 (a):

“The context, which is of particular Importance to
that decision, which ls developed below is..."

Then the matters on page 4, which were independent
grounds under section 68 now become context, one, twa
and three.

Then one -- pages 4 onwards deal with the [CSID
transcript point, which is the main point, and that goes
on, my Lady, for a number of pages, ay one aces,

One then really hag to Bo on, there are no changes,
until one fete to 15, page 15, and then those matters
under 2, the refusal to reschedule the final hearing and
not believing what Mr Wolfson said about his
availability and hia diary, and 3, on page 17, failure
to reconsider the earlier decisions, and 4 refusal, on

120

 

 
september 784% -19-cRESSTONSB- "HECUaHE Is!2* Pea TOLBMiG PH Yanss Of 47

a

Om ~1 a Um ty

Mw MRE RPP PP PPP Pe
wero W DM A Roe ae oe oo lp

23
a4
25

Om noe wn

=)
oO we

11
12
13
14
15
16
1?
18
19
20
al
22
23
z4
25

poge 18, to reproduce the original appolntment
procedure, become context rather than independent,
context in whieh the court should consider the failure
1o allow ue to putin the transeript, the ICSID
transcript, against which that should be dealt with,

On page 20, you see the fallure te deal with the
frustration damages laaue, whichI erroneously sald had
been dropped but has noe been dropped,

So that's whatwe're doing, We drop three
independent ¢rounda under section 68 but effectively
soy, well, youcan't Just approich the ICSID == I menn,
there ly obviously o long history of thia arbitratian
and, indeed, aa you aee from the way the other side have
put thelr case today, they also rely upon history in
trying ta eny that there's guerrilla tactics, Well, we
say you can't just approach the question of the [@SID
trangeript as if it waain o vacuum, You have to look
ot what went on round about, elther before --
alfectively it's before then becouse the fullure to
allow them in came outat the thme of the award, but in
the immediate run-up ta the application and so on,

So those are my submissions, and we deal with it
very briefly on page 23 of our skeleton argument,
paragrapha 55 te 58,

121

Submissions by MR FOXTON

MR FOXTON: My lady, like Mr Grider, 1 have ta crave
Indulgence for one reference | should have given your
Ladyship before, Mr Justice Teore's order, bundle §,
tab &, page 4, when he made clear:

“» the vengon far the aet aside application being
heard today was there le a real igaue aa to whether the
existence of a section G8 challenge is sufficient ground
for setting aside in enforcement order,"

So not quite the pure case management declilon,
something rather More =

MRS JUSTICE MOULDER: [tm sorry, 1 miseed the reference.
Could you give me the reference again, please?

MR FOXTOM: Certainly, my Lady, it is bundle 6, at tab 25,
page 4,

MRS JUSTICE MOULDER: Thank you,

MRE FOATON: My Lady, in relation to the amendment
application, whilet we are alwayé delighted when bad
points ore dropped, even sometimes when they are only
dropped temporarily, the iden that It's appropriate for
these to remainin the arbitration claim form in
elreumstancea in which they are net alleged to represent
legitimate section 68 complaints, we say that there is
no merit in that ot all, This la on attemptta try and
keep these grievances alive but without having the

1z2

ood moe won

Se
= Oo

la
13
14
15
16
1?
18
19
20
21
22
23
24

25

1
2
3
4
5
6
7
8

?
Lo
il
12
13
14
15
16
17
18
La
20
ai
22
23
a4
25

Day 1

courape to atrike and make the polite in relation te
them. Their presence on the claim form is open te
misunderstanding, potentally, in enforcement
jurisdictions os to the scope of the challenge. And
pleading context of any kind but, a fortiarl, three
typea of context that clearly are Implicht ertticiame of
the arbitrators in a claim form, we submit, js wheally
Inappropriate,

So the answerls thot if they ore being abandoned,
then they should be deleted and the costs of ond
accaaloned by them ahould be ordered to be puld; and, in
any event, abandonment should be on terma thatle ie not
open to FSGR to try and resurrect them in some
enforcement jurisdiction at some future point in time,

My Lady, the other provision that causes us concern,
I think this is a point that causes Mr Hooker's cllenta
concern as well, if the amendment at tab 28,
paragraph 41 on page 19, and in particular the last
sentence. If the only explanation of a decision ja the
tribunal is biased, that amounts toon allegation of
netunl bing, If, anthe other hand, it's sald the
tribunal are not hinged but they may have appeared to
have been biased, then it cannotbe sald their refusal
to admit the material is inexplicable on any other baals

than bins,

123

Now,] know Mr Gruder would not be advancing
on allegation of actual bins here, but, once ngain, it
ia importint for other contexts In which thia elnim form
might fall to be rend for there t be na
misunderstanding, a0, lit any event, we do invite your
Ladyahip not to allow that last sentence,

MES JUSTICE MOULDER: You're going to hove to help me,

becouse [*m notsure | understand the paint about “open
to migunderstanding Inother juriadictions "

ME FOXTON: When it comes to attempts to enforce this award

or, indeed, ongoing attempts to enforee it in the US,
Englich materials have been deployed us grounds of
challenge, and ollegationa that appearin thelr content
to be criticiamsa are capable of being misunderstood as
live challengee -- query, live challenges not disposed
of -- because the attemptto relabel them in this

context may be lost in translation or lost elsewhere,

MRS JUSTICE MOULDER: But I don’t understund what real

effect that's having, [| mean, thie is o pending action,
it's going ta be pending for 4 another couple of mantha,
so. don’t really understand whatlt is, therefore, that
couses youd problem, Why would the US courts be
interested in the nuances of the Inngunge in the
allegations ,

MR FOXTON: All one can gay at the moment, my Lady, [don't

124

 

 
september 6488"1:19-cPO86FOVSB "BOCUMenE S32" PEW POMBMS™ PHYe"s4 of 47 way

M Pam inom go Ba ie

17
18
19
20
21
22
23
2a
25

know what other enforcement activities may be
contemplated, but at the moment these grounds of
challenge here are being relied upon ag reasons to
realat recagaition under the New York Convention In the
WS and, presumably, elsewhere.

So, my Lady, it ia approprinte that o claim form tor
section 68 relief should only set our the groundeaf
section G8 chollenge, anc if grounds are broughe and
abandoned, the right thing to do ia ta atrike them
through and not allow them some form of half- life
thereafter.

Perhaps that shorter point may be the real nub af
thia,

MRS /USTICE MOULDER; You see, what I'm reluctant to do is

to get into the merite of this. It seeme to me thot,
leaving aside whether or not there’s any difference for
arbitrations, [ would not normally be attempting ta
draft somebody's particulara of claim or defence,

| would gay, “Sort It out ar the hearing on the merits
and argue it at the time’. So [mot relly sure thot
I've understood -- | understand why you don't like it,
but context con be relevant to disputes and sa I'm
struggling ta underatand whatit ia that menne thac this
court should be trying to draft the dispute that you're
Holng 16 have in fi couple of monthe’ time,

125

MR FOXTON: Weil, my Lady, Mr Grader applies for permisalon

to amend, and the standard exercise on any permission to
amend la to look at the purpose ond mature of the

amendments,

MBS JUSTICE MOULDER: Yes, and one would atrike It our if it

dlaclosed no rensonahle enuse of action, | mean, there
are various grounds on which ane might refuse

an application, but one doesn't normally get into the
nli¢eties of, “Well, [ entered into on oral contract and
this le the background context’, for example,

MR POXTON: But we're miles away from that, my Lady, because

there undeubtedly, when they are brought forward, ore
brought forward as challenges to the conduct of the
arbitrator .

Now, all that ia being changed here |s the label,
They remainin thelr substantive content crltielams of
the arbitrator, and that's simply not appropriate, If
the points cannot properly be advanced, they should be
removed,

In terms of providing context to the court, it
remuina open to Mr Gruder to make auch aubmigelons ia he
winta ta make an the full range of evidence, but why
aingle aut these three as somehow special context to go
in the pleading? The answer is they haven't been, They
are simply there beenuse they were wrongly pursued na

126

Gloom ie le ne oe

thallengea in the firet place, and that having [nally
been recognised, the appropriate course is for them to
come out

MR GRUDER: My Lady, can] flrat just come to
paragraph 40 «=

MRS JUSTICE MOULDER: Sorry, Mr Gruder--

ME ORUDER: Oh sorry, sorry.

Submission by MR HOOKER

ME HOOKER: My Lady, on behnlfofthe eo: arbitrators, aa
I will call them, that's how they were described aa by
Mr Justice Fopplewellin the previous section 24, we
fenorally tike the same position you've just outlined,
which is that we're comparatively relaxed for BSGR to
advance the claim in the terma that it wunts to advance,
and although we haven lot of criticlama about how the
claim Is now articulated, we're happy to address those
at the hearing In November and take the claimaa it's
puke,

I do think that some special considerations arise in
the relntlon to porngraph 41,

MRS JUSTICE MOULDER: Yea, [de tinderstand = yes, my
provious discussion was not focused on paragraph 41,
which] agree ia 4 separate point.

ME HOOKER: I mean, if it's helpful, I think the context of
the arbltraters os defendantato thia setlon ja relevant

12?

context ta the submission ['m aboutto make, [t's
comparatively unusual == the clreumsatances are
comparatively unusual, In that the arbitratora are
defendant te an application that'a pursued under
section G8 and sectlon 24, and to date the arbitrators
have taken the position that they Wishto assist the
court but they have not served evidence in the
proceedings, And by agreement ofthe parties, that was
sequenced In auch a way that the arbitratara had the
opportunity to gee the evidence that was introduced by
the parties and to make a reasoned decision as to
whether or not evidence from the members of the arbitral
tribunal would masist the court, Thodecision was
reached and explained in carrespondence that they saw ne
need to do ae,

That's quite a coherent position in the context of
an allegation of apparent bina, becousr, essentially ,
the record spenks for itself, So in reapeet of this
issue specifically , well, Mr Foxton took you thie
morning tothe parte of the arbitral award which set
aut, over the course of twoor more pages, the basis, os
explained by the tribunal, for the decision not to ollow
records fromthe ICSID henring to be admitted, That Is
the explanation, The inexplicable explanation ia act
out onthe face of the award,

128

 

 
reptember &£9491:19-cVeOS6fENSB- "HOCU Art Ia2* PAY POLEBMS PAYA"BS of 47

10
il
12
13
14
15
16
1?
18
Lo
20
a1
22
23
zd
25

Now, in the context of an allegation of apparent
bins, that, essentiolly, ia oll anybody needs to have to
refer to: look at the record, Does the record make out
the allegation made that a reasonable observer wauld
conclude bias?

Now, it may well be that the line that has got ua
animated isn't intended to change the nature of the
allegation, but 1 de say it givea rise to potential
prejudice two monthe from the trial, beeause if it's
maintained and maintained in the form that lan't further
clarified , then that decision that was reached by the
vo-arbltrators will necessarily have to be revisited ,
and they’ tl need to assess whether there is a different
form of allegation that's been advanced, It may well be
that this ean be resolved very quickly and by agreement,
and we're very hippy to consider any revised form of
drafting of this.

As I say, aa to the remainder of the changes,
although we would prefer the retreat to be complete, we
are generally relaxed for the claim to be advanced.

MES JUSTICE MOULDER; Thank you,

ME GRUBER: Well, if [ can come to paragraph 41, [ think if
one reads paragraph 41, before one geta to the Inet
aentence, it ia quite clear thar thie ia net
an allegation of actual bias, this ia an allegation of

129

apparent biog, je a fair-minded and informed observer
would conclude there was 4 real poseibility the tribunal
Wie bladed, That ia a éladile test, one has It in
Halliburton, for apparent bins The lost sentence, which
is in red, is not intended to convert that into

an allegation of actual hina,

Now,! think probably the beat way of dealing with
thie [a for us to look at that last gentence ta make
it =- if there ia ony danger of misapprehenalon thot
this le on allegation of actual bing, then 1 think we
posalily should lock at that, because! don't belleve --
when ane looks at the heading just above paragraph 41,
it says, “Conclusion on apparent blas

So 1 think the draftsman intended to sny:

“The tribunal refusal to admit the ICSID material Is
inexplicable on any ether basis other than there was
a real possibility the tribunal wos biased.

That's the intended meaning, but [ think {t's right
for us to -- If this is open to some kind of
misconstruction, | think the best thing is for ua to
look ot that sentence, rather than to -- becouse, oa
{ read it, andaa 1 read that paragraph and indeed an
1 read the heading above that, this ia on allegation of
ipparent, not netual bias,

So that's what! any pbout thot,

130

Cos moe ww

10
11
la
13

15
16
Ll?
1a
19
20
21
22
2a
24
25

ae i Be

me
Poo Ww @ ~3

12
13
14
15
16
1?
La
La
20)
al
22
23
24
25

Day 1

Aafor the rest of this, we aay that we're entitled
to look at things in context and if we set out here the
context that we wish the section 68 to be approached in
the light of, in my submission, that's not
objectionable.

I mean, in an arbitration which -- you've only had,
1 think, & sort of BOUp ran of some idea of what went cl,
one can't deal with these matters In a hermetically
sealed jar, and, in my submission, there's nothing
objectionable In the way we've sought to draft this,
(Pauas),

MRS JUSTICE MOULDER: Does that cover the full gamut of
applications?

MRE GRUDER: [think it does.

ME FOXTON: It does, my Lady,

MR GRUDER: It doca my Lady, yes,

MRS JUSTICH MOULDER: Allright, 1 propore to reserve
judgment. I'm convelour of the time constraints, but
nevertheless | think ["m not about to embark on
ain extempore judgment at 3.50 pm, given the minge of
applientions ,

I think | would only make ane observation about that
lant discussion, IT am concerned, in particular, about
that Inst sentence. | am minded to give you 4B hours to
see if youcan agree a form of worda that you want. If

131

you can't agree, or if youdecide, having reflected upon
lt, thnt you don't need the words, perhaps between you
you con let me know,

MR GRUBER: Yea,

MES JUSTICE MOULDER; Depending where you come out, | will
then rule ag necessary.

ME GRUDER: So be it, my Lady, yes.

MES JUSTICE MOULDER: Unless there's any objection te that
course of action?

ME FOXTON: No, that sounds very sentible, 7 always hope
Mr Gruder and will be able to agree something, my
Lady.

MRS JUSTICE MOULDER: Right.

MR HOOKER: Yea,

MRS JUSTICE MOULDER: Allright. Well, 1 am grateful ta
counsel for thelr submissions. As T say, [ do
understand the time constraints, but, equally, 1] need
in opportunity to reflect .

Thank you very much,

(3.52 pm)

| om very grateful .

(The court adjourned)

132

 

 
September 6-20-19. REG EEONASBLNBSLAnAH Tso HAlMO/eBMoMBsYANBG of 47

Day 1

 

S60 2 =D oo La de heb

PPHPP PP Pp
om Gr de ta Be pe

L?
LE
Lg
20
21
22
23
a4
25

O-a m Sw Ae

Pe ep pp
nek wwe Oo w

16
1?
18
19
20
21.
22
23
zd
25

INDEX

Application by MR FOXTON
Submissions by MB GRUDER
Submissions by MK POXTON

Submlssiona by ME HOOKER

Judgment removed for approval

Submissions hy MR FOXTON
Submisalons by MR GRUBER
Application by MR GRUBER
Submissions by MR FOXTON
Submissions by MR GRUDER
Submissions by MR FOXTON

Submission by MR HOOKER

134

134

snd

sas B

114

min hdd

saan Lee

PAGE

185

 

 
september 64861 -19-cHOSSTOWVSB HSCUhAHT aal2-* PAT OLBMis pa ya"s7 of 47

Day 1

 

——— an

wh (1) Gh25

abandongd (5) 49) 11
$411,149 134-0 150

obindorvarit (1)
Wale

bility (14) 21712
222020 242122
28:6 26:91,29 719
494 AL10 ahh
WAS? 110-4

abla (12) hed 37,40 dhe?
6613 Gl? aoa
O63,6 bat 100-2
Lh 142:11

abowe (2) 19009 99

absort (2) 10).3 27/4

absolutely (0) 09 20
50:10 S210 Gad
1018

accopt (10) 2 20,24
Sai? 4205,25 $20
GO LO FF Page
B218,21 ORG A2
O0)17 Goh GO;14
1ibiie

acceptable (1) 48a

accepted (1) G21
é4:14 107-71

aceapling (1) 69:7

accepts (2) TAPE LOa7

accassod (1) 122

accomplished (1) 44:19

accordance (1) 1L4)6

accordingly (1) O17?

account (3) 60:10
iifsit Loca

accountancy (1) hh

accounting (1) 20:4

ccuriia (1) OF

aclihiva (4) 47h 14a
1S) 10,20

acknowledgo (1) 4:1

acknowledgement (1)
ih

achnowlodgos (1) ft 17

acted (2) 30:34 04;10

meting (3) 26:8 97/18
113125

action (12) 2;9
417,18 O4:2,0,10,12
1E4:L8 12606 127125
ia

activitinn (4) 63:16, 10
OFALL 1251

actual (12) 10:12,20
afi Qhrbet Latha
124:2 120:25
PG, 0,24

actinlily (17) 17rd 2006
ABD? 45:9 40/4 GF70
65:10 68: 14,10 60:7
TH16 B26 G20
ALIS VE La Le

add (1) 5:16

adding (1) aha

milton (5) 214 16:42
39:16 W6:11 10131

additional (1) 18:0

aldnea (2) 44-25
eri

adduca (3) 15)20
LPii ia

 

adduced (1) 11205

aioquately (1) 918

adjoin (1) 00:0

adjoiried (2) 915
432191

adjournment (3) 7671
Gia? Gai?

a
Hai 104 afl
49:16 ,34 80-6 43:3
8:11 0:13 G82
GF OO 12 1082.6

adruiniatretions (4)
60-20 616 624 8

airndalatrater (9) 44.12
fa Lt
00:11,14, 17,1023
Lid?

administrators (FF)
320 M44 W012 I
1,16 41:10 49:1,18
44 D120 4820
407,10, 18,20
476,19, 10 40;3
Stel, 17,20,22
Ald 12 5088.7, 16
S09 6016.11.06
O04, 15,24 61:5 63:2
634,00 facia 1820
Bir) L116 Gi h2, 10
BYU PSS FFs
614,923,248
07:2.6, 14, 1892
8 4,03, 10,90,24
726 14 10L8
15

adenlt (6) 108 O18
TH14 1200 Waka
130:18

adlredited (1) 128.23

adradtting (1) lz!

adopt (1) 13:16

iehimbrated (1) 6F:1

advance (3) 8215
1371414

advanced (6) 14:15
GRE 49 1618
11a

advancing (2) U4:
12d:

advantage (6) §2)13
108) 11010 1ithd2

adverse (2) 124 420

advidable (1) 28:1

advitor (1) 63:8

alfates (3) 45:16 470
10025.

affert (4) 31615 Tho
Th?

affected (6) 19:10 11;10
P2320 TH, 08 1094

aforesaid (2) 7016
Ge Li

afraid (0) 6:21 15:6
Th20 18:10 23:49
Tl 4114

after (13) 0:22 14:14
18:10,22 dar] BD
G10 7210 P2096
BG HG Od

gain (22) 4:11,14
1625 31:15,10 2816
271A IB Wa

 

$13 65:1 Sao
G022 24 2.20 65,0
0:18 81:25 193149
indo

againat (17) O28 146
aiit 14)Lh 3bh1
3Gc22 4040 $0012 82-2
Soa de Bib? 62h
S410, 02.0520 oa?
8:7 87:25 OF 10,24
POLO 150,25
103:4 LOR 14 L1b8,1p
Iie 121)h

agent (1) 11a28

ago (3) 129 Bhd?
12h

agron (5) S14 127.24
W928 Lai

agroad (7) thro 224
82 4417 69/10
00:6,13

agreement (22) G20,20
S08 204 A4( 16 AT 2B
02:75,25 64;2,26
64:1,17 65:10,14
O6:0,15,17 Mie
Oe? 9 Gi; VALS, ab
100-8 113:20,99,22
A2B8 1S

agenan (1) Of) 16

ah (4) 63:16 7212
73:2 14

ahand (3) 1023 1915
Gah

alos (3) 30;1 20:18
AG5

albalt (2) 15ii4 Lad

allve (3) 20,25 Lo
122:34

allegation (14) O0;23
120 12402 Va?
179;1,4,0) 14,270,200
10:6, 10,23

allegauone (0) 114,07
MoPa 2 O21 dayo
L104 134:15,24

allegad (1) 123-22

allave (12) 17102 BF
M24 7429 PRL
OF Lh23 12420
126 12810 182

allowed (O) L702)
Fala TH10 HF/12
hae

allevavling (2) 174,10

allows (2) Gig 1070

almieat (4) 19:6 23;14
Ths

alone (2) 6124 LOGIE

alraady (10) 1r71 2120
5 Al 40:24 $4.95
T8241 Poh Bhd
Mis

tales (23) 1:94 12)10
18:6,0 1:1) 24:25
2719 207 Fe 34S
S06 M22 4129 614
7h Ta21 865 804
1h? LOG:T LLd6
Livia Lb

altornative (1) 98:1

aleheougts (15) 26:12
S82) 36 aos

 

$216 a7)? SG

BOL Oh Pa?

TE id 08:10 1305

V8 Takia
always (3) Tig bie

aie
arnvondd (9) 7:19 16:0

110: 18 eh2,3
arraprviie dd (1) 0h); 16
amondmont (4) (21

Lidia Lee? 1h?
ariaredmnarita (4)

VG LO20 2et
amicable (1) 44
amongal (2) 107.258

1084
amount (17) 524

S47 .20 S84 621

Ofte 63,15 G4

Ok W268 1T

104:3,3,17 100;16,16
foun tod (2) 2129
amoimis (3) 260

104;10 174,30
analogive (1) 112:6
wnalagens (1) 91:22
analogy (1) 28
anuewr (2) 6; 10 Asti
onlmated (1) 120-7
sanounced (A) lil

4710 S02 40718
Armed in cero t (1) Bas
announcements (1)

Abi?
anomalous (1) G:11
another (7) 49:12

7h 8211 1030

114)16 124;20
nme (7) 34:19 49:25

47 8 Ga:20 Olid lead

V2h)24
anaware (3) 36:1 O70

Loo
anybody (1) 1200
anyone (1) 20:13
anything (7) 11:16

2020 202 0:3 44-17

42h APiuh
anyway (4) 354 718

Tad Fea
apart (1) 76:3
apparent (0) 1h Bo) io

La? WALT V2

130:1,4,1424
apparantly (2) 3025

aac
appoal (15) 2:6 148

17:3 G1 7,10,22

Rhee ee O28 M5

1074 Wb}

11181414
appealed (2) B29,14
appear (7) U6,7 6:3

1:5 BUG td 12

12413
appeared (3) Tit 24:3

124122
appears (0) 1s

24:10, 08 340,11

O29 AYO 1004 LF
appilbccatels (1) 2M) 2
applicant (2) 25:8 TAG
application (189) 1:4

fp plications (22) 4.10

applied (4) 16:6 28:24
applies (4) 224 dae

apply (8) 4:3,6 81:5

opplying (3) 245 ALF

Apmoint (1) Sito
pppeointadd (4) 110010

appaintmant (3) 11:1

approach (10) 210

appromchad (3) 5:2

appropiate (1) 92122
approgelate (13) 14:4

fppropelately (1) 46:1
approval (@) 714 403.13

approwo (3) 502,24
approved (2) 65:11,15
april (4) 25 BFL Oh

srbliral (2) 128:12,20
brbltrated (1) BY2

 

HG 219,144,148

A AL2 92 Ohh
#7068, 07,100,209, 95
S102 Lek 1b
LLG 1410 idi34
VLL LG 1a 122
32:8,16 94:7,17
34:18,21 3848 6424
SAL2O21 GL 2h wht
GPL? 69:4,16

arbitration (90) 1:25
tub 2.724
4:3,7,9,15,16,03,28
hee 824
OS. 1 1707,18
eae eh is es)
Masa? 18:21,25
hes ,32 10:3,4
M1022 2OG 70/10
96:19 4726 A788

708, 10,101,135, 15,15, 18, 10, 224811,14 90:10

TALLY POL 22 The
TH? ThA
O:1,4,8,10,21,21,98
82:5,4,60,28
7101017

West, 10, 20

4:0, 10,197,189

BP28, 22,23

OTD 2 2h eae
Ho O24 94-12
DS/1B, 23 O602,4,8,11
103:6, 8,13

TOA, 4,05, 0% Obs?
106:10,17,24 160-17
DLL2S Whi Lhe
LL Ti4, 06, 96, 23,29
110; 10,14,21,23
11:0, 16, 14,15,15,16
T2016 Phe

T22;6, 10 12hh Lela
154:5,17

BiG P4240 Oe
Orda Ld 1S 172
Sa:18 $4:5,18, 10,24
O02 TRIG 10k 25
204)6 134,29
B16 O18

BHAI 1261

P21 aH? OOS
LiL?

1ig23

asa, 34
0024 LPL

Bal) 84:12 8F-4,6
BOLLIS WLLL
ihILlh

Bod Ld

2724 A610 fac?
BG: 14.90 10790

Wei 22 Lee Who
V4:17 127;2

ak

ey

 

SO 10,21 22
8713.45.11, 16,17
S8:22 60-6,17,18
G12) 6293,34 od5
Gh 60.20 70
#10 Fac FEIT
B41 O20 B10
80:8, 18 95/6,8, 16,10
Gh16 D221 Gti
94;4,19 LO1L
LOG: 13,14 Loris
LUG) LG LG?
LAGS 12112
122:2L 1316
arbitrations (3) 104
baie UH?
arbitratar (3) 04:23
134:14,17
nebitratarm (1B) 10
O17 MOG Liza
325 TL his
60:18 64:6 Goi Paya
Th? U1 La
12h3h 1203,6,8
ious (9) S429 11105
i220
argued (2) G6r22 1024
argument (29) 24 6:3
S2)10,21 501314
b46 PI Tet
P12 WF May
BS? R624 BP: 2, 14
BOA 106% 100,13
VDL 107 Le La
116-30 117;12 12133
arpimanté (4) 780
O56 12168 ik?
Wiha
orieo (1) 127,19
frlalrig (2) GO:19 88:3
aroge (1) 1016
arcane (2) V14 42:17
arrangemant (8) 37:0
S900 &id Bisa
1g)
arrangemants (4) 40:10
025 GGL Pid
aerlve (1) ora
article (3) 271 1710
a1
wtleulebed (1) 12716
aside (46) 9/18 4:1)
17,20 FF 118
38:14 40-8 7931
Bon? 421
W119, 4, 1424.22
63:3,8,14,16 8b, 17
BPO BG? G1 ,4,11
POTS C2126 G4) 4,10
104:8 13 10016
107:2,8,7 10813
LOG 11721 LGD

 

127:6.0 12416

aah (8) 2/22 9200
71 62 0
F121 910

maka (4) 30:10 Abia
fveth OF

ouking (3) 40-17 73:10
iid

ashe (3) 241) 720
WL1z

aspect (2) 20:1 82:4

aapaeta (1) 118

aaparshona (1) 67122

aumartions (2) 42:4
OF ia

meeeas (1) 12919

nusasegd (1) 54:2)

inant (3) 2:20
Th1G WOK dd

napat (0) Wy? az14
Aa 17,22 S18 SOcii
SF:8 Gb:@

anata (27) 2a Bak
M607 43;10 B41 1,08
S64 18 663,80 2
O7:10 6B:8,03,10
FOL FO BAO28 PP
‘O5:,16,22
102:20,23,28 10:2

alan (6) 9215 G6 )17
ALGd2 ahaa

aaakitaneo (1) 20:11

asalsted (1) 72:3

paaketing (1) 20,18

aueoclated (1) 154

bakurnptiem (1) 84:21

iadufed (1) 21

attaches (1) 29,4

attompe (17) 14:10
1G:19.21 1b 181,10
S18 OP OIL
MARSL 23 VLD
Lid: 614 124
124.16

attempilng (1) [E17

attompis (4) 21/1 47:21
124:10,11

attonthan (1) Fa?

attitude (1) T2114

auguet (3) 10:92
dasa id

authoritios (15) Sct
210 Phi 24:30 ith13
S628 60:2,10 M410
Ohi? Dditd LOB
dizih DiGi

mu tlvority (Wy 22:8
24:13,10 63-4
B410,14 10724 Li?

automatic (4)
82;19,19,03 110-5

hitomatienliy (1)
Loni?

ove (1) 6

awalabblity (2) 181
12G24

available (4) 10:10,12
8:10 S032

wanna (1) 58-18

aeokd (1) 5212

await (1) O11

awaited (1) 4i:15

award (116) 120,24

 

 

Aiaue 9 Intarnatians!

traageeiate Mase) Ae
september #8691 :19-cvOS6fSN/SB  "BOCUheHtss!2* Pay TOBMG PHYe"ss of 47

Day 1

 

21,620 3:20 4:2,25
18 8:5,12 90 1418
Vi) 2000 1228
PIA 31 242) 36,18
B18, 22,23 9912
34:99,24 0 L4 4025
SRLS LT SLO 18
O23 hia SA 16
60/16,19 649,10
OM) 37,24 9,108,239
T2100 F312 FSF
7:13.26 80:10
B10,8,8.10,08 82118
:4,11,16 fed
BS:5.20 OF:22 08,11
QOUOT 12.0010 O14
OSLO ATL 24,20
94:2,4,8, 13,20 8,11
OM? 1o21F
1Ori7 16,1921
10014, 16,22
100:10,25 1102
{Lind
VLG 2 A,7 12.16.18
117:4,5,35 11016
PG 4G
1220.25

awardee! (5) 80;17,29
B4:10 104:10,12

awards (4) 420 Bo2o
O1iG 108,70

aware (4) 475 84:10
OO:15

avery (8) 4201418 4036
1059 12611

ee

fi (2) 2410/15

hack (26) 414 7,8
14:18 20:18 33)0,0,98
S01 970 ais1§ 42:10
495 41828 ah)
AMG AGL 12 O16
G18 Bard Pia
BLAS 121 TA

background (5) 16
Sa9 GF Ll Lakaa
126;10

nehwardas (1) 64:20

fad (2) OSG 12718

halence (6) 25:15,22
Boi 278 31:7 Sa
Vite? Libis

bonk (2) 61:19 oto

bankers (1) 2:11

bar (1) 31:16

barking: (1) S810

base (1) Sa10

based (12) 11:3 73-8
Thilo #0 8415
LS bor L478
LiS-8 L162

hoses (1) 05:1

haga (20) 4) 14 Ba
WHY bait 20 Mie)
48:22 83:8, 18 86:36
Siig GR? Phd Bis
20 03:0, 18 OF
100; 20 100517 1O4;20
167:6,22 11210
VAP VSG 12a
122) 190) 16

blo (2) 30018 6810

 

boar (1) 64:4

bacania (1) 00:14

bacome (2) 12016
171;2

bocames (2) 4:5 26,25

bofare (31) fd 14,91
L220 LB 2028
31:31,99 4929 46
ah il 406 816
SO L124 OGL
76:10 FAG Od Bah
B56 Ofeb OAS OF
Libiit fidsil
L211 924
120:25

taggly (1) Léa

beginnings (5) 99,0
12h AO;7 GO: 16

begun (1) 10:16

behalf (4) S002] o.12
Hed 12g

olaviour (1) 4:10

hebind (4) 19.25 404
10018 Lome

being (37) 6:21 05
14:13 1819 20:18
id 7 O04
427 U8 AG? Abe 7, 20
a6c7 47:31 411
H1:12 493 G62 Gh
84,9 09124 96,8 Gh
O27 1a 1002)
114-7 114: 190;
122:6 1399 Laid
La6)a P2016

bolinwe (0) 37:9,15
41:16 425,01 15001

heliewing (1) 12003

alow (2) G4: 12013

benofleinlly (1) ab:4

banoflelary (1) 00:2

banal, (12) 241 WF
40:11 40614 46:10
4h AL ied 4 oo
1O5)11 1183

benefiting (2) 40041
Alte

banefita (0) 20:7 34:15
40.0 50:14 716
Lint

bormudan (1) 3¢cLu

boat (11) 4015 44.94
468,10 S26 A207
63,17 6:14 76:13
L30:7,20

borer (2) 2:11 219

boiwoon (36) li? 018
if 17;10,34 2118
2224 SFG 10 Bid
37/5 6:8 B23 54:3
BOT 27 20,24 Ph
Ghd IOF:1F 1oh-a
Vdd D1da 12 badd
aa

boyond (2) 1012?
10412

bias (16) Uh:4 30010
1202 LIN2L.28 1242
12017 130-2,5,35
1500; 1,4,6,10,19,24

idaaed (fh) 129120, 99.29
140;5,17

billian (3) 6828

 

O12, L6

binaling (6) 36:6
AS: 10.04 A705 60
ahd

bit (1) 04:2

blocks (2) 4i:6 4B;24

bales (1) 10

ballad (1) 77.11

hana (3) 36:25 66:18
fo3

bonnant (1) foes

book (2) 00;11 11:18

bowrow (2) 76:6,9

both (11) fi Lal?
Ah 2z S44 Oh 60;0
TE) G28 90:21
10 18,36

hotharing (1) U4

hottie (1) 49:2

bottom (6) 025 14:14
100,14 BB OG

teuned (2) My 22 1 Diy A

oye (1) G22

rene (2) G10 741

brenk (10) 2721 42112
409 40:18 ano PPT
114:31,25 1144

bribed (1) 72:7

bribary (16) 212 ae24
BaF 30-39 S14
Shed Fi
F214,18,16,01 7a
fala F319

bribing (1) 36:25

brhof (6) Gl4 idee
S016 fil? 1008
Lake

belefly (12) 8:20 B46
1233 1423 Sho
BLS W074 Oooh
Wd? 113;6 121:24

beling (10) 28 12:0
i ae
69:25 10316 11d14
Lida

belinging (5) 22:1 2049
M2) 41:11 Warde

brings (2) 31:21 106;16

tnd (2) 52:5 S11

loko (1) POc13

brewiaght (20) U:12
10/10, 20,25 11:29,25
1210 16 S208 0a: 19
O12 BA 12 G7i20
10:10 100 1086.19
138 12012,19

hrower (0) VL
118

lbeuah (1) $4011

beyan (10) 9:19 60:29
Bind 18 ahd 23 Bay?
Tira 11610 117/21

bryoria (0) 412 7217
TO? S0r1d 81/29 8:3

beage (100) 17.20
6:12,17,20,25
01,15, 18,04
10, 10,01, 13,18
11:7,13.23 121221
Laid. 24 19:6,13,14
16:89, 14,22 1F12 45
191, 07,18 25,0
20:30

 

44,13, 03, 15,23
4:4,8,14,14,30
9:9,10,19,92,47, 18,24
D222 B21 aie
40:14 41ch 44;14,20
48-32 40 AP 744
AGL a ALO? BOL?
GL 10,14 618 fai
ST 2F So
GM27, 12,259,259 634
03/482) tel 2919
OF LF 720,91,98
723,87 Gh:28 G7:18
O86 1053.4
TORTI? La
Lad 1207 12404
1213

‘hegre (20) PLAID
09,22 G4 15110 19
S425 34:6 36,17
S81 ,22 461 AB
40/13, 17 639,24
$4:10 80-14 bach
1225

biilget (2) HO) oF

bundlo (27) 0 19:2,4
207 20 oaeo St
S14 D716 Did LY
AQ) Alid WP bare
Pls FO: M4;11,17
$2 102,10 11010
Lit dori
Lara

bundies (1) 30:12

lusinasarnan (1) Pil

bay (1) 20011

buying (1) M7

—

@ (3) 37:2 7hi16,14

cml (2) POi2d Ler o

called (8) 20:21
S618 24 47:5 Poa

ally (2) 88:20 11323

como (7) 1250 178
36:4 6014 F412
112:19 121;

cancel (1) i206

concelathon (1) GOpd

eannat (12) 2:71 4920
ah Tit 42 4 oe21
998 O40) D525 aFa
134 1h

eant (13) 24:7 64-4
G24 Bd Ohh
2/219 04/16 D1
T21:11,16 14910 1934

capable (3) 10024
VLG Ladd

enro (1) 2714

coroful (1) 13:14

camry (2) 90021

carrying (1) 0015
UOO:17 105:21

epeos (7) 21239
20:22 22 Fd $28
rao

eooh (1) 1024

coat (2) Weide

couse (5) Gare 745
40,10 1266

enuses (4) 107;10
Lea BG Lado?

 

epull (1) 27:0

conse (1) BO: 14

contre (Lp Tho

cortaln (4) 818 114
fll G01

cortifbod (1) 14,10

chalga (2) 2:14.01

chale (1) lade

chaleman (3) 11;2,12,18

challange (TO) 1:20 228
#91? Loto
Why 116,22, 26
12:1,19,36 19:6,8,0
ALL 6 19 22:2,6,19
2h 272) 20/4013
40:6 S110 24.4
S418, 20,23 9:8
SOTO GLi0,0 534
SAG 7 O29 Trl
THES G17 Ha4
BSF 821014 GGL
S21 ,29 O5/5.16
108; 10,21
407/13,14,93
108) 11,22 10:6,19
VLA, 122 Leet
193)4 124015 124-4,0

challanged (1) 60-25

challanges (26)
10;10,22,28 1145.0
18 21:3 26:31 27110
209 Osi $id
Lott Le Loe
1123;20 1178
LiG:2 22 14:15, 18
L210 Lk

challenging (1) 109;2

chance (3) li4
m1 17

change (0) 7/11 12
40;24 47-3 O31,23
107.0 127

changed (5) 20:13 3210
4017 Ah 126/15

changes (2) 120,30
12018

ehanglng (3) 40/18
104;11,26

charsctorlaation (1)
agih

characterised (1) 20/4

charactoriaing (1) 13:22

chorga (3) 96:20 74:23
v4

changed (2) 3018 6100

charges (1) 34:2

charging (2) 46:4 54:8

charles (3) W211
12:10

chartered (1) 61:19

elwistaphar (3) 12:25
14)0,12

clcumnatance (1) 107;

Chreumatances (13)
fhid Ga 6 G10 Pao
OT 2a Otis
OF: 18,22 10422 114
imi? 12a

citation (1) 2018

eltog (1) 22;10

eleing (1) 23:10

Claimant (8) 65:10 6:2
POUL POLS Va

 

Mids ih

Claimants (2) 2f:2h
Ot:

claimed (2) 4020 7718

claims (22) 27 4\16
40-0 40:38 80-93,10
Gila 62:5 6012
P12 GE Go
97:14,20,24 aie
160/4,4,10,15

olorifiee (1) 12011

clovka (3) 1225 14012

Claselc: (1) 130;3

elauwe (1) O11

Clowe (15) 1914,9,25
SOO 2hokF 20rd
44158 B22 $324
6L2d a2 LL?
Lid 12a Lae

slonely (T) $420 30:23
40:6 89:25 10125
1oh24 126

chante (12) 1:10 eo
G16 7:18 16 Gre
105:18,28 1064.6
1108 124/16

élosa (3) 36:19 09,6
1iv-24

closed (1) 16/23

closely (4) M22 4019
48/32 81:19

elaslng (2) 16:22 TF?

comdminiateator (1)
O82

eoorbitraterd (2) 1279
haga

code (1) 019

cohon (14) 41:18,20
4201318 09627
A510 HOLS Obed
Goh GG) OF-22
10425

cohone (2) 4210 Ott

cahorert (1) La iG

enin (1) 11710

come (30) 310 S21
Fig. BG 22129 2as8
20:32 30 170 40,92
41:15 43:6,95 88:3
GS Thitd Tok he
PRS Hoyt BG 12
IDG; 10,19 VL 24
14:18 119:33
MATAR 1822 1 B28
Avia Wie? Veh

comes (8) 1301 Amel?
Tae Pa PO
LOD? 10H 1Beio
124d

comfort (1) 4:3

eornfortable (1) 24:5

cormlng (9) 20.6 92.25
Sa:10 10 44h
45:16 882 WFO 1004

cormanced (2) utd
Heh

commant (2) fia2
Tab

comments (2) 1H 13
32:36

commercial (9) 13:01
Sie Tha

commmltied (1) 4.20

 

donmon (5) 226
2b 16,18 27/4 65
commonly (1) 66-14
companies (6) 33:14
Md) 97/213 1005.6
company (30) 20m
20:24 90:3 $0:24,25
SFG? Adib 4B li
ht? HT Le
50:4,9,10,10,25
506 19,21
BRL LS G2i22
64:16 Bild GTi 1L,19
BRi2 Paid Ta da
BO) OBL? 102)0
cormpanys (1) 1619
comparatively (3)
EAD Lepied
cormpare (1) 10617
comparad (1) 16:6
comparisan (1) 64:16
complabit (1) 100.6
complainis (4) 1109
92-359 OF: 14 1939
Com plate (2) 10:4
19019
completely (H) 1
18:7 38:1 Gosh 64-0
10648 Li124,25
coenply (1) Lai?
comprahansiva (1)
enit
compromised (1) 45:2
conceal (1) 21:16
concealment (1) 7l:22
concept (3) Beit
1083.7
concern (8) 40:7 47)
61:31 125:16,17
concerned (0) S24 Ay Lh
20:6 IHG) th
105:15 141-33
foncoma (1) d6:5
conmemion (71) IB 2h
99:9 44:29 401,31
6:35 47:10 60:2
1OG19 Loi
concessions (0)
0)10,71,33,24 37
48:9 488 Oil
eonihide (3) 63:2 1205
Lani?
concluding (1) L;19
conclusion (5) 17,14
20/16 TH/13 1919
conclusions (1) 1b?)
coma (3) Wd 71:25
Tht
condition (22)
22:1,4,10,35 89:11
GO: 7,25 6G:38 91:6
W21) Phi2,4,7
VOU L244 WA
18:18 112;4,6,14
1190/3, 10
condithonal (2) Ghi20
a2 14
conditions (8) 7:18 &F
PO WE FO Ph
eonduchve (1) 4410
eonduct (15) 14:10
143 2016 S27
Seed 28 Biel Sek

 

 

Oeaiie F labarastran al

francerinte Marnie? ears
september £9491 -19-cVOBSFONSB "HOC UAHE Bat2 8 PAY TOLeBMiCn@aYAa"BO Of 47

Day 1

 

§6:15 60/8 66:15

OTHE 1212 12619
coniciod (2) Lis

B24
conference (1) 114
conlidence (1) 6410
confidential (1) 218
conlidantialliy (2) 4:24

dO: i4
conten (5) 14/19 24h

1; 14 0; 17,20
eanlirmad (2) 44:18

80.2
conjanction (1) 70)15
connect (1) 120-4
connocted (3) 37:4

Atl) Oah
connection (2) 10015

102:16
commcions (1) 14118
consaat (11) 1h, 16

124 14:4,17 0

17:19,22 74) 90016
consented (2) 160

1h
conmmquonee (1) 124
consequences (1)

1 LS
consequential (1) 107-4
eonelder (6) 16:24 17:8

O13 Bla 2h

12G)16
considerable (1) 07/15
conddenatian (4) iid

16/25 Bf 14
considerations (1)

137310
conilderdng (1) 243
considers (1) 2:17
consistent (4) 0:2

46:3, 80:23
consistantly (2) 96/9

1a
conatituea (1) 1614
eoratititlan (1) 12i6
conairainte (3) iid

14:18 19917
construction (1) 4:11
contact (1) 26
contacks (1) 72:2
contemplated (2) 66:18

12h: F
contareplaves (2) 87174

IME 10
contemplating (1)

BR
contemptiaialy (1)

87:26
contend (2) 4:18 8:14
conte (4) 2009 27k?

12414 12h ih
contoxt (30) 14:1 20:14

26:0 204 D90G Feb

S213 THT Peo BL

LO0;2 412/19 110;21

120;12,18 121:3,3

179:6,0 12417 1ana2

12 OR Lae

12;1,16 120;1

1342.3
contexts (L) 1245
contingont (2) 94:14

46:10

 

continun (1) 40

continued (1) 32:7

conten (1) G12

continuing (2) 412 64h.

contre (12) 10:15
44:0 DO:? Ai? aio
O25 90) 19,24
143,819 40

contraction (2) Fe:20
‘4

contrary (4) 516 Wit
201 878

contrast (8) 17:10
20128 O21 1oNsL
112:10

control (21) ail 47-0
GO) G13, 44, 16
he? beta Both
6018 6 11,14,24
OL23,25 G46 GBF
Ofo24 O7)1 102%
118;16

controllord (1) 04:13

conmreanberom (1) 110:h8

comevanbort (3) 40:12
11d:95,34

convention (3) Fai
21h Lai

conventional (1) 11014

corwert (1) 1408

conviction (1) ite?

cooks (4) 22:01,10 219
fhl4

fooporta (1) S721

corp (1) O01

cornect (7) G016 G8
63:19 64:40 Mi-1
B11 11h:25

corraspondonce (2)
1:14 W2thla

corrupt (1) 710

corripulon (14)
112 LL aot
D924 9403 hid 78
POOL PHL Pag
Til

enat (3) 10d 0444

codte (40) 2:14 a1
142.3 Lot 210
219
9,6, 7,15, 07.22
S18 M21 6o)14,29
P16, 16,1022 768
T7108 FO RG TH 12
108; 10, 14,186,235
104.6,13, 14, 14,19
106i? Wed Dee
1210

counsel (2) Gic14
ig2i6

coins (8) 1d
78:6,19 106;3,4

countorpartien (1)
oi?

counterstrike (1) 07)22

country (1) 86.8

coils (I) D4 12420
12825

courage (1) 124;

Courea (99) 6:16 G2
1516 Lob 2a
FOIE BAF 34/12
FF10,11 dah 84:12

 

Gs LE Grd 22 Get
4:13 WB F2:12,22
Tha 74) 7558
BI AG SL Bae? Bo
4:5,6 060 10;11
10821 1404 1116
1129 Lett 12B2
12;0

courte (17) 2:11 he
SO: LF SUF 82h
S419 G68 OO) 7,12
O14 98;3,4,8 10417?
Via? 1194 Lada?

cover (1) Ibi?

covered (1) 4724

tor (24) 3:1,11 8:11
TO0,24 Hi) 116
He 23 04) 19,23 BOF
O7:3,16,20,74
110: 14,18 Lis12
VRS AL Lie Ad
V6i21,21

roman (1) 40:18

era (1) 1932

crontes (3) 222,17 273

cramticn (1) 2:4

efeddonta (1) 66:4

credible (1) 82:2

creditor (3) 49)71 Of)
1104

erdiiters (16) 215
42:16 4h 72 4a
AGL Sled 82\0,0
5P12,15 §0:4.4 6212
OF 20 Foiba 1OG)0)
Vitis

eriminal (4) 16:7 17:24
6:22 Yaa

Getora (1) S290

cnltigal (1) War

criti (4) 125.6
dae) (26h 12718

crags (1) 3010

croasod (1) 4710

Eroitieminiaticn (1)
iia

crocoxanine (1) Lipa

enoclal (1) 40:8

Curlal (1) 112,18

carlous (1) 13

currant (J) 2) S49
ofa

currently (2) 1:15 46:25

cut (2) 114d ib

—__1__.

doc (1) 24:20

dintem (1) 118

damages (3) 10105.71
131;7

dancing (Lp) 22-22

dangar (1) 1300

date (0) 40/14 Bh\4,5,24
OerL,a, LO 12s

datos (1) 18:4

david (3) 28 16 Lao

day (4) Fol S024 471
foi8

days (2) Poo BiB

da (3) 11)19 1919 Bad

doal (40) 14:25 30,5
S28 3:19
SOA 2.00.22 ddd

 

462 6,9, 10, 01,24
46:7 ,14,19,22,24
afi 46:29 40-10
Bi? SAc20 520 G06
O70 Od Fld 710
7H: 662295 00:18
D5i2.22 OIG 1040
LOG FUG Abb La?
121:6,22 1918
dealing (12) 2:18 6:
SO28 GO? Fab O22
O41 G198.95 Odea
L041 140:F
dealings (1) 72:2
dome (2) 297 La
dealt (4) 10:10 FO:2
1128 128
debate (4) WL) 2005
26;11 OGM
dabe (5) G110 04:11
1081.4 11306
debtor (2) 009 L156
debts (1) 1055
dacodes (1) 65:22
dacoptbons (1) 205
docida (5) 2019 311
GécF1 O18 153;1
doclded (5) lad Lar
ALI Wid Lod
decides (2) 62;10 02:1
deciding (1) Hea
dochion (27) 16,23,23
201) GOth Ahiae
P21F,10,21 Ta:34
7Hil6,16 Bid
B029,.24 GL8 G22
LO DLL? Vad
Labo i2hig
L192 10) 14
docthoninak lrg (1)
Lia¥
docklon (7) Lori
LAO Bhd BS BG
What Laps
dochsive (1) 42:3
daaply (2) bODa24
defective (1) Get
defendant (0) 79:10
63,10 90:22,13,14
O16 12h
defendants (1) 127/26
dofinition (1) 3h 25
dolny (1) $8:8
dolaya (1) 20
dolated (1) 124/10
doletion (1) 120;4
deliberate (1) Tize
doliteermtely {1} 101) L7
dolibbaraiing (1) 60:19
doliberation (1) 16:2
deliberations (2) 16:25
oar
dolighted (1) 12210
ddollnquancy (1) 20:5
doliverad (1) 110, 24
dalving (1) 4/14
domonatrabe (2) 25:5
116132
danled (2) Sl6 11120
depand (1) 19:10
depended (1) 18/12
dapinding (1) 1925
deployed (1) 12412

 

deposit (1) es

deponite (2) 60.14 7O;1

doprive (2) L104 1128

doriving (1) 4:0

describe (L) OM 14

deseribod (4) 2:12 04
A018 12720

ddoaoription (1) OF

dowlge (1) 24:24

doibrad (1) 1485

doaplte (3) 3626 TR40
1Ohit

dotill (3) 64:14 71:6
on

dotalla (0) 421 G90
arp

determination (3) 1:16
e6 Iho

dotormingd (6) 029
32:10 36:0 44:95 846
O25 1115.10

detonminga (1) 11018

dotrinvant (2) 92:06
8h

develop (2) 0/22 16017

developed (1) 120/15

dovelopriont (1) 62:14

developrvnnta (1) 4030

diamond (2) o1)14,47

diary (1) 1024

disint (10) 46:14 87:24
O27 G72 G12, 14.22
Phi? LVGd LMGed

die (1) 6b

differance (12) 17:24
22124 Fol Parl
Lou, T Lake, 10
11710 110-9,12
13h:

difercn ows (2) 20.23.25

differant (16) 15:7
18-3,5 23:17
20:15,20,01 Phra
30;2 M14 18 Ae
6419 (belt Liao
120:13

differently (2) 30:24
110) 34

dificult (0) 16:t0,20
20:14 34/38 34q10
D643 8418 10212

diMicultiva (1) 107 L0

di Mentty (2) 45:1 811
iOkG

diligence (4) 36:1 394
aor?

dinvinigh (2) 25:15
226

dimininhod (1) 2474

timinishos (2) 2200
mie?

diminishing (2) 26)
2710 434

dlinminution (3) 31:6,8
Bi?

dlvacthon (1) 7012

directicrn (1) ltt

directly (6) 87:18 60:12
PH 2498 FD

director (1) 12416

directors (7) 35:11 37:4
417 G1i22,24
Wid.

 

diagime (1) 7216

disapproval (2) 145]
168: 18

dliehorge (Lj) Cha

disclaim (1) hin 1a

dinclosod (1) 126;6

disclosure (1) 12a

digareta (1) 8842

discrotion (8) 2)5,7 1%
10:8 24:7 31:14 4738
Lidia

discrotionary (7) 20:7
Lisa

ilisearssedl (1) 1:22

discwasion (4) 100,3,7
Lara Wind

discunsians (1) 47:10

didhonost (3) 113
Teh Oh?

dishonantly (1) 78:1

dhitwnaity (10)
SRPOj0e Sh 14 40. Ld
TH I8 PLT
T4:30,24 18:3

diipodal (2) 5:7 o8:22

dispose (L) 002

disposed (0) 00:6,0,20
B28 63:1 GP:25 M22
17h

disposition (2) Fir1)
106:;35

dlaputa (15) 20.17
Prb02 1210 14h
Thif 2019 Ih 44,7
4$3)11 OF:17 B11
i25:24

dispated (1) 167120

disputes (1) 12822

disrupthon (1) 14:16

dlaipate (3) 598,23
and

Ginsipated (5) S736
64-8,11,16,24

dissipating (2) 2hi2
al?

dlunlpation (25) 24:1
220,28 26:90, 12,13
2007 27/10 F160
3215 4 410,10
SAG Seid ahah
OBS F128 Fad
Tid

distance (1) 49)19

diatinetian (3) 27:6
hb OT) 16

adinguilehing (1) Sirk?

distracted (1) 30:11

dlawihiited (2) 4:19
Beiie

wenn (1) My 12

ivi (1) 18

aj (1) 10

docanint (4) 47:7
62:71 114015

documenta (2) 10:8
Sh10

doon (34) 93,8 1:2 21:4
P2248 3a: 36 9214
dah dah abd
ATF SOG GATT
66:15 70:28 T4)28
THiB,B Tos? GeO Bit
Ps PF LOS

 

AGP AS LVALY 12005
1a) 12,1406, 16
donant (14) 400
42:3,11,16 88:16 G44
OB ILS PH THT
M412 LG 1200
doling (6) 29; 11,20 40:2
Pl 606 1710
dora (4) 121 220
El oo
domeoatic (1) 110
dona (10) 367 40)
40) 1,20,21 4th, 19
40:35 60:3, 10 87:23
GORE FO Oe 20
1020) 10h 1 Lif
dant (44) 18 7:2
11:16 20:18 22:25
Sah) Phe PAD
SHEE MLO Wark
97:10 41:12, 14,22
Pa 20,235,260
4010 4h? 4m20
47: 63:0 S14
64:20 7F:5 (Bid Ba?
Dit4 O00 LO?
TOA L432
124:10,21,28 128-21
L3G L 199:2
floor (2) 76 20021
deublocheck (1) 7)2
flout (4) 20:29 ho1?
BT 10a
down (0) 20/4 26:1
4L24 B34 AaPa2
PRY
de (5) 1:0 LhiG,10,4
1220
draft (7) 4413 87:10
Bob 1130 125824
Tho
drafting (1) L20)17
drattaman (1) 130:14
dime (2) 275 O07
drawdown (1) 8hS
drowdownes (1) 50:4
dritwh (2) 23,0,9
deop (1) 1210
dropped (5) 11022
1218,8 123/10,
dine (25) 10:21 16-18
S6;0 0 404 412
80y11 4080 60-0
614,12 63:10 64:3,20
O02 G2:1820,28 PO?
TH)24 LAO V8 Lo
duplication (1) TH28
during (2) F2cL5 bhi
dutlos (2) b010 7o10
duty (2) 800 Lae

ee

oarilor (2) 9805 12008

early (1) O20

opalor (2) 32:4 §h)0

nally (1) 11:22

eony (1) 8:42

achows (1) 374

etonomic (1) 47:4

dor (7) 84:16 5:1
92 G2 Le
Mah Laval

adore (2) 91:97 i020

 

 

Onsue 7 Intarastianal

trancerinteMaaiie? ears
September & 80% -19-cVROBETSVSB HOCuheHt aslo Yaa OHM PAYA "O of 47

Day 1

 

educational (1) (2:8
aducatory (1) 1213
affect (8) 8:25 17-7
gO? dod aod
LOD 20 Lied 14a
affective (2) 40/1110
offectively (25) 10:5,15
O19 SP t4 42:90
4028 O16 G4
F250 FALL Fg
80/12 Bi 224
69/19 BO Hoa
Ob?) LT9 Liddy
121:10,10
aMiclonaby (1) iz
atilingg (1) 1:2
aight (2) G14 O7;19
alter (L1) 22 163
DPD 463 Gelb ed
OAT TMG 16 106;23
1218
ataniant (1) 12:10
slamonts (1) 40
clavate (1) 109:21
elie (3) 20:12 29:20
amid
oleqwehare (7) 12417
i386
aribadk (1) (isd
arnphianis (1) 24:20
anabie (1) 62:14
orcenirang ig (1) 40221
eee (10) 8:2 10022 ida
16 AT IL AG Hoh a4
88-38 BL b&21
TOUS TO 28 Boe 16
onded (2) 18020 4116
ondowsirg, (1) G14
aonforca (FO) 4:3 Tid
2a)02 2220 oho
20: M.22 S510 7910
82-:8,19 04:8,31
A680 8:19 gaa
OT GL? Ghz
1oH;19 109:9
113:3,11 116:2,12,19
124: L001
onforced (3) Fares
O23 Lon
enforcement (97) 1:22
210 216,17 23,04 dh
SL22008 G41 Hh
22:43:15 2711 202
Said S178 S21
OG D641 Sod
fic1O (:4 Bh 10,29
BY:24 G64 8:12,13
BOL0,25 12,4
DOG Ohya
106:30,34
167:2,6,0,13 100-12
Mod Lihid Wha
LQ? L201
133:9 125:5,14 135:1
enforcing (2) 22:5 02:13
engage (3) 7/1517
40;3
erigoged (3) 20:6 1.20
Thad?
aigaghig (1) 6) 12
angland (1) 90,19
ongllaly (7) 482 Baia
BO? 10.25 O14

 

ied dd
enough (5) 21h 426
P20 Faith 101108
anaura (1) f2:1
onter (2) 1125 Li?
antorgd (O) (10 7a)17
110:1,15,17,35
Lid 6.20 1260
ontering (2) 30). List
eatin (1) 44; 10
antirily (8) 218 OF
La16 aaa 2
Of16 Lag 122
ontitios (2) 36:21 100;9
antitiod (4) 4°04 Pa14
8718 Lah
antlty (6) Mi24 4g;f
Fii23 GH0,18,16
arihey (1) tid
anvlsage (1) 196
anvinaged (1) 04:11
orivininging (2) 03:16
at
wcyanlly (1) 12217
equates (1) Bf?
ipuluable (2) Sirti
Baht
equivalent (1) 5:14
erdenet (6) 22:11
2714, 16,93 2819.18
arronaously (1) 1217
error (2) 74:8 02:0
escape (1) 7h?
emcaped (1) 7H)G
oncrow (1) 10816
essonce (1) BS:14
aadentiatty (3) 020
L3E LY 1a
oatablishod (4) 21;11
BO: 8 112d bite
ostablahing (1) Fhobd
astimate (5) $221,243
6B 1024
collimated (1) FP20
ovaluating (1) 70
oven (16) 10:13 14)22
41:19 46:13 40:20
GH19 G88 P22
(44 WG O24
OG28 107j;L 1118
Lidia T2a:10
evant (15) 2:9 adda
VALE Dif LPeE Ln
S022 £2:10 $3:34
LOR MOS 129
VRMLF WIA
avants (5) 26:14 26;25
41:0 46:3 10013
overtival (1) S214
gvar (2) 16;4 40/10
avery (4) 24:14 Wat
10:31 Like
ovarything (7) iid
2820 39:14
90,0, 16,22 94:24
evidence (60) 198
L202) 163,20
17:5.8,6,11,14 30-14
27:25 Bail a6:i7
SB AL Al2d A260
401,71 400, 19,14
O33 4a, F HDI
Bid O26 63:1 Ges

 

68:16 OF Gi,
THETA S P1492
PPO PHD Piih
18:3 O18 1624
1OU:F Lod:28
1Ogc17,.19 iba hd
V2hyF4 LIB F102

avidanéas (1) Tt

ew ldavtial (1) Goi?

awldantinry (2) 12)
14:32

om (5) B1:15 B98 FOs1,2
118) 10

meacily (2) M022 1102

oauenple (12) 147,22
203 2b SS Ov
Gf FLL FA 17
03:6,16 1278;10

tcoodingly (1) 119:3

excoption (1) like

oxcouslem (2) 07/12 7 iA

oxchudling ¢2) 80:15
16:3

omchusles (1) Bh 1d

exculpate (3) 14)14,29
ra

exnuae (2) 714,18

ouncution (14) 611]
82:30 110-412
LLL:7 03,16 112:6,28
Lad 11GrG, 1617.21

oxerclen (7) 104 Mh1y
A3) 6125 76:10
This? Lahea

saorciaed (2) 969 1170

oxercining (1) 112)17

eahibite (4) 186,10,16
1060

axlst (1) 274

existance (19) 22:19
HB 2000,00 27:3,20
ShG D417 160
4$:14,18 815 125:0

orlating (2) G6:10 Ba: 18

oxpeat (1) Od

expected (1) M75

pxporianea (4) 82:4
56:0 O4:29

axporlancead (1) Ji

ompart (1) 16:15

on plinlinod (2) 128:14,22

én plaiia (2) BOI? 1S

oxplanation (4) Bhi
139/18 128;24,24

axploit (2) 8:21 48:4

exploiting (1) 48/20

axpouures (1) 2419

exprou (3) 01:23 02:18
O8)15

aeprocsed (1) G2)13

aaprously (7) 6614
65:13 M177 10a: 16
4i233,14

satempora (1) (3bnt0

extormive (3) 24:10
Soka

antonahyaly (2) 230
24

oxtont (9) 36:20
#1802 43:11 dey
2) OO)6 10226
Lon.

axtracting (2) 47:4

 

100; 18

antraordinary (1) O8:21

euteorvaly (3) 217,19
icra

aya (1) 10:18

——<——_——————

faoe (2) 194 L2h2h

faced (1) 49:22

facie (3) M1112 ofa

facilitios (1) 601i)

factow (2) 32:12

foctora (3) 26:14 32:3
Lisi

factual (1) Bird

fail (1) 101/17

failed (3) 32:10 93:0
H26

faite (2) 80)4 60h

failure (6) 49/10 G40
Looe 1915650

fale (3) 2 14 LT

fairly (4) 10:11 23:8
24:10 S16

fairnindad (1) 10

fall {1) L24:4

Foolish, (1) Go:3

Folie (1) LOM

falls (3) B22 1a
Llane

folan (2) 1714 354

familiar (1) 1608

Foemiarity (1) 67/10

family (L) 319

fone iful (1) 96.19

Vor (0) 2:29 Bh Meee
Waj22 47/19

farfotebiod (1) B1;12

arma (1) 1081

faut (2) 2hr] Alo

fastest (1) 40:14

Fant (1) 40:3

favour (0) 6.20 36.25
bef

funture (2) 184 Sas1F

february (6) 18:2 38:1
DO) aah? at 2a
Gif

fool (2) 1i:17 100;16

fons (6) 00:1 766,19
149

feat (1) 4g;t

fell (1) 02:8

fol (1) 27:24

Fetter (1) &i:18

fow (2) 83:14 11ieL4

(eho (2) 96:95 50:4

Vides (1) Bt 16

Hold (1) F412

Ngure (9) 82:25
610,24 Bas id
1017.41, 1,20

fiiad (3) 6:5 9:15 10:22

filing: (1) 54:6

final (12) 17:4 G8
F312 0102.29 84129
G8.d Ai-22 Gb: 11
Lise LBL? 12039

Mnplisation (2) 1h4a12

finality (1) 1:28

finally (16) 215 48
90.6,6,20 B4
OO 12817 Ody WDE

 

0:2 64:92 1116
12f:1

finance (2) ST21,24
a4

flooncem (1) b4:14

Mnoneint (9) 261,68
61/1]

And (3) 6:15 U6 Sat4

finding (1) 1943

Cadliga (10) 24 2622
270 Teh Ahhh
B10 PS LH O28
1OG239 100017

Finds (0) A122 Fide
TOF WALL 8O)2
118-24 LLG10 11016

fing (3) 2oei4 442

linger (1) 124

findsh (1) 40:6

Rirdshed (3) 40:14 Ph21
Foid

firm (1) 64:09

flea (1) S68

Hrat (00) 9:13,14,45
Mast? 1714 1s
21:37 20:5,0 31:31
M30 80:16, 25 4400
4016 G18 BH? fob
Firld 720 7 O28
O8:38 1007 16
2d 1d 148
116 1271.4

flratly (1) 24:16

fia (2) O7:2,6

Finaing (2) Lda

five (4) 9:24 10;0,19
2:23

(leaned (3) 13:8 ded
8519

(loge (1) 72008

Uti (4) 250 ae 28
a0

flaw (1) L1G Lo

ticking (1) 04:10

Way (14)
OO 218.6 M0 Gah
70;6,11,24,16,16,20,94
Tie

Oiptteg (1) 4912

flow (1) LIML

flowing (1) 324

focus (3) 27:18 are
foi i8

focised (3) 60:19 10077
13:23

follow (3) 31:14 62-17
Bhi2)

followed (1) B12

folowing (8) 77:10 85:8
866 99:9,5 ONS
Laie

fothowe (3) 06:14,20
iLL?

footnoted (1) OG iL

force (4) HOy 16 (2) 24
BY:1 00:10

forabe ding (1) 24:2

forangle (1) 1613

forosann (1) O17

forgery (1) 34:2

forgive (1) 10933

forgot (4) LIL? 19,21
iii?

 

dow (17) 4:47 Vi?
20 06:18 10111
LEGG Lad Lee F
W249 12h 10
139/10,14,16 1194

formed (9) 144)5,4,13

formalising (1) 6222

formality (1) 36:3

formed (1) 11:18

fowrnae (4) Lhe? O25
Thiaté 101

forma (1) 23-18

formidated (1) 1444

forwullanion (2) 27110
08:8

forth (1) Gb: 6

foition (2) LONI Wah

forward (11) dig?
415,24 00:1 6713
TiS, 42 Fo4 9514
Lai 12.13

found (14) U1? 19:11
S12, 20,23 Bas?

AQ d1 Thiet et
Tea t 2 Ta Pal?
TS12

foundation (4) 20
60h) oe Ft

favndations (1) 1194

four (2) 308,19

fourday (1) 5.0

fourth (2) 1022 Boo

foxton (8)
1:5,4,5,11,15,18 217
$119.20 7:5 13,1d apt
Wha? Wid 2a
23)19 24:1,0,16,25
248,195.19 27:3,13
SM 15.24 20112
AULA LTS Ata
SF:25 98:17
F015, 18 2
A023, 26
435, 7,11,24 44:70
a4 45:10 aha?
fib GFL FO POs
G520,71 OF\0,11
GH25 99.14,17
12,12 101:15,20
1)? 106,20, 22
123;1,3,14,17
124:10,78 120:1,11
1210 (Sh 8 1210
VE037 19, 19.23

framework (2) 0; 112:4

Freovilly (1) Foci

Froud (0) 34:8 GLLL
M420 Wy 1G20 Glia
103;12 117;10

freadulont (7) L016
2014 W209 Meh
FUR. 72113,20

fraudulontly (3) 10:17
1O26.

frow (3) 4:7 4028 96m

froezing (6) 25:10 26:6
SUBAY BS 16 1Ogd

Trach (2) 17/2.6

Frbervde (0) 116 2405
Sa23 T4344 11d
LiG19 Phe LLP e

felvoloie (1) 10108

feant {1} 74:28

 

Fults (4) Li? DG
17:4

Frudtrate (1) 32011

Frustration (5) 4224.22
40:10 rie 19107

ull (4) 4:4 102.38
iohiz2 W912

fully (2) ade 23

fun (1) S717

faved (9) 57/28
HA 22 2328 THD
:4,12,13,22

fundorsontel (0) 1724
1h2? 44:26 OG
11 Who
11810

fundarnontalty (1) 4-6

funded (4) 0e2) 81112
65:3 07:29

funder (4) Wvel Sf23
are2

funding (20) 49/2
Sii-1d $21 581
4:17 18 66:6,29
Fo 24 O19
75,18, 16, 18
18,24 1063,9

funda (3) S003 S20)
M25

furthor (16) 14;24 16:4
LT19 SF aa1
fa 7409 hd BP
O04 GL G4 2h Oily
11012, 14 110

furthermore (1) 0729

fitueo (7) AG24 6111
P20 GO 1?
10:10 123;4

ole

fame (1) 1413

fgavriat (1) 134.12

gathered (1) 7620

eountlnt (1) 17)12

gave (3) Ly PL
Limid

yeoreral (6) 21:9,19,24
25:2 2) 62:20

genarally (3) 66:16
1272 Laie

gantlorwan (1) 716

qoonge (1) 36:23

gee (17) dei 26-10 S714
4200 44 Lid dill
49:1 D2 Oh 123 67/9
70:28 O68 Liarl
128416 1260

gate (3) 1812 120071
Wahea

patel (6) 41:21
4ri2,)4 4:18 105.9
Ligigd

glwe (10) 90:12 49:24
SO:0,0 PALF Oa
MAD AAT V2
ta i74

given (12) W432 42.14
ARDS ateid ahd
oO GULL? LiL
108;19 139;9 191,30

ithves (4) Tasks o8c14
Lh ike

 

One 9 Intarastlaasl

¢rancerintefMacic? cars
september & F549 -19-cVHOSSTONSB "BOCUAE 312" PME TOLsBMig ma YyaNAL of 47

giving (9) 7:18 39:25
#2017 468 $16 Bia
90:12 20120 1141

ghobal (3) 1;98 4)23
a6

glowed (1) 20:29

glove (1) 199

goon (14) 414,15 10:17
166 20? 218
SF Ub GO 704
Th? O61 1008
1110 1208

golog (49) B,14 1432
16:17 20:3 23713,23
SA: D0 2aed 20
PH LB 2223 305
AAG Dd a0:

AL 18,23 421

AD: 18,22 Gi? Lo
46:10 4712.20 G41
Sad S10 dhe23,24
T1160 72:28 hia
B2517 Goi tod)
101)3 1Oh6
114:30,21,32 116:24
118-15 i24;7,30

a ea

gone (8) 20:14 34.22
30:5 45:7 sie

good (4) LS 23.16 aso
if

govern (1) 20:17

governed (2) 114:0,14

goversment (13)
HiB22 D4 W221
40;13,10,24 41:2
#62204 G09 720

grant (4) L415 ob
M4;20 10512

granted (8) 4:6 B14
SOF S038 fib
19/0 LLG: 18 Thai 14

granting (3) W528 87:10
Lidia

grants (1) 8215

grasped (1) 11/19

grateful (4) 10:2
isn, 16

great (4) JIG Mee
108:7,15

greater (2) 92:14 67:10

grhovanoea (1) 12205

grovaly (1) 7k

ground (19) 1424
2025 24:16,18 302
Mii ade dehy oe AB
4770/10 407,29 Ga?
O9-6 10017 101:13,95
Vana

prognds (22) 20 425
10:19 11;10,18 91:3
400 7209 Pad
Ta, 10 8023.24 Bolo
M18 4c) 20) 14
13110 14:12
125:2,7,8 16:7

grog (1) Sa

grader (G8) 1;7 224,25
G04 7:95,24 17-0
110 B2a0,21
Abi2.22 Ama?
4:30,02,23 763
715,58 Poi 6

 

A2:7,10,16
Bad 121,296 O15
Ph22 23 dla
ona
LOU 3 16,18,29 105-6
Leach 10002,5,7 18
LOL? WLardg14
11420,28 L148 1232
124 LoL 2h
U2? 46,7 12022
191 ;14,16 132:4,7,11
135:8,15,17.21
grindars (8) 29 14
40/0 Weel. 1100
guaronton (1) 36-20
gitrndey (5) 63.4,15
114:0,0.15
uarcife (5) 94 1)o
S820 Geb 19115
Quaes (1) 40007
gubranen (1) G6; 14
guitios (1) 1112
guilty (3) 94:29 FHS
Tah?
quinoa (35) 2:2 819,27
G10 91:94 97h, 10
38:2.9,24 4042,10,34
AL2.6,10 4008 day h
46:1 474,20 40:92, 24
825 62:15, 16
G0)0.d,5,7,20,22 Tas
fad 7:20

pe

half (0) 40:4 6822 764
Bip iat
fabflife (1) L2h;LO
hallibirton (1) 14
hand (5) Gliz2 oa
104; 0 9ar2 2
handed (1) 49)
ands (3) 34:11 61:10
Happen (7) 7/2 2515.5
2F Git L143 02:6
Happoraed (12) 4:4
LLith (aah 237
2F 0 J5re2.24 OT
19 65)12 12 908
happening (4) 27:7
A128,.25 40 25
happens (4) 1017
ATP WI? 61
happy (2) 12716
12916
horoes (1) 10:29
fhovel (1) 28:1
toarally £1} 48:15
havent (8) 6.24.26
TREO 4650P 12624
having (13) 2:7 0:23
145 U0)? 40) 424
FO15 WOOi? W614
13905 124:19 127:1
i321
head (4) 22:22 B53
10-16, LU
fread: (2) 130:19,28
headlined (1) 21
hoadnate (1) 4)22
Gte4 O10
hemdnates (1) 29:24
hand (1) iG4di?
haar (2) 7 1042

 

hoard (16)
:2,7,6,10,18,10
Ahh 10 Fe2h 122
M410 G4(24 BOA
ii 1227

hawrlng: (42) 113,18
JAF GEG O21
13;4,6,0,19 13:11
1422
1613,7,09,13,8,20
16) 13,14 30) Lh 40D
BG16 S68 §bel Po
810 82:3 85:80
OF12 DOTS G19
06: 2,4,10 120,22
128:10 127 AF 12H2a

hoorings (1) G8

hold (3) 1217 Oph His

foots (2) G72 134;7

hontai (2) 28:16 12724

hole (2) 2010 10129

hora (20) Hii Zieh F021
26:13 20:17 33-6
42,14 6118 62/6 63:3
G4 GO? Pi Bho
Q8:2 GA:L? 103)1
LOMAL Lib 1iei8
UbM14 19 Udded 126\9
W618 1912

horoty (1) 60:16

honmevcally (1) 1318

hos (1) apz

heterodox (9) 106019
11719 118:6,7,18

hide (1) FIO

high (4) 3026 16
102-10 116-2

Higher (1) iGo.

highlight (1) G4:13

highly (2) 311 m8

Hienwalf (1) 95:25

hlatory (6) 98 63.0
4:2 Ged 120 12,14

hobby (1) Oi 1a

Vaclallingg (3) O0:22
Giaio

hvtalinggs (1) 7124

forma (1) 100; 15

hai (7) 1101
LOLLY 22020 24129,29
222

haaker (11) 1:7
12106 120
1270, G24 Sta
193-0,25

hookers (1) 125-16

hope (6) Hii aia
3718 10b6 Lara
14210

hepelias (4) 30:19
403,92 1004)

horse (2) 2:0 97/19

hours (F) 67:5,7,18
Fed VHD BF 4
1))24

however (3) 01:7 86:12
af

huge (1) 63:25

hwang (4) 19 11:6,23
12:20

———

healed (30) Q47,24
Lok 00 Tbr.)

 

16:1.0,14,90,22 119
50:16 97/28 41:4 449
AT dod 6:10
OFi2.611 daa eh
64:3 65.0 64-20 72,22
LOOT 21 LLL
10m 18 124,17
Lala 11h 12a
13015

lida (4) G18 Basia
17220 LIF

idantifien (1) 27:4

idemtifying (1) 49:3

te (4) O55,99 OT
iat

Wgmerant (1) 2:1

igiara (2) 4)10,25

ignoring (1) 4324

iil (2) 64-29 FA-21

Viegltimnate (1) 60/15

jim (0%) 6:10 G23 4h
LA VO 1422 1
1O:3 10:2 2011 22124
205, 10,29 24:16
247,08 92119 Sb
AMDT S01 018
41:16 43:6 44-14,94
A534 Ai) 4004 11
fii GPM Obit Grad
Tid 72:28 Toa
TRS Paha 84510, 18
AGi22 DLS Da
OTS 1020, 90,20
14S 10820 106-4
Lid 11Gi Lied
12212 12d
139:14,30,29 130;1
131:18,19

immodare (1) 12h

immodiotoly (4) Thi 18
B46 G20 100:6

implicntiona (1) 102-4

lmplicl: (2) Meio
12h

Jmply (2) B17 218

importance (2) 87.16
12012

important (11) 4:6 11;9
22:15 23:4 263 Boo
O52 Da Wh?
1O0;19 V24id

lngpoaa (6) 6: 20:10
all Oh:2 (04:17
Vibha

impasing (4)
114-4,6,18,16

limpodiion (1) 2L4

impossible (2) 1.6,26

impractical (1) 8:0

improper (1) 0

improperly (1) 21:78

depres (1) 8017

imputation (1) Ga:L4

Jenput ations (3)
fi LO, 11 fi

inability (2) 8816 L042

inadvertently (1)
1018

Inappropriate (3) 114
Sa: 1a8

inelindod (1) 441

lveludos (J) 205 98,98
OG 1h

 

nchiaaling (7) 21h LAG
M4 4:1 iO; 14
a5
incradily (1) Bak
incur (1) 644
incurrad (2) 70;1,2
lndormalty (8) tod
is fs TU ee
1047
indepondint (7) 8s
L040 LT 1ieiae
Tah 4 12h12,10
incdotormbermta (1) 45-4
idem (1) 1994
indicate (1) ALL?
indication (1) 40;14
indiela (1) fa:ia
indicted (1) 3411
indirect (1) 14:0
inclividuats (1) 61:20
indulgoneo (3) 111:6
TLE We
inclustry (1) 6:14
inewttable (1) 80:15
loatwitably (7) 26:49
2010 4127 Mi?
64:32 07:1 11:7
inaaplisabla (3) 12324
122d L0G
infarence (3) 20;12 36:2
162+8
lluionce (3) 41:10 66
fio
information (1) 67.0
Wefan ced (1) 190-1
levlinrne (1) PAT
inhorent (2) 054
13:41
witiniiy (2) (hdd She
junction (1) 81
injunctions (1) 102;21
injuatles {7} 19.4 145
TH) TAB ib RG
Hi?
innoeant (1) 7812
insolveney (2) outa
dO8: 24
Inutanco (1) 21:29
instond (2) SL:11 120)
inaulfichort (1) BPI
Intogelty (3) SO6 Oh)24
2:7
intend (1) 42:5
intended (0) bt) 16
Lilt 360 Go 127
140:5,14,18
bvlention (2) S823
1Ott
inter (1) 02)13
lrvtewrmet (2) Sd:t G2:19
Interewted (2) Bai
lida d
intormating (2) 13:0
a ia2
interests (0) 42016
4G;21 468,07 Bash
O2:12 G8:14 714
lntarnally (1) edad
international (1) iad
intorrupt (1) 101;23
intervention (1) Sicd
into (70) 5/21 Hd
21h Ah? Wy

 

4414 34041 981
4hj1h ayh f4a;l4
0:10,24 Forl? O13
Part RLS ibd
VOG/LO,16,22 Lida
11810 10:35 138-18
126:8,0 1304

Introduce (1) 176

Introducesd (1) 120)10

Introduction (1) faa

lawaunlgata (2) OP
Liha

investigated (1) 100:10

livwostlgntions (2) a5:14
hihi.

Invewtrnant (1) 10)

livedtrmenta (1) 6120

livaabow (4) 4509
AGA 2h Gh

Investors (4) 34,10
i715 4820

Inelio (4) 10:14,23
h4:16 1248

invoke (1) Loae2

Vivviclod (5) 2405 28.24
4010 83123 LOG 2h

involved (8) 17-25
ARO 20 40:6 A§ii,i2
a7iag Yah

inwvnlearont (5) L132
4d;11 46:18 61:3,25

involeed (1) d6.6

Ipow (4) O84 B96 9)
1134

non (1) 62:07

levegilaritioa (1) 2B

leregualarity (11) 7452.8
AL? O10 04:18
107 10,93 LOR: Lo
1094, bo 21

irraiowane (1) 70)17

inland (2) 114:0,14

tine (7) Ge? 2526 601)
Thi HS TAT 0

betannel (4) BG; 29 OT:21
On 11h

lasinea (4) Td Laid
fT L 14

ita (133) 2-25 416
76,19 Lda ied
WB VF.42 1B o
Wed Bib D1 LL PP ia?
20:5,6,12,29 30:20
Hai) O18 3d3, 1415
A524 25 J6; 16,25
20:78 13 400 4206
#306 44:15 48:22
ih AP? ABs LO
BOG SU01,95 G24
AS:7,268 S6r1,3 Sci, iB
SHS,8 O110,99 6216
0 Ohh Ghia?
SP 3,10,20, 28 Gals 1)
0:6,11 7O:6,12
T2411, 18
Tet AG FA? Pah
foH14 113 eS 8
TOE O42 0118 G0
B34 ,6.12,12 dheld
07:2 0:24.28 9:16
O1:18,10,24 Gare.
0319 05:4
GDS LOM

 

Day 1

102220 LOT Lodo
102) WO. Way
113-26 1166 1S
1186, 14 1104.10
V2 E La 129190
1A 40
1271734 12h] 1200
Ts i6

ligalf (21) 1a 240
26:3 34:14 58:11
Shad SRSe Fad ae
8292 OLY O23
94:24 O28 1044
LoL? 106A 108-8
i150 Ie

Wve (13) 128 Wd?
8:11 66:6 717
Tht) FOid OR ORF
11d PEO Lie

———

j (a) 18:3

jor (1) 1910

joapardy (1) aia

joromy (5) 2210118
23:0 27:14,94

joint (7) 19 48:20
Abi G22 boo? 61a
Va

joke (1) 68:29

fodge (10) 112,01
WT 21a
7417,10,23,28 0018
100:

judgment (46) 4:2 ia
avid 24;)),1)
fe:14,17
Bre La 1821 $415
B8e0 BFL G202.6 Bah
107-5,4 100;1
110:1,5,6,7,17
L813 24 1125
1d
119:9,14,90, 20,25
116:2,7,0,12,16,18,10,20
1aLA.0 LIME

judprnonts (5) 09:11
110;15,92,24 Lido

jumnpe (1) tog

june (1) 1495

juridical (1) 10420

jurisdiction (13) G54
Ose 145.0
OT IB,20,22
108:10,11,16 109;3,7
212-2 123.14

jurladlovional (2) Fli2
ih21

juriedictions (4) 63;3
123.4 1h

jurleprudence (1) 1104

justified (5) 24:20 57-0
OF2a Fil? Giaa

juntify (4) 2008 S610
Gis LO

aS CLE

keoop (3p 7017 LUM
123-28

keophig (1) Lo2d

kolly (11) 4116 422,20
430 OT 17 Gl GH:23
4:14.15, 18 FG

 

Oeane F latarastian sl

troncerintefaniic? cars
september © 480°1:19-cR OB 6TON/SB "BOCuUMett's3/28- PHEY IOs TeHiG PH yea2 of 47

hollys (4) 36:14 43:1
Sil? OP21

hich (1) 324

hind (4) 28)? 82;21
123:6 10:19

kingdors (1) 34.28

know (2) 25:24 ,28

kaow (34) 1:5 001 144
18123 2i1d4 eg
doh 24/3 9119 244
A719 41:12,14,22
Agee 4? G28 Fa
Aa O62 10.21
114.22 N24
1G:L4 114;32
V1Ada dé Val LAL
Wa

knowledge (1) 45a

herierr (2) 38:24 6:0

hnors (5) 86/1 826
WIG W244 Lisl

konkola (1) Bf:7

|

Inbal (I) 126.18

Ioch (7) 27:26 20:2
a2 10:1)
1OG10,11 1007

Incked (1) LOW 15

lady (154) 1:8,11,10
SPSL 28 6:30
S813 Mba? Od
Lia) 123 M410
14:35 ih:17,24 10:2
PSG Shh PS
SMe, FO tks iy 1
P2311 20307
301,88 31318
S2O,17 24 F027
S44,7,07 2018
414,18
4784, 18,253,295
SBT 18
208,13,21,24
406,189,274 41:12
a2 dba 4B
AG Ly AVY ata?
#9:6,15,29 50:7
B18 .17. 28 $8, 18,23
53/2 640, 17,2325
SOL ark? Peo Pid
THis 74-29 8O-7,12
Bl:22 a4 15.21
PLD 13 O21 wa
0; 13,22 104;7
Ihe: 3,4 0aF 10820
Lii:2,16 207 :L6
MM 2.20 200-0, 1d
10:15 114;10,21
1i8,a2
7138, 04, 16,07 19,2091
14:17 24
119:6,12,13,15,23,23
11623 1219
22 WAAAY LPS
12405 198:6 19¢4,11
1374,0 191/18,16
Mazr?, We

levdye (1) THT

lodyahip (20) 9 12:24
18:46 Wiad 211,24
24,19 2021 2426
30:17 Sih 3730

 

45:13 4:16 901
10:8 113:0 1224
L246

language (4) 14)33
Sal? 10M y 124;92

targa (1) S019

fet (10) G2 208 iT
13300 13436 13675
1Mka,6 1a 24

later (9) O24 Wh19
He? Sah Tale
66:2 09:4 116618

linaigts (1) S725

lau mchwpel (2) 40/25
4130

laveyor (1) S04

fay (2) Phil avila

Icla (15) 2h GIS
10:0,13,25 11:18 12:1
13:6 18:5 6044 70:1
FLO P24? ltl

fond (3) $1;10 64;4,10

lonaling (3) 46:6,7 80:15

loads (1) L074

loaked! (2) 4:21 6:20

leaplrog (1) 52-0

lonerad (97) 10 ii?
Lid 2406 4G?
Har) 619,10 $60
58 14,18 G06/0,28
O09 Gos? 6hh5
4:1) 6), 708,20
Ph1491,03 44
1119 14a
LLBIT,19 LbLGiad
VLFH19,19,25
1108, 7,2

lena (13) 2010 dad
Th? dhe Afi
HOS? 6017 672
7eI8 7-20 86
LOL? LOg)a

lave (9) 42/21 856,21
fi 10 AF 1B BAHL
143 10818

loaves (1) $2010

loaving (2) 40:01 126-16

lud (4) 11:12 58:5 65-25
11b26

fett (2) 2:4 38

legal (2) 40: 71:14

legitimate (5) 60:10,25
LOR? WG Waid

langth (1) 202

longita (1) 34:16

longihy (2) S4ei Ped

leone (2) O116, 18

lone (2) 120 24:2

jot (3) P24 81:21 1324

bata (0) O89 11425
Ha

latemr (L} 3015

Hiabiticy (3) MO:19 142
11818

liable (3) 71:20 fay19
11816

Halsing (1) O7.23

Uborty (1) 168

liao (a) M4;7 TPA
61:15,16

We (1) 4010

Hachtonateln (4) 25:19
40:25 G31 102.0

 

tiwsel (1) Fs

thew (3) 23:20 40-3 64:25

fe (3) 119 2029
B22

WFeing (1) 90:24

Higha (4) 36:8 10212,10
aha

lightly (2) 1id6 11120

Hien (16) 30:2 64:21
660 FOS ib a?
GH L4 VLE Lae
124:31

Hioby (1) 9020

Henle (1) 10228

Uirvitallong (2) f1)34

Hirvitad (3) 28:11 3424
eee

Hewies (1) G2

ling (2) 00:7 1206

Wik (G) 12h 27:10 OG
HOH Shit GS

linked (4) J#:13 do)10
S120 66:68

thinks (1) G15

liquid (4) 76) 7,200,256
Wa

Hquidats (Lp Ga.2

nigened (1) 67

litigating: (1) 1031

litigation (6) d6;24
OL 49:19 6709
as

little (1) WasL?

live (0) Lada
42:10,20,22 124: 18,18

living: (1) 2:17

itoyeda (1) 24:4

lon (2) S10, 20

lomns (1) J0ca

lenge (0) MGy1D FALL
O0:3 W111 O17
11422 Lidshd 12417

lorgar (4) Plghi L429
Died Oh

look (1B) 3:21 06,8
ma 17 $219 Ade 17
Ghia 61h BOT
84:39 13417 1264
12:3 130:6,11,21
Whe

looked (1) 54/2

looking, (16) 22:0 24:25
PLB ev ite eed
OL? 4116 B216,16
85;2,4,29,24 Madd
BL? 11016

looks (12) 66:12,17,20
G24 Otis OH 718
W0:7 Oth4 Lid?
LiD28 10:12

loge (1) W124

towing (2) 2402122

toa (2) 25:7 32/12

loan (5) W186 Paid
Toit 124i T

fot (2) 00:7 127,14

low (1) 20:0

Ind (1) O08

lunchecn (1) ¥6e4

by (1) 11:19

 

eS et

macloan [1] Bid

 

madame (4) 200 724
726,68

mali (1) ite 1a

maintained (3) 024
1310,10

madoos (10) 20:16 2757
AQi? adit 677 60.6
M34 S224 Oi 1?
WiFar

frabiligg (5) 224 a7 :18
S820 MLL Foo

mamadia (1) 1921

managed (3) 71d
L70 ea

managemont (27) 69
44:10 45:11 46:7
G12 GGee 66:2,3
HOOF Bae
60/24 Gly? 04)12,21
6) 10,25 64:23 67:6,8
OPIS 23 LO
LiL? L290

ereaninging (1) 90-5

mince (2) 2:2 O27

manipulation (2) S371

manne (7) 42 116
fh13 056
112,12, 10

maniacnared (1) oh 4

many (8) G14 Fila
§4:10 06,21

march (4) 38:19 41d
4410 U01ih

mark (3) 14:1 15:28
1017

marked (1) 97015

market (1) fad

matarial (20) 122
10201 12,18
VG 22.04 Lest
10-0,35 20:9,15,15
20:16 SO17 SPi9
V2dat4 190) 48

materiots (2) L2)10
124:12

mathematical (1)
14

mathor (27) 66,0 O11
126 15-0 (aL 21:6
205,15 S27
SHIT Ah i26 47
84:5 Gis 6F;1,10
7315 Yael bB21,25
Gita [OK 10410
100 24,26

mattors (16) 10;14 30:9
Se14 S04 #342
4420.22 Abid ab
BacLO F728 G6.
16:14 1201431
1aLsH

riaklrmien (2) 66 14
102:32

man (26) 4:29 22:0, 16
2016 DP IRaL Gi
AOU? Waa? Lhd?
LFA bois 1daile
1G Lad Lod

meaning (1) L4Q10

maane (B) 20/17 M2)
611,18 04:91,21
VIRB 178.23

maart (1) 224

 

moaning (1) JOT 43

magnate (1) 48s)

mansured (1) 16:17

maa (1) 17410

machanlan (1) 2214

maatings (1) Of-8

mambira (2) 129
ipa}

manerandiury (1)
ilke2

mowitally (L} 80)?

manthoad (2) 12)
414

wera (1) 1071

merely (3) 58)25.21
oh24

merit (4) 19:8 Last
Ofit? Laeitd

mmarite (14) 1021 12)
18:19,20 90:6 41-6,10
PG GB1G 10:13
Lhh10 Lid
194;16,19

narkin (2) 110;16, 20

rage (1) S205

matals (1) Ia24

michael (3) 18 11:6
12:20

malght (30) 2:18 bay ih
VO 239 Pil Ie
4S 20d
68:5,10,19,15 4g
Me tid Whit GLiy
OF:30 04:8 6:17
itis if 102:16,15,15
Wife id 109 Va
L244 12biF

milon (1) 12611

wrelllon (15) 44:70
SS(LF 2d #416
OF:24 OOF AY P4019
fed 91:7 $600
1240

inlined (1) 191/24

mintisat (1) 32:13

mine (4) 0:1 ania?
Bla?

mined (1) 42)7

minaen) (1) 62:18

mines (4) 16-7 2025
474 0321

minimal (3) 30.2 8016
oad

ering (6) 428 b2:14
Gare Ted Pade

ministar (1) 16?

minutos (1) 44:2

miro (1) 80014

miapprehongian (L)
1308

idichareeterised (1)
W238

misconcalved (2) Sll270
iihia4

miconduat (1)
W4j1J41T

mitconductad (1) 421

miiconstruction (1)
eee

mishcon (2) 1/19 $48

mistoadingg (1) 14:22

milsplaced (1) 126.22

misreading (1) 2:70

 

nitive presentation (8)
1816 321d Bli2h
Tud) Tada

imleropresoritnuons (5)
UL? ae Fo
‘Th

minted (3) 30:10 Ob:16
12m?

migspoken (1) 49:0

mistaken (2) 4618
4mi2

misunderstanding (7)
(25:5 124:5,8

mitundoratocd (2) fra
izdil4

mig (1) Sb14

moat (1) 40) 10

moment (12) 128
AOI 41h) Sh22
03:20 70:15 Baio
11425,24 124:26
isa

manvernts (27) 5114
1Oa:28

mony (0) 2412.16
OA10,15 04 IF Foo
Lida

monies (2) $412 61:5

month (2) G7)718

months (13) 924
104,31 G22 FH
Alo 3 Ohio
LIM B18 12420
122th

mara (20) 8:1 Lh
BRL 21? Pea
Dith M419 Wea 19
15 60-8 77:2 1618
B23 OR 8 10238
1 BAG 12t1d
1321

mening (3) 1:5 19:1
Leb

moscow (1) 214

mmc (1) S222

mentions (2) 04:5, 18

vauilliar (91)

1410, 18,17 213,23
62 F111 #4

LHi16 24 2ii4

mF 14 2919, 14,23
24F VR Phe
27:12 20:10,16 20.22
S010 3494,139,10
afi22 1h
0-14,16,30,25 44:44
42:11,24 43:2,6,0,14
Ad) 2,7 A atid

AA 23 BOG BAP
TS:23 Té:19 Fi4,7
BAT VG Bes? 18,20,24
Glild PGS O716,15
Oly 10 -00;0, 10,24
10:11 103:23 104-24
1O:10,23 11d
V4: 20,26 122002, 16
124:7,18 126014 196-5
i2h6,21 12031
Whi?

1920015, 1

roouth (1) 64:24

move (1) Sie

ove (6) 2OL9 38118

 

Day 1

#42) 6115 GiB 2b
movromont (1) 26
movornerte (1) G6:22
mawos (1) ited
mong (0) Lhe

Wa? 4048 20 44722

45:3 arid
imuoh (B) Dit Fda

Sold aad Pie

Bi18 Bf:1 Lode?

1a
friultiplo (1) LLL
anuet (14) 40 ll

12 272 daa

TH dh POS Hid

OT 22 MD Od

O828 Lona
aryl (2) GL9 GaP

_—— hs

mab (1) Lyla

nome (2) 36:25 37:1

Hatiely (3) dish Oty2d
160)

narrowing (1) LOG;10

matkonad (1) 00:1

natural (1) M4

nature (0) 89 1920
208 46:16 1007
POG) 14 120: 120-7

faiighey (1) 60:29

near (1) 109;20

tidy (1) F411

necessarily (3) Heid
Girt Wade

necessary (8) 2:25
L120 P1612 Ppt
Lid

nowd (15) 76 17)16
2h 2710 96:19 9:4
O20 1O0:L0 Lida
L206 2a
142:2,17

fiemds (4) 13:1 47/11
76 L202

nogetiated (1) 44:10

Hagotinting (4) 41;25
$2:1,10 4615

nelther (2) 1725 Th

navar (10) 14; 050
310 S11 BFL
PRG LOA 10621
107)19

naverihelass (1) 13119

ont (5) 22:13 Gh
Ah O70 1OUid

nicathes (1) 129

nigeria (4) 90;1,0,17
ond

Aigerian (4) 90,1,12,20
ai1

iidvcor (0) SPiP OBs24
40:2.4 FOG
10) 14,17,22

nls (1) OF 18

elie (1) Pisdd

nore (8) 1i8 did
466 Ofc 11

nonettobenis (1) 7:0

nomenlatare (1) 44:11

fHonnegatiahte (1) 44)l4

ranpaing (1) 120

nonsense (1) 81:20

 

Asie 9 Internatianal

teancee nto Pane? ears
september A049 -1 9-cv2086TENSB HStuineht deo" AUP TOHBM Ss BAYA 'AS of 47

Day 1

 

normal (2) LL 117)14

normally (4) O08 1117
12617 18

note (4) LG 21s
26:3 115

nated (6) 14,7 13,98
W4rhd 24/25

nothing (12) 40\17 47,9
44:10 617 811d
Bid D118 O04
G14 a2 a

netlen (12) 43 41:2
10 #814 48
G2 Leh 916 O10
O01 Lisa

noticable (1) 108;17

noting (1) 1i8

notwithetanding (3)
0:35 Gte11 OF-1d

Hoverbar (10) 3,10
Sh G, 7 28 PP
70)2 G24
81:10,17,34 63:18
9429 OS113 O6:10
iynir

nowhers (1) 10020

huances (2) 224
1423

pub (1) 112

mummber (12) 30-15
S003 Mih7 4209 Bib
60d ee edd
WOR 110)47,20
i019

muniiars (1) 118

numerous (2) S45]
Oi94

nyse (11) 303.8
a0 10,29 4023 td
OG, 00 Od td
BHi2

EE: YSSEE

oath (0) dia
obfuscate (1) 71/12
object (3) 16:16,19 22
objortion (5) O32)
94/3,10 9924 192:0
objectionable (2)
1918, bo
objective (1) 102/16
ehjocts (1) fa
obligation (1) 74:21
obligations (1) 6.20
obliga’ (1) 715
observation (1) 1AL:22
obsarver (2) 1204
ith
obtained (4) 23 Go4
FRLO 103;5
obtaining (6) 20:21
B29 HOT 23 Pee
alti
obtains (1) 1028
obviously (10) 824
Vid W422
91:10,27 49.16 B22
Sb LB $616 oP ia
GOA LE Oo
T1414 LMSyh2 Tarlo
1hig
occasioned (1) 12K11
occur (2) 2614 926

 

secure (1) big

eclock (L) fhi24

Belen (2) F617 Gisia

october (1) G14

offered (1) 46:2

offlea (1) G0)14

oh (2) 4213 Lavi

ance (0) 162 10122
24:16 29:16 27;14,18
Oh) Limi bak

onaeelf (2) 7A 20 W112

cangeoing €4) 110 Git
Uri

onwarte (1) Late?

open (12) 723,24 3410
46:22 §2;10 105:14
106:35 129:2.15 ta
L262) LOG

opons (1) 10:24

oporating (1) 100;18

operations (1) Fiid

opinion (1) 92)0

opportunitian (1) 1796

apparlunity (8) 16
2hD 325 Bh oO0
10128 12010 Laas

oppoan (1) 04:0

apposed (1) 1072

opposha (2) 28 67120

oral (1) 1240

erally (4) 60:7 67/22
Bde

ordar (121) 222
9:2,4,18 4:5,8,12
POA? G16 10-6 Lada
L4jh Loh Loi avi?
21:10 25-4 268,20
P24 334 BT
S614 S212 846,24
GOT Git
60:14,10,33 126
FO: 70.21 3,914,214
01) 4,4,02,14, 14, 20,29, 24
W2j1,2,.20,25.24,2h
64:2,5,8,8,14,17,21,21,2
Ba 28 866.22
Do. WF La
Hi 2S 1
61,1.2,5,4, 12,2021
90.25 O29 G22
PV Gate
95;7,6,13,139,15,91
LOL 118 10414
MOR LOPS 10s
L124, 16,24 112
Lid 118s) 814
1162.10
LEP La tthe
T1210, 17
LED 2.8L 1249

orderad (7) 10/15
GA La Dal? Oeil
1B#17 123;11

ordaving (1) 14:2

onder (4) 25/10 10419
10746

original (2) 32:23 (21:1

ovlginally (1) 77118

others (3) 15:14 414
ofa8

otherwise (6) 24:29
2f6 B27 ooo
Wie 2f Gti; a

 

ought (2) 86,929,293
outcome (6) 10 11p24
10:10 20:10 30:32

oii

outing (1) 20:20

autlintod (1) 17712

culright (1) loner

outaen (1) ile

outelde (2) Seo 30:34

oulstanding (3) 19:11
O18 1G

over (14) 20 A216
Oc1,0 Siskd 610,10
O05 Bas Food Orel
1dtid 1003 12H91

avarall (F) 1:10 Aha)
404 OR 11,101 To
ona

overlap (2) 1004.6

ovorvlow (1) 56:17

overvhetming (2) 204
ga

overvahe lin gly (1)
40:20

ay (11) Fitd Bee Doria
2:1 M6128, 76 UA
403 Sthd2 BF 14
164) 0

oamned (1) 49:25

ceamore (1) B18

commernhips (2) 14:14/21

own (1) bii4

Se ie

package (2) 714,14

pages (7) 82:21 79,17
1089 1201719
Laat

pald (14) 44
48, 10,132,168 9818
atv S02 G2) Gheh

Hy ONG TM 19 Gea
paper (1) 41:0
evr (16) 15°11,16,22

1615,0,23 170 200
2411, 15,19 3710
Shih 111 1110.20

paragraph (63) 24
PATA 26 (Or, a
11:20,21 12:3,7
19:4,7,9,25 iae2g
19125 198
2 ile Lf 2 ae
94:16,15 1717 Goa
4 $06.19 Gb:18,17
PLLS Lo Pedi
PPLE 2 0010 02h
08/14,16 hoo
BH4,16 B07 08,7
hh Wied TOL Lom
L828 116-14 1208
13:08 bf, 20,92
1222.28 La 122

parsgraphs (3) W24
3a22 PAG Gas?
124124

paras (2) 101,92

parent (8) 14)1,9 40/23
Ob12,16 Ghi7,19
ikhS

paronte (1) 100)8

part (26) 4:17,21
4:10.19 8:15 iid

 

21:16,25 2B) 28
ahih.10 F112 bdid
OO:17 76:14,10 eld
85:16 O08 O18
JOM 229 Wood
193,158,180

porte (5) 61:15 83:8
O12 LMG

partes (1) O14

partlclpate (1) 12/15

participated (1) 13:10

partichwating (1) Lit?

particular (10) 7:20
Lb:8 10:21 62:17 660
Afid HE 14 1g) i3
laa 12a

particularly (1) 40:21

particulora (1) 128.18

parties (27) VL2 4:7
17,10 3 116
126 2317 38-20
46)41,34 Sid blade
fad OSD SI
FS 749 7615 OD
105:2,15 178:6,42

pmrtieer (1) 1900

parte (4) 18 204
2117 1226

piety (39) 1181021
Md.d 2h te
28:18 2008 B12
S210 3:70 G22 bb
64) 7070.29 TAS
T4001 24 M10
03:18 94:6,0,15
LOD 100: 1,7
LiLo 112116, 16
Lido LEhG 1aMs2d

partys (i) BHF

Gavi nge (3) 415 926
10

passages (1) 61:13

pasted (1) 1093

passing (1) 155

pateion (1) 65:18

pation (i) 12:1

pau (10) 101824
2447 Id Wo
SH118 30:32 62:92
66:8 W424 Hib
02.8 10d 106015
V7 1a

pay (9) 2719 444
001829 GO 19 G16
108.0 1102.8

payable (1) 69:10

poying (2) 10%;20
10525

payment (8) 21110,25
1a
106:10,16,17,21,23
1ibiba

paymonts (1) 40:10

ponding (19) 1:15 0:16
1a:34 bios 36
ah 60:28 B29 Baz
AS: ? 80;20,19 Go)L1
08:4,12,15 10621
1241020

pantie (3) 723 FR

paogle (17) 47-0 86:5
60-8, 16,1631 dtd
O215.15 651920

 

08:11,13,10 73:19
TTB OG
per (4) 674, 7,15
farcontagan (1) 09:14
perfectly (1) 7R10
paformod (1) 10:4
parhapa (18) 124
SO 8 3710
B01 agi? Fo
FHL O1:09,19 aay
1186 198:13 133-2
perlod (6) 6 Pah
MK L2,17,20
prormingion (14) 4:1
Pld 19 L4G bid
FUL 1G B18
LG; ILd4 Wh?
pormit (1) O71
pormita (1) 716
permitted (1) a0
porpelrate (1) 34:22
porry (1p 3
porelstont (1) 2018
porsistontly (1) 34,20
Porson (2) 100/18
Li
personal (2) GGG 114)1
poripectiva (1) 53:6
piriunde (1) 722
porsumded (1) 87,9
peterson (1) 1001
Botrolewn (1) 90:1
plek (6) 2416.10 216
Meh) M25 aT
ficken (8) 20:31
22:9, 10 74:8 240
Abid Fh? Ved
picking (1) 2441
pin (i) 2222
plac (4) 1:15 ide
Sih Lavil
placed (2) 100 201)
places (2) 10726 1080
plainly (@) 229 2810
20h ALTL badd
100:20,24
play (2) G07 28
ployed (1) Laid
plonding (3) O0;17
1735 13434
please (3) 7:11 Thit4
dea13
plonsad (1) 62;13
pleasing (1) 65:28
pen (0) Pine ot
VI AS W120 12/20
pointe (23) Bb 19:2
a0:22 2416 26:18
Nii8 3024 8412
fd G1i2 ahd Gera
f0:4 716 7648 Tod
1OU1G 10918 11e1d
12719 Ld 6
policies (1) 103/19
polley (7) 91:3 09:2
1070 14,18, 20,22
We
poor (1) 113:4
pepplawell (12) 0.4
Wad 1d?
has16 G1 OTT
104:8,11 1263 197111
Popplewells (2) 32:25

 

60:20
population (1) 62/18
portfolio (1) 41;7
portinantoms (1) 24:10
poviien (30) Lib tia
420 fi Grd) VLG. 12
$1) 28:10 38:1
SO:21 0 48 44:18
A7/9 403,28 G25
Med Wa Boo
2:4 B20 B:3 GB) 20
ROL Vide2 12a?
1206, 16
positions (1) 40:11
posalts lay (4) 92:29
MOFLAD 120g 7
Possible (2) 120 40:16
passibly (T) Gi20 66:1
84:22 O71 910
LO0)22 LOG
pothoaring (2) 40:16
Laha
poutinveroat (1) Libr
potential (5) 62:1 fay12
060 O04 1208
potentially (8) S419
Lift LM? 2d
peewor (31) 3:11 20:17
66.0 fi
BOO, 16,20,20.32
OO 17,14 601 6h
60:5, 16,17 24 Wadi
01:23 O28
O61 000.0.165
VAT 1b Lo
Powerless (1) 45:15
powers (2) 210 1150
practical (6) 24 4014
SO:1 67:14 Ge LF
ithe
practically (2) 4115
an?
practice (1) 8-11
precede (1) Lidia
preckvaly (2) BOLE
420
procisions (1) 14:15
predated (2) G1:3,20
profer (1) 12019
projudica (32) 0:10
ahd
marie dT 2s.ak Fe
2016,0,17,25 203
5815 99)3,4,7 66:24
Gh10 PLAT O25
Syd OF
103;4,14,24 10%:1
118,68 111:108 11:1
Lhe
prajudiced (1) a5)10
projudicos (2) 27:19
Try |
protleninary (2) WL 6
preparation (2) 17)1
540
prepare (1) 6204
propared (1) 2420
prescribod (1) 07:19
presonéa (1) 123.2
prasant (4) DLE Pid
THE OTe
prosonted (5) ta:4
413 ah21 aod

 

62-20

protara (2) $2116
ana

prosorved (1) 1.212

predident (6) 60,0
Fiit4,26 T26

prove (5) fh 406,20
4307 6916

Grieuimably (1) 125.5

prawimotion (7) 214
313 418 608 690
GLi8 (ia

presumptive (2)
107;18,20

presumptively (1) 2:6
Hid 1116

pretend (1) 9711

protty (1) 2:10

prrront (11) 2020
45:16 SRG ii a2 Obes
64:17,20 103:11
10:23 1123:30

provorte (1) 1172

previous (15) 12110
14:19 S31 66-3 ,4
6412,19,21 691835
Ob? 674g
VILL a

previously (4) 10:3
G22 GLa Gas

ple (1) O82

prima (4) 09;11,12
art

plenary (1) 7500

principal (2) 1:19 2925

principally (1) §3)19

principle (7) 21:0,20,24
hie WPA? Le

pringiptos (8) the
S17 24 oh:2
1ig8,i4

prior (6) BiG Bar
62:38 84:3 Ge-22
104: 10

pelority (1) 105.4

private (15) 1)19,15 206
3:9,4,10,18 4:17.19
§)0,16,18 6:6,168, 21

pro (1) Utes

prababilition (2) 222
41:8

probabiliny (3) 2642
abd 278

probably (6) 21:7 88:22
BB:13 GOL 101
12

problam (0) 44022
46:33 47:6 404 726
ORLY idebia4 1d

procedural (7) 11 08
12:1] 16 fa;
1O6:18 12-4

pracedura (4) 8:22
210 M46 W2Lie

procmodings (16) 1:22
RAT 25 49,92 693
Gh Laake Foo
90;10,20,25 911)
110:25 12h a

proceeds (1) S414

process (6) 14007 16)L.2
17-2 6aeea W124

produce (2) 1615 1106

 

MArmve FD Intarastinnal

treaceriateManiie? -Ars
September 6-215) -1 9. REREEONSEL OLUhAtt'de-o R MURO MBM pbsbanIA of 47

protieed (1) lida

produit (1) S015

productions (1) 10.0

professional (i) 14,18

profershonally (1) Lakh

professor (1) 11/19

profit (1) 62:18

progas (10) 20:22
22:10, 10 29 6, 10, 1b
Melt Mo 9495
hha

prohibiting (1) 8823

prohibition (2) 06:7
HFS

prajoct (1) 62.18

prominent (1) #4yLh

proof (3) 1002,10 264

propor (4) 8:22 Jhb
Gide Oa

proparly (5) 79;10
G3:05,24 TiB:2i
12018

proportion (2) Jo
70:20

propose (1) 1917

proposed (2) 412
100/26

proposing: (1) fsa

prapodition (2) U022
Lori 2a

preapect (0) 28;3 2010
3t5 8:5,4,15,32
S13, 16

prospactive (1) }16;10

prospectively (2) 2518
Fin)

prostitute (1) o4:24

protect (1) 6a)?

prove (2) 7O;i1,12

proviite (7) i214 Shi
A)? GI) GO OF
Loy 13

provided (2) 09 Si:18

provides (B) S701
BL 916,16
G2 11, 16,21 1193
112:19

providing (1) 126120

provision (12) 29:7 4:0
B78 BLO O70 20
O2ild WATS F6
Ie 1a Par

provisional (2) Wy22
11532

provisionally (4) 2803
066 149

pravislons (4) Fo:24
0240,20

public (29) 113,19,21
3:2. 14,20,23
3:3,7,10 8:3, 13,21
64.0 OLi3 Oh2
109; 14, 16,20, 71
li240

fisslinhiod (1) 1:24

pure (1) 12210

purely (1) O14

furpode (13) 120
2010,03 32s Seo
O58 G25 B03 Ohib
Bist 60:7 FRs21 136;3

purposes (3) 66:11
600 018

 

piuria (1) ise

pureuant (8) 910,24
Hh) 1,7

porte (9) 20:8 38:16
475 GS17 Gadd Ghd
Bir] Gf 12 (Omid

pursed (5) 11:16 14:34
Lad V2e28 (Bed

(raring (8) 42024
#012, 00 Gata LOO?

purdalt (1) il

pea tting (a) VP IS
Add TH22

aE -

qe (1) 1:7
quantification (1) 1023
quimnaly (1) 12.13
quantum (2) 4 G2)20
queries (1) 40,4
quary (1) 124.18
qiitetlon (9) 116 did
Gh? FAD MHD2 Te
Boa PA 191k
quickly (1) 120015
qulry (F) Ui? 1mig
70:70 18:0 1O668
quite (12) FF 2h4
27:22 40:9 49/6 d4s6
fO24 02/10 Wah
L22:L0 126-16 130,24
qudiation (1) 22:14
quotationa (3) 241045
71a
quote (1) 24:26
quoted (3) Shh G24
quotas (9) 2A8 Fob
arb
quoting (2) 6:1 S718

———

raleg (&) 20:17 B24
94:16 111:18,17

ralsed (8) 11:13 32:16
hid 9219 94)9,18
104)25 112700

rales (4) 29;10 3122
Oris Waist?

ridsing (1) 4/15

range (2) 126-97 191.20

ora C1) 1154

fntas (2) 648,9

rather (13) 2:13 2620
210 47:10,20 83:5
Tha 80:34 (e817
iathd Ihe laa
14%%21

rathonal (2) 19:4 109:16

foaeh (2) 214 aia

ranchod (9) 197,14
S021 45:19,20 46,6
4B? eid 12Gs11

rand (16) V2 395 Pe
24:14 26:19 30/21
42:12 FP 18 91:10
D010 WAY ia
1a 22.22, 2%

reading (2) 20:10 07

weinde (1) 12023

oat (0) 810 59:3 84hh
Veit L418 12h12
V3, 17

 

rountlakic (1) 20:2

raathy (6) 30:2 4017
4G 4b Lh de?

roally (16) 42:20 66:16
SA 1O,19 bded Goi 8
O20 Cbd Pd
TA 18 B4/24 Fo 12
{10:10 W230 14:31
12820

rongan (27) 10 101d
2A L4, 14,16 25:7
34:39 49:18 9191
104/48 LOS LOR Lid
WO;22 LV 22 LMF
122;6

reasonable (8) §3:5,22
BD SS or 1626
1266 1204

renionod (1) 12011

foneoriing (1) 1/22

reason (0) 2:91 619
828 71:8 G87 104-14
Whe) 1264

recall (1) 9716

wocedva (1) 34:12

racolved (7) G24 48:12
29.0 40.23 Soild
8

receivers (1) 51:10

recelvingg (1) 50:11

recent (2) 1618 Bie

recontly (1) 20:21

recipletts (1) 95.25

recogriaa (2) 62:10
8G; 10

recognised (2) 105;7
ihe

recogilthon (2) 105
ha

ricallection (2) 26:10
Oho

rocollects (1) 10824

racommance (1) 4f)24

rocorndidar (1) 12025

record (6) 193 40.49
1209 120) 18 19d

records (1) 12029

pecordabsariings (2) 10%
Lai2a

racovan (4) 24:12 78
DiL6 1032

recoverable (1) LOa18

raqownned (2) 59/7/17

racoworing (1) 22:4

racoviry (8) B10 32)11
BY124 G84 POLL

red (3) 72:15 11920
13:5

refer (3) 6:17 BOLT
12m3

raforange (12) 310
38:18 59:5,12 6020
OULa Litedd Lieb
ALR dG 12209219

referred (2) 6:27 92/11

refers (2) BP:7 O11

foflecn (2) 719 1218

roflected (3) 108; 7
Lili) 1321

frofudal (%) 17:12 40,15
a? avila
190-7,33,36 13494
1ak15

 

rafune (1) 126;7
rofusod (10) 10,1 14:89
TiS S408 Sih) 1 atk
Bid? TRIM Taz?

rogard (1) 64:11

fogarded (1) 14.4

rogurding (1) 7&:18

rogirdlons (3) 46:4 47:0
1Ok2a

tagards (1) avi?

regina (1) 110;10

registration (1) 16029

regular (2) 1017 iaia

regularly (1) O47

rohoaraed (1) 70

ralnetated (1) 48:5

rajacted (3) WIG 121
Meld

rejection (1) 1110

relobal (1) 124.16

rolmted (4) 38:20 50,14
T1474

relating (7) 5:9
1ai6, 12,00 66058
F218 Ohl?

rolintions (20) 0:11
LH322 BOF aoe
B10 AQ 442199
Abed AGG, 1, Lh
61;22,09 64:0,18 66:0
GGi24 We OTD
100/17 10010 leat
131 127:30

relationship (3) OB:4 24
40:4

rolathvaly (4) 9)11 20:20
725 1140

rolaxed (2) 12713
Lao

roloase (1) 40:2)

roloamen (3) 40:4 asi?
O16

rolovant (11) Ait 1924
10:25 21:6 206,06 Tied
Lid 13 196:22
Loti

rallanen (2) 0613
111:28

abled (6) 300 3217
75118 Bib Gi? Lb

ralief (7) 20:21 87
1G1:2,11,24,24 128-7

rallies (1) 20:7

roluctant (1) 12514

voly (2) 40:8 120;14

relying (1) 112/15

romain (0) 110129
122:21 12616

remalinedor (1) 129;10

remalied (2) 218 724

Fomalria (3) 0/7 207
aie?

remarks (1) 11:4

ronvedias (2) 2415
ay 16

romedy (1) 118;24

rominda (1) dm

rornlt (2) 944,19

rormlited (1) [iy]

farveoteby (2) Loire

reread (1) Lisl

romave (1) 10/19

ramoved (6) 74

 

PI D.24 Osh tp
133:11
raniiared (1) Boa
renders (1) 35:0
ranewod (2) 24 1221
rapaymort (i) 36:0
repeat (2) 7225 Fra
aia
repeated (1) 94:1
replace (1) Gn 13
raphy (0) 1 Ohi22
ita
ropork (4) 16:14 24:4,91
LOL
reported (2) S45 40/23
roportor (2) 5:2 73
foproaone (1) L292
reprasontytion (1)
L142
roprosontntiond (1)
ayia
ropregorta (1) 30°19
reproduce (1) 12101
republic (4) 2:19 415
bhat
reputation (1) 60:23
repute (1) 56:6
request (6) Lief 64:7
TOT OF1a Vad
11615
raquedted (2) 1:11
Gaza
roquests (1) G0-5
pocuire (1) 65:25
recpilred (3) 63/2,5
lofi
requirernnont (6) 11:12
Sih Fue Deeb
14:18 Libre
raquiranante {2} 66/14
fo:
faquilrda (2) 74st O0:20
requiring (2) 26.4 aio
reread (1) 10:1
imichediule (1) L2Gi22
recclnded (2) 115
Me
reverve (1) 19117
toborved (1) 15:1
rosorves (1) 11605
Foulgn (2) 90;0,73
ronlgnatian (1) 0:1
faalgeing (L) fil
towlat (5) 98.5 0018
O4;13 11217 12h
resisting (1) 34:21
forolution (1) 90 11
tasolve (1) 1710
rosalvedd (2) 20a 120045
mesourens (1) 42:16
rospect (38) W713
16)6,24 S10 84912
§8-6,8 600 61:6,12
O38 6519.20 Ob.F
G08, 31,24 Foe
73,34 OF:14,18
Ohrid OF:2% Loe?
10h)? 109) L124
VG) 25 1128 Lad
116:20 110:1,5 120-16
reapoecuial (17) 330
8, 10,17 Git) Bayle
59 744.0 ea

 

14) 1,4 Mk 14 Got
171,7 a4

raipactlully (1) aaa

rospective (1) 218

roipacts (2) 17;14 92

raapand (3) fst ha;i0
oho

rorpandont (1) M2

responding (1) 7:25

reiporia (4) 146 1618
Ola ad?

reat (4) 20:14 20)1
Li6:6 141;1

reatormtion (2) 10101,0

roata (1) 104;90

rosult (17) 21 4:21
GO 10 Gib 2a
S202 38 4:4. 10,18
35:4 37 60-7,10
O0;10 44:13

romuileing (1) 27:20

posuregct (1) 1241)

wemurroction (1) M1p2h

ratrant (1) 120:19

ranrospactively (1)
a1

value (5) 44:21 42:30
4023 63:¥

eoturning (1) Sub

fovenue (1) 47;2,15,16

riveniod (1) S07

raveniieuh ering (3) 3001
44/1601

raverso (1) L1E-T

Fonvortirgg (1) 14:10

rovew (3) 26 42
21]

rovdowleyg (1) 11

roviged (1) 12010

rovielt (1) 107.9

rovisited (1) 12%:12

revived (2) B1:d5 mo:2

reviving (2) Gd3,6

rewokudd (1) B22

reya (2) 13:10 54.0

Fhatartenthy (1) 432

eights (10) 34:19 aged
AQ? G20,21 Goi
723 74:9 TST OG:
Lio

Fina (4) Ab))43 Ble Bhi?
ight

rlaling (1) 48

Fisk (90) 20 2004
22d MG etd 20h
24:29,21,22,34
25.8, 10,11,17,20,25
woh?
27:9,6,10,11,16,19
415,916 33:4,14 43-3
43/10 S018 Sii6
Hikd GH2h Pee
1214

road (1) Dieta

rola (0) 217 4d Hoy)
SF 10 O02)

roll (2) 48:1 63:18

rolllng (1) Gad

round (1) 17118

routine (1) S24

rowing (1) 120-4

eoyel (2) G14 116

riled (2) 200 1710

 

Day 1

rulow (8) 225 BDL be?
a5\L

ruling (4) 12:2 1445
Fa LOAL

run (4) 2 PiN8 9606
104;14

rutin (2) FOc2L
10318

veers (7) O00,0

rorip (2) 2006 (2021

rudaall (4) 44 11,19
W10) L6, 1

eaten

(6) 84:16 08:3
BR2223 LORI
Vliet

oodly (1) 7:12

dake (3) 65:24,99 OF:19

sare (40) 403 1003
11:27 14;10 10,14
2a? 234,190,223 26:24
S012) Dio Bio
i424 P24 748
73:15 00:22 6-8
BO:18 BB: 18 06:31
18h 1020 Lio
DOH VL Log
114016 116-2 ,3,12,19
LLVLUG LF 22,28
Lia? MEPL

sancthon (1) 64:14

sanctioned (1) 1145

satlefled (5) 45:30
46)7,16,22 7d

aitinfy (3) 702024
Tha

wwe (2) 174 201

savilla (1) 24:20

sawillen (1) 25:15

ave (2) 7206 Lodiid

saying (22) L217 2511
202408 409, 18,24
404.09 49:16, 19,21
4a529 A524 dh]
FTA Mi]
414,05 06:19 117,15

scandalous (1) Gf:11

schoma (1) 0710

schiller (1) 10

aeape (1) iat

terimagiio (2) 021
W426

serution (2) O3:20 04:7

mooled (1) L9L9

wobpation (1) 21

second (10) ihO 132
10-8 21:8 3236 32:25
46.4 6116 86.5
1oa21

secondly (10) 35-0
15 4405 6117
BE? biG Pao Pi?
1O6;10 116/93

soctlon (166)

04,9, 15,04 4:1,10,145
fi2h 7 La20 Ay? 98
L118 20/8 2120.13
Bad DoF 27 30,21
20). 326,10 36
B26 $50 07.21
61:31 44-0

O01, B,19,17.24

 

Minue 9 Intarsstiaas!

trancerlnteariic? ene
September 6041 :19-cVOB6TEN/SB" OCU EAT 33-2 "Nat TOeM er PAGaaS of 47

Day 1

 

‘70:8, 10,11,13,14 17.22
PP AG Paid 77
Vil22 Taio
79;6,12,18 W525,26
AL: 1¥ 82:5,6
A, 14,16 843,69
BTL ie DL FG
fh, 01,9, 101,23, 34
0: 6,75.25 0.10
Pb, 10,24,26
B27 ,4,10,16, 19,29, 24
O41 15,18,20 Odi 22
OB: 10,12, ba 1824
P11
if4:7,10,13,14
106:8,20,24
1971 14,10,19
100)4,5,0,2,17,18
100: 1,1,3,10,15,17,22,24|
1102, 19.23 Lila a2
L270, 19,20
116:1,0,14,iT
117:4/6,10,15, it. 24
PUBL, 14.19,20.29
WIG: LL28 12d: Lh
POUL 1998,25
125:7,6 tv
1208.0 TLS

sections (2) (6,12

soca (1) 72:6

secured (3) 36:23 60:20
fg); 1h

security (69) 415,14
Bid Phd, 10 28d
16/10 BR 1098
BH: 1,6,21 Sash Stirdd
68:8 61,4, 14,25
69)0,00 F886 713
VE 210) Tid LT
THO THUS Ped
6:1 ,33.95,28 81:8
BALM OO 020
0) 14 BL B16 024
@2:2,14,16,29 04-1
PSF B10 1a
104(0,12 168) 10,17
108;2 112:14,18
Lids? 1177 ,29.24
11s

owe (20) 217 GFL
LLG 116 20-4
9224 Shik Posh OS
GOL Fa 8319 at
WOU? M12) 1 o4
128:14 128-10 14125

geek (14) 2:14 ido
O41) Gh BG
60:96 Gil 8:17
66:13 Ti: O2:3,10
dite?

sooking (10) 16 213
83:8 83:1 70:7 File
TB) 16 B3:20,03 LOL
AVG) PLP dd

sooks (7) 20.0 56;10
23/18 04:15 101:1,9
Lida

seam (6) 22:24 2/19
ALU 43-14 47-18
‘Ofet

seormed (1) 1139

soorne (0) 22:5
115,99 44-4 610

 

-5,9 104:24 12515

aeon (6) B17 23:6
POLF BI 3s) 4093

soos (23) 012,78 1411
1h:2 LOA LP ated
PRG 70 Bas46 G6)
SLRS 92)4,4 916,19
119-34 11600 L038
120.6,19

senae (6) L012 22:20
4017.24 MS VT

annailste (4) 58-17 89-28
13216

cent (1) G6

sentence (0) 46:5 1D1;7
12E19 14:6 12024
Led G21 Ua

soparate (4) Gl? 10))4
2431 13794

doplonmiber (2) 1 1S

sequence (1) 4:25

toquenced {1} 120;0

orioua (17) 19,14
O23 48:19 Bil
G2 BRL pare AT
Als] G39 Gals?
LOT LG, 20 17, bo)

wari piialy (2) 121
10:18

torlouariena (1) 54:10

darved (2) 4/8 12h?

worvion (4) Ac teh
TH Gah

servitude (1) 0:10

wat (DL) SB a4)
GR Fl? Wise
118 $14 716
Tedd TR26 Meh
Boa 21 2a
61:3,6,11,18
BS:5,F 1416 G60, 17
B20 BAF Ba 1,1)
BOTH B2;2h
04:1,2,4,10 145,15
LOG 16 1072 10812
LOW 20 Lark
L110 1226 1m
120:30,24 132

fore (6) 2410 8208
li2? BRS Bho

sotting (4) 41:16 09:4
Lor? 1220

wtlod (1) 9222

sottlement (26) W024
50:3,23 30:6 40;6,20
4a 6 13 ah apt
46,16 50,19
67: 7,10,10,11
b2:4,5,8,11 612 660
Fol) 100;13,16

gover (1) O04

shall (9) 66:18 40)10
OH16 tia, ia

share (2) 47.215 50:2

sharohotdo (4) Jvi6
424 71:35 OT34

shareholders (4) 8:20
And) IB? Any

sharcholding (1) 20:0

horas (4) 36:17
611418 P26

sharks (1) 40;10

shoot (5) 39:0 47-21

 

4 626 O10
wluiftiryg (1) 15:17
shaote (1) 102.9
shart (0) S721 44g

far Fi O26 Lat

Lids Lia:34
shartor (1) 125/12
shorthand (1) 70:24
strarkly (1) 118-1
ant (1) LoG
should (76) 112,19

414,10 4:16, 23,24

£:0,16,18 626,156,271

TG Lh 1:6, t4

14; 1,22,24 2h Qo Ae

S4cd 10:14 SPs22

OO)04 4212 43,0

agi? WG kt S421

Sd 62:3 66:4,4,5

OB 1415 802,12

1,8 Oh ila 2h

WG, 18,20 01

951418 Odd? Oh

Od A232 104 Lod

11023 108

117;21,22 11623

12446 122-4

V2G00.01, 03 L257 24

V2Gr1 1407
whontdet (1) 114
how (18) 12:23 214

So LL? 2k wo

fS;14 66/5,.0 7019

fish Te 18 Gi14

1O222 LULL

WA? Lig
shown (1) 22.1
shows (7) 50:14

O00.5, 21 7023

TOU; 1 L141
de (77
alia (12) 16 OO:

Thid V4y1h 28

M610 B9:27 Wed

TAB? 12L4S
widos (0) Lodi?

Be) 024 G4 Day
wera (2) 61;14,10
align (1) 7:5
@gnatira (3)

221 ,24,24
aigned (2) 400 1146
aignlfloaned (3) 17:7

215 20
significant (4) 2:19 30?

A710 6239 445 660
fignilcnnely (2) 4.9

1dand
signing (3) 114:11,19
gna (1) 11410
snvillar (4) 17,1 20.27

M24 LOM
siervilarly (3) 10:11

Pid Like
singe (4) 1093 69/20

66:6 Hit 2?
alragla (1) 12625
ele (0) 118 List 13120

231110 he

2F:14,24
sewing (1) 10328
Utuatlon (Ip 827

Aiti4 G21

 

skolaton (20) 6:24 179
S724 $6; 15,15
80:7,19,19 O06 OF:h
WOi2 TL 72h TPG
TPLAAT TO O,09,17
Fok Ob O81 10d: 12
1912 12ki23

sholatons (4) 7/2 WL?
Bh? 2212 24:10
720

slightly (2) 2412 ffi20

onaller (1) L02;20

smoothly (1) 03

sarang (1) O91

socalled (2) 18/10 5519

sold (1) 61:19

sallcinar (1) Giih

solichiors (4) 445
TH 18,03,24

toluthona (2) Mena 373

sarmeten dy (1) 9916

formelpodys (1) 120) L8

somali (7) Sia
108 14,18 110:23
1310 Load

common (2) Alot 102)

tomething (18) 26:4
aii? d023 alah
AD LOG 4092 aed
80:28 87:17 30 40:22
GfiL4 7a20 Bao
Aaah Lad

sommatinas (4) 172
0:1 $d 1a: t0

soniwhat (1) LPrl

sorae (4) 00a
BFL, 16 U3

sort (0) 23:10 SF
6016.2) oF 28 LOT
Th 25 W259 Lait

soude (1) 165;10

mouight (8) id a2io
GO:7 1Oi2,34 Whe ib
TOME 1nd

aeunds (2) 00-21 199-10

aoupens (1) 19LF

wources (2) f4/10 T4243
apoce (1) $414

spoake (2) 87:16 12818

apocial (3) OF & 19023
12719

pacific (2) 20.4 100:2

apoctieally (9) G2:16
12h)? Laid

spoculaiive (1) 94)5

spond (2) 12:0 45:3

spouted (1) Ligas

stable (1) 29

etal (1) 07:0

stage (7) 1:8 19:47
Léd 34,19 Sid 8
Lah

stand (3) LO%:11 110;24
Liked

standard (7) LG;24 iio
G1) 19 DGS Vesa, eh
1Z6:2

ataeiding (1) LOS 1

wtarede (a) 07,7 2
83:21 110;2

wtar (8) 3621021 3736
6120

wtart (5) 2:21 10:21

 

2018 DLO LOS
ntartod (1) $4:2
atanrthag (8) 213, 14,10

90,12 &6 218 Tid
starts (1) 115;14
staterment (14) 13) 18

AO 1L23 3:2 Sod

ADF ALLY 40/34

12 G-? 61:16

Fda Pio any
stavermants (3) 4b07

46,8
torte (1) 46.5
ated (5) 07.0 408

47:7 TOG)8 1OTo
itotute (2) Lisa

1lh&
shatwory (2) G0)49, 19
atay (32) J:10 4:11

14,18,25 11:24

40,19 BO

O22, 1 15.20,22 Me

80:13 6:34 62-1,4,25

D015 Gho2 laa

ha Wd Lita

VG LE2L VTL

11hio
aiayed (4) Lie2d Ao:10

ALUM dF
staying (2) O17 117
stove (2) bi12 1iisie
Henmetz (16) 34:16

DS 40;4 Ath

80,15 81:15,99

S719 418 O16

it Lae
stolrunetes (1) S004
itep (1) 63-19
Maps (3) O12 2d:12 868
Bie (4) JB? 686 Goo

104-0
auifled (1) Pore
ailling (8) 775.5 108

VLD A517
aul (8) 94:6 40:16

OLi22 Th23 The

ofi2a
ttlpulated (1) 05/23
alep (1) 7:20
Hiralghtiway (1) 10210
tirata (1) b1j24
trotogy (1) O46
iirewa (1) 67:2
Helot (2) 7420 Tht
Hirika (3) 124)1 128;9

1265
atrliing (L) 423
wteloga (1) 5119
otlp (1) 619
tripped (2) $625 64-21
stripping (2) 578 53
wtrong (4) 6:20 19

302.1
strongor (1) 70:16
shracture [&) 440 26) h

6:7 20
struggled (1) LLaos
mvruigagllngg (1) 128023
mubject (21) 4a

10:6,13 18:18 36;

30:7 40:17 612,15

63:14 B12 ai

721 WL G1 Oise

 

U1Ged Lad 7,12

submit (10) 4:20 16:10
6:3 TO8 BA:34 O19)
We? LOR) Ld
125-7

subparagraph (1) 37:2

subsection (1) 921

wubsoquent (0) 168;23

mubeoquentty (2) 61:16
Ohi

wubaldlary (1) 6017

wabatantial (0) 10:8
62:0 79:22 48,15
Thi TH 20.268 Bhi

wadsetortially (4) 26:19
PaO TGF 120d

sbatantiate Ch) Lid?

subatantlve (2) 100/16
1s616

aulrvart (2) 4:24 8:14

subverted (2) G2 Gd

succeed (2) O11 GAL

aucceoded (4) 10:25
14,6 85

succeeding (1) L071

aucepads (1) 106; 24

suceees (8) 20:10
BAILS 107d

succoustl (3) 15:7
87:17 1135

ao (1) 80:8

awed (1) 916

eulforad (2) 2021 J2 12

suflors (1) 74:14

suilichont (4) 26:7 2013
Tara De

sulficlontly (1) 100-24

suggest (6) 20:4,18,18
AG A rah

suggested (7) 46.6,12

suggestion (7} 32,18
$3 30:7 OF1 18
LTS Addie

suggests (1) 53:19

ium (1) 68:16

suminerised (2) 8
Pires

tummarisag (2) T2010
1016

Hinmnmry (4) 248 OP
10414 110

ums (4) 017,29
00013 O10

sively (1) 40023

support (3) 20) 04;
bei?

mupported (2) 03
111

supporting (1) 40:0

kuppome (2) G4: 08-23

supposing (4) G10
Marat O10

suprome (2) M24
ois

gare (13) 214 lh
A206 40:13 46-18 81:2
fia G19 Odd
LS LOGS 12d
Li

suraly (1) Gi:1

surpelalng (2) 43-6,7

aspects (1) ATL

suspand (3) 416

 

Bh 24 Oh
suaponded (2) 14:24

6325
sisplclon (1) 4010
wwien (1) 0:6
owitterland (L} S41
sworn (1) 7210
syatom (1) 1/29

——

tal (30) 9:9 (4:24
1416 Jan) 246
DOF, 12 M4514 1716
3H:14,17 4081 41:1
Sela) 6218 P1618
TOOL B4¢b6, 18
9:2 90-9 101:3 108:2
110:19,20 L118
125129 1d
TVG LY, PA baa A
U25:17

tite (1) DOL

tactics (8) 9:0 1ho
8:30 6008 131/18

tainted (1) O20

token (7) FLLG WA?
O22 WS Lote
ILisil 12846

takes (4) 6:10 B25
101A Lid

taking: (6) 11 3a:24
S26 84:10 fi
ino

talk (2) 217 G70

totking (1) 23:16

tole (h) G:F

teare (4) 20) 14.15
1136 1120

tearne (1) 124

calling (1) 116132

halle (1) 44,13

torn (1) Bo 24

tam porarify (1) 129,20

temporary (1) A725

fon (2) 204 44:7

tondor (5) 40:25
419,20 4:10 4B:

tentative (1) A716

tonth (1) 20:4

torm (5) 90 47:21
49d 620 000

tarniinate (1) OB10

termination (1) 09:1

Lorminologleal (1) 26:11

terednology (1) 275

torre (3) 2:20 1s1T
S33 DT Ait
4419.18 48:19 80:8
62 6,18 62/90 00; 10
02:23 08:36 O14
OL1B Gif G14
G6) b 001822 Lilt
TG LOST L104
116:7,16 125:12
16:20 12a

terribly (1) 42/13

tant (13) 34068 a0.22
Sh09 720,08
Tig ad Pae8 Phe
212123 1a)

thawk (18) 2)24 74,12
add 8d PRS PE
4:20 $618 1142

 

 

Mave 9 Internstianal

teonerrintefianne? eae
september A871 :19-cveOS6LTON/SB- "BHOCUh ert as-2* Pay TO BMo™PHYe AG of 47

Day 1

 

Lldvaa 18:3 12d)16
12021 132140

thata (45) 207,14
P10 36:10 44:18
44;14 4828 47:19,20
£0116 G10 619
OT 6926 7O4
12:6,15 7:0 768,16
TH23 TOS Ba
QU 22 24
HA:13,26 91/0 (M:6, 20
10:3 1OH12 1LEh
(2G 12419 LHL
ZIG V4, 1
1314 150; 18,28
ha

thempolves (10) d4id
113 35:3 4620 60:3
76:12 Ob24 08:11,20
v4

theroalter (1) 12%)1)

thereby (1) 106:9

theraforn (11) 2:2 19:23
201 AP PAG PIO
24 100-1 116,30
118-16 104:71

theres (V1) 7il6 Pika
22124 I Ti
38:15 36:7 S74 99-4
Oh92 a7 $929
G4 G20 Gigi
O20 G21 W211
BF-25 O2:23,04 O91T
1OM? L108 1203
16 1218 Le
13238

tharota (2) 610 88-21

theyll (1) Pa

thoyra (2) G10 1024

thoyve (1) 04:12

Ulan (6) ibG ii i2.19
ita

thinmrolated (1) 17:27

Union (2) 1007 1F)44

thing (0) 1024 294
SH24 TAL PP
10 1145 126-0
1a 20

Uhiebiing (1) 30/14

third (14) 16 124
Sac? SPH, 25 30-10
Stati 4bid ais
4010 Baie Bidet Oe
103:2

Whirdly (3) 20:17 7o:14
WOR Ld

thirdparty (1) 4l 2h

Hierough (1) 33;12

Cheugh (4) 40:20 47/40
roa

thought (2) 2421 4:20

Unraatarved (1) 108:7

throe (19) Fld 13
119,20 1h) 17 a
16:10 18:4 24;15
30.14 763 Oh id
TOL 14,17 10508
120;16 121,09 12a:5
126:33

threshold (3) 30.26
4 ati

through (13) 10;14,21
20:3 24:14 28:17

 

4139 44:19 40-3 90:7
W010 106:11 11:30
Land

Hiroughowt (1) 11)

throw (1) Mirt4

hed ¢1) 100.8

thee (24) 62 Te
20:14 37 Sach 4
AiO Ola Oa? ido
Li 14,16
LVF 122,24
LAS, 39 131 ca
Lab 1262025
VAD) EA L027

then (1) 40-25

Lining (8)
2M 42, 3,102.23
OhIh Le Lo

becliry (15) 4:12,109 0.4
Fld 221 Bi?
716 7H) BPG Aa
OS13 1064 191-14
ida?

tocinys (3) 5013,17 G18

togothar (5) 176 §4:10
62:14 101:15,21

told (6) Maa dbsdd
4022 41s ag
5a:12

toinlinsona (1) 1081

boo (3) G20 Io 10
Lia;1o

took (3) 2H: 21 B12
12:10

total (1) 52.23

totally (6) 13:5 1410
60;18 7:11 G412
119:8

tour (5) lad] 2000
Phod P60

tows (1) 7:6

tana (2) 34/11 Wid

track (2) 20:2 Bo10

trandaction (2) 62:22
onli

transcriber (2)
114:31,25

transcript (8) 21:14
S006 AFL 1208.18
Wahid oP

Lranicripta (7) Vo21
(S20 12 Db
Teittaed

tranaforred (1) Fi

traralation (1) 1254:17

ireated (2) 26.0 26:2

treata (1) 28/10 57.19
on 34

tramty (1) 0:18

trae (1) 5019

teint (8) 14001,17
17;12,38 120;0

tribunal (69) G20
11,6 Lda
12:6,0,1215,17
14:19,20
1:1,6,8,18,23 Died 29
1S, 10,06 Wied, 7 ha
1:7, 6/14 20;1,11,13
S218 94:11,25 SF
AOL AO A019
EUG Pia Pad
73:6 ¥4:1,21 F818

 

OF LF LO: 24
104:10,12 108-18
1003 120:00,22
12H(04,27 Lab Le

tribunnts (7) 18:0 Liszt
MLS Sabo Fai io
int

triod (1) 74

tries (1) 17:9

trlgmornd (1) Died

truo (3) 28 OOF 7H

frome (4) 2:14 38:10
O02)

try (0) 923 1O214
119;1 1208 12224
13:19

teving (0) 20 7aoe
Veh LPL EG Lata

burn (3) 20/16 36:5 23,2

tured (1) 124

tatoo (1) FL

type (4) HN Bd
66:12 710

typus (2) OUT 126

——

uk (1) 28:4
ultlwate (1) L722
ultiovataly (1) 3007
uinatinacthye (2)

LCC, eh
unballevatile (1) G7) 14
uncortaintiog (1) J02)19
undorlying (5) G:8 13:21

Blitd B28 O20
onderninad (1) 10019
understand (14) 22:15

Sh15 a7 avi? a4g

Bhd 10034

124; 0,102) 1262129

V27:21 142-17
unidorstanaatly (1)

1iLo
undorstanding (1) 14:14
ubderiood (1) Leh
indocraile (1) tachi
undisputed (1) 00:19
undoubted (1) 1:5
undoubtedly (3) 1818

410 Ide?
unequivocally (1) i)15
unefiade (1) 10:1
unfairly (1) 9319
unfortunate (1) Orda
unilinteral (1) G0) 28
wilted (1) 34:26
unless (9) 26:4 21?

Af22 G4)10 OS10

B18 O87 11012

1328
anlkaby (1) 64) .4
unprocedontoed (1)

125
unrealistic (1) 97:25
unrostelcted (1) B84
unspoken (1) TiS
unduba torvtioted (1)

ote
uneuccoweful (2) 12/23

7a:0
ind vcceasfully (1) 90.18
imaupportad (1) 62:2

 

tantll (19) 20:
86:5,4,17,28 a9)10
TR12 7G BOS 16
A216 94 BNG24 AT
00:23 96:10,10 120,21

urivdual (2) 1002 4

uphold (1) 110

uplift (1) £129

upots (32) 47 1s? Lr
10:19,18 300 317
Oth THI ois
Feri 818 84,18
GLa 926,15
09) 19.16 D428, 18
O47.19 104020 (Ov; 18
Le1820 Wail
135:3 (93:1

patron (1) 60)

uncel (3) 33:17 26-17
60-4

iaelng (2) 27/5 JA
G0; 16

wimual (1) 25:00

ee

¥ (10) 2:14 24/1015
26:14 84:16 Bh9225
Oh) 1GG20 Lila

wack (1) 1217

wale (30) 1:6 0;10,25
16:6,16,19 18:49 B20
94:6,16 34) 10 959
Ai) S22 He
674,391,223, 28,98
HOT 2? 6i644
64/20 F218 ad
Lica

wales (9) 7:25 1o:8
LTO Bd ara
7 64,0 81,7

valid (8) 63:4,0,7,11
be0 11d

validity (4) 84y 5
Lr?)

viluation (1) 62:16

vinta (9) AS? GA)
bFiG12 ha
TOOTB 20 1022378

valueless (3) S7:7,14,15

orion (7) Lek0 16:47
16j8 24/06 Faiz 113)
later

wary (1) 5:24

vohicte (1) 10014

wontund (2) 020 6027

worsinna (1) 23:14

whettind (1) 14:5

windicwtion (2) 3201]
34:18

wirtianlly (2) 87:14 Fuad

visibility (1) 28:20

waluiene (0) 6) 3O;1?
Ge? YLAIT,16 04
iOi:% 11623

via (1) D0

——_

wode (1) 100011

wating (1) 2

wales (1) 62/12

wimite (3) 7:21 igdd2
Laid

 

woreant (1) L1G 07

wamnt (3) 21:17 113/10

wiry (20) 429,29 7:4
a 200 26104
W024 80/10 f5)17
0:3 4:7 04:4 67:12
82:2 G4 Mid
BG 17,18.90;16 160,18
WS:12 106-28 113;23
LiFe 12013 1280
Lam? Labo

wank (2) 200 TH20

eecnamdiay (1) 1:1

weeka (1) 67:14

weighed (1) 32:2

wallextublishod (1)
Loa

wallinowa (2) 1106
Liiva

want (0) 1:14 Lho14
24:0 3117 34:16 TRB
BM 24 12H LIL

werent (2) 46:16 76:21

aunt (5) 20:16,21
S713,8 fox)

vewve (0) 2007 298 To
224 1016 1h

vahotowor (#) 4L8 Och
10013 Waid

whaote (8) 214 4d
A258 Ged

whatadvar (1) 6722

whoroas (1) 22/17

wharawithal (1) 77a

wile (3) 10:7 Bae?
122,18

white (2) §O;11 11:10

whomwor (1) G2

whole (5) G17 1925
Glitd #43 9910

wholomate (2) 11;10
1S

wholly (6) 1229 1adG
19:4 Oy] GO 19
134:7

whom (10) 4:7 B46
40/9 $213 Ohi? Shilo
YOO: Est UCM; 14
110:16

whose (1) 61:01

wife (1) FL24

willan (1) 1:6

willine (2) LB Lh
i230

willing (J) 47;20
642224

willingaom (1) 62:25

wind (2) 15.9 51110

windings (1) Wg ld

wine (1) 401

winning (1) Tai2a

wheb (3) P43 1286
141:3

whvhed (1) 72:1

weltinaas (0) 1008 apd
4116 §6:12 60:2
61:16 isid te GT

witnessed (3) 151718
Tah

woltsan (2) 14:28
120)23

wait (0) Gy) Geb
wilh

 

wording (0) M1014
W225 [4:0
B6:12,14,19 1088
Lined

vor (5) D100 A016
63:15 7031 1660

working (2) 406 66:7

works (1) GO:16

world (2) 40)4,10

warliclaaa (1) O2:14

worth (4) kd 155
229 10):

worthious (1) G25

wenalelent (3) 28-22 4015
Ta?

wrk (1) L1d)l6

writord (1) Sfset

written (2) 12) 14,16

wrong (14) fir,10 20071
HF G9 ao:i0
67:23 FRG Pail
G3 20 LS 2.26
17

wrongfully (1) 109:4

wrongly (1) (20:25

wrote (1) 12002

a et

® (1) 26:14

———

y (0) 24:14 4;16
9:22.23 Lobo
Wile

yoar (7) 3701 dh.
44:19 800624 67:44

yaara (0) 0:6 GO)19 614
aia? O022 Mle

yantorday (2) 1kIt
2014

yet (7) 1123 ih
AAT 24 ah) PL
S25

york (2) Gail Lai

youll (1) 103-24

youre (17) 2624.25
210 41:16,19,22
4228 BGS PAB ae
Bi BAB 9819
Ih4:4 114-32 134-7
12524

yiriite (1) 50:23

yourgalyves (1) 97/10

youve (8) 629 22:17
24:16 84:10 BS: 15
Lif 127? he

ya (1) Gb:7

a ell

1 (16) 904 4:10.19
L223 3016 Did
Mh18 40-21 4221
Thi18 74:10 Ge) 14
LOLS Lid Li id

10 (EB) Marla 44,17
411 62:5 Gt
T1616 0:3 11918

LOD C3) Lied GMa Ohi?

LAODEG (1) Lots

LOW (2) 12.7 S25

LOD (2) O13 O34

 

1030 (1) le

1032 (1) 9210

1039 (2) G1:18 B2:10

1036 (4) 00:10 91:5,16
lh

104 (4) au 1aa7
30:15,22

IDF (1) Gf:

11 (3) 40;7,12 10811

113 (3) 1490 19921

1149 (1) 4apa

115 (0) dhe

1188 (1) 44;6

118 (1) 18

110 (hp 186

120 (1) 12/2

122 (1) 133:25

127 (Lp 193:26

13 (3) G20 Foe

130 (1) Lista

139 (1) 18:16

Lab (0) Gis?

14 (a) 217 Ton
80:10 3:5

147 (2) 16:39 1&5

149 (1) 16,9

‘Wddlay (1) 94

16 (4) 62:10 Geil
La Lh

152 (2) 16:29 ood

16 (3) 99 75.19 Lom?

Moz (1) 18:13

163 (1) iid

166 (1) 17:10

LOT (1) 10:22

169 (2) id? 10.8

UF (3) F716 Lib 29
TA a4

18 (2) 101;4 1201

ih (1) 2a

Lets (1) Wo45

19 (4) 79:8,11 116:11
123.18

1916 (1) Lhev20

1906 (4) Hi? OO;11

——————

2 (22) dit BH L4A7 add
89/26 H0)02,16 6115
G27 G67 Pia
79.4014 OO
6)6,16 99/3 11940
116:19 119:98 120-22
13:5

20 (H) O24 Fan aaa
11G17 1216

200 (1) 76:2

2010 (4) Aid Sad
3618 61:1

2014 (4) WPL G10
fl:

2015 (3) 024 30/17,21

2016 (3) 10/2022 126

2027 (4) 04 14:28 18:2
42:25

2018 (3) 59.20 6015
ait

2010 (4) 1:1 alsa Ost
1016

32 (3) 02024 67:7 18

23 (2) 06:28 121,28

2306 (1) 118:48

 

Owie 9 latarnatinnsl

trancerinte Manic? ears
September 668% :19-cPOS6LSV SB "BOLUMAHE ssa" AYU TON BMie Hyena of 47

 

248 (0) G00 2000 add?
$456 08;13,18 92:7
Wud ides

25 (7) bh G8 Lo
TO? GHG Loar
(23:14

250000 (1) 68

25 page (1) 7H

26 (4) 16:15 4n:0,10
oka

208 (1) ora

26n (1) 3416

Ob (1) 36

2? (1) aai9

2728 (1) Miia

20 (7) 6013
84:16,18,10 110:18,18
ida?

29 (1) 0112

—— et

3 (34) 12144 194
90:7, 12 96:15 60:3
FAT 79.18 86116
SO: 10H10 12a;24

40 (7) 0:21 10:10,24
0:22 FTO BGA
B16

41 (2) Putaae

giz (1) 18:4

a2 (1) 822

427 (1) Uti

43 (2) 10:28 90:2

3400 (1) 1069

aaraoo (1) Ff.21

38 (1) 120

460 (1) 192-20

462 (1) 12:20

36 (2) 0:28 127

108000 (1) 70:19

a7 (0) LO FRAT a93

3B (2) 14.20 99:3

30 (2) 12 Thea

992 (1) 3:3

eon

4 (0) i) geo Pore
BO: 190;14,17,25
128,18

a0 (8) 18:11 246,15
248 1178

41 (0) 23:25 10180
125.18 197.9022
120-22,23 19012

471 (1) 916

AB21 (1) 03/20

a3 (2) 18-93 89:7

Aipoge (1) AF

46 (1) Ul

ay (8) 17:18 1eg4
241410 10:10

aa (2) 11020 141-24

a0 (i) 27

es

§ (10) 16:20 9716 Mee
G2112 WL6i29 L016
122:4,0,14 10:7

80 (a) 24:14,24 St-24
OB:2

 

fe (L2) PB LP
S03 GL1,6 GTitd
ON:17 O&:30 103;4,0
iia

A0000 (1) 100.6

$1 1000 (1) 84,10

$1445 (1p 77:1

G2 (3) 28: 11,18 O82

53 (1) 28/13

8405 (3) 7723 709

$4 (3) af:18 oo:3
Leu 5

44 (1) 1h

$6 (2) 50:6,12

GO (4) 27)10,09 5306
Lahita

60 (2) 27:17 uh?

—————

6 (6) 19:7 30.8,19 OF,10
Ma? 1990

BI Cl) 26

b2 (i) a:11

6210 (2) Bi aia

G2100 (1) Bld

62103b (1) 4:15

6247 (1) 4:23

O210 (8) B519,25 Ao
AFA td

62100 (8) 0:10 06;7
eed, 16,20

21090 (1) M20

O210Gh (1) 70:24

65000 (1) Lda

66 (25) 4:1 1048 792
hhe1? fo AAA
M198 892 G11, 18
Gai.32 94-12
bOI? Lodo
Wot 0d Lid
LiPsi8 118-27 119:)1

G01 (1) POs

G62 (3) 11681417

G63 (4) 1LOU;L2 10:2
1125.19

OF (10) 21:2 379
TOAD a? Ohh
f;11,18
BBG. 12. 18,29 te
LOPE DOR 1d h
VG

676 (1) 20:4

Offs (Lp 2a

68 (72) 3:9 716,20
118 224,13 228
SAP 204 8,16
ahh GTZ 6LFi
Gh OA TOG
TAT Tas4 The TIO
0:35, 26 BLT 62:3,6
HG, 1006 had
W;8,32,24 125
O2:25 GS:18 G6cu,11
10d: Lid 108202
T7418 1M Le
108:10,18,17,22
Lia linn
LAT id, L624
MALLS 120d
131;10 122;4,35
L28:7.8 198-5 1904

Gls (1) 2714

60 (G) AG 7ay7,7 M224
BG:6, 12

 

 

needa

7 (U2) 19:2,4,4,0 200
40:21 G22) LOLA
120;6 1991119

7O (2) 26:17 ad:21

TOS (1) 23

706 (1) 44

TO? (20) 20/18 20:4
O26 Oh L917 ahd
Wis Gii24 O3)19
04;10,14,24 104;7,10
11422 13:7 117:6,10

FOTO (1) HS

TOO (2) Ot) Waa

FIOOOO (3) 89:4
FLL

TUL (2) 3:22 G01

¥22 (1) DO:11

TY (8) 8:7 459 6204
ane

70 (1) Lal?

Yo (1) POs.

— -y——_

et

 

BO (1) G2.2%

BONO (1) 1216

HL (1) Lid-12

1G (1) Gaile

G2 (3) Lea | 1g0A, 20

OS (1) 118-8

O37 (4) Lido) Liha
W6i21,24

wa74 (1) 11014

6 (1) B21

OF (1) BRL?

OM (3) f2724

ANGGodd C1) F712

MOGHIG (2) 62:23 FP LE

 

2

0 (4) 138 1a S716
iiss

4 (1) 4h

05 (1) laa

96 (1) 11:20

O70 (1) Od

O04 (1) 7G0T

 

nue 9 Intarnstiansl

 

 

 

 

trancreinteManiic? canes
